Exhibit 10.1

Execution Version

 

 

PURCHASE AND SALE AGREEMENT

AMONG

EP ENERGY CORPORATION,

EP ENERGY HOLDING COMPANY

AND

EL PASO BRAZIL, L.L.C.,

AS SELLERS,

AND

EPE ACQUISITION, LLC,

AS PURCHASER

DATED AS OF FEBRUARY 24, 2012

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1 PURCHASE AND SALE

     1   

Section 1.1.

  

Purchase and Sale

     1   

Section 1.2.

  

Certain Definitions

     2   

Section 1.3.

  

Excluded Assets

     17   

Article 2 PURCHASE PRICE

     17   

Section 2.1.

  

Purchase Price

     17   

Section 2.2.

  

Allocation of Purchase Price

     17   

Section 2.3.

  

Adjustments to Purchase Price

     19   

Section 2.4.

  

Closing Payment and Post-Closing Purchase Price Adjustments

     21   

Section 2.5.

  

Withholding Rights

     22   

Article 3 REPRESENTATIONS AND WARRANTIES OF SELLERS

     23   

Section 3.1.

  

Sellers

     23   

Section 3.2.

  

The Companies

     24   

Section 3.3.

  

Company Subsidiaries and the JV Entity

     25   

Section 3.4.

  

Financial Statements

     27   

Section 3.5.

  

No Undisclosed Liabilities

     27   

Section 3.6.

  

Labor Matters

     27   

Section 3.7.

  

Employee Benefits

     27   

Section 3.8.

  

Accuracy of Data

     29   

Section 3.9.

  

Litigation

     29   

Section 3.10.

  

Taxes and Assessments

     29   

Section 3.11.

  

Environmental Laws

     31   

Section 3.12.

  

Compliance with Laws

     32   

Section 3.13.

  

Company Contracts

     32   

Section 3.14.

  

Preferential Purchase Rights

     32   

Section 3.15.

  

Liability for Brokers’ Fees

     32   

Section 3.16.

  

Outstanding Capital Commitments

     33   

Section 3.17.

  

Absence of Certain Changes

     33   

Section 3.18.

  

Governmental Authorizations; Permits

     33   

Section 3.19.

  

Assets of the E&P Business

     33   

Section 3.20.

  

Insurance

     33   

Section 3.21.

  

Intellectual Property

     34   

Section 3.22.

  

Oil and Gas Matters

     34   

Section 3.23.

  

Royalties

     35   

Section 3.24.

  

Qualification

     35   

Section 3.25.

  

Affiliate Transactions

     36   

Section 3.26.

  

Anti-Corruption Laws; Certain Regulatory Matters

     36   

Section 3.27.

  

Limitations

     37   

Article 4 REPRESENTATIONS AND WARRANTIES OF PURCHASER

     39   

Section 4.1.

  

Existence and Qualification

     39   

Section 4.2.

  

Power

     39   

Section 4.3.

  

Authorization and Enforceability

     39   

Section 4.4.

  

No Conflicts

     40   

Section 4.5.

  

Consents, Approvals or Waivers

     40   

Section 4.6.

  

Litigation

     40   

 

i



--------------------------------------------------------------------------------

Section 4.7.

  

Financing

     40   

Section 4.8.

  

Investment Intent

     41   

Section 4.9.

  

Independent Investigation

     41   

Section 4.10.

  

Liability for Brokers’ Fees

     42   

Article 5 COVENANTS OF THE PARTIES

     42   

Section 5.1.

  

Access

     42   

Section 5.2.

  

Press Releases

     43   

Section 5.3.

  

Operation of Business

     43   

Section 5.4.

  

Conduct of the Companies and the Company Subsidiaries

     45   

Section 5.5.

  

Indemnity Regarding Access

     48   

Section 5.6.

  

Reasonable Best Efforts; Further Action

     49   

Section 5.7.

  

Intercompany Indebtedness

     50   

Section 5.8.

  

Third Person Indebtedness

     51   

Section 5.9.

  

Hedges

     51   

Section 5.10.

  

Further Assurances

     52   

Section 5.11.

  

Employee Matters

     52   

Section 5.12.

  

Transition Committee and Transition Services Agreement

     55   

Section 5.13.

  

Replacement of Bonds, Letters of Credit and Guarantees; Insurance

     55   

Section 5.14.

  

Surviving Agreements

     57   

Section 5.15.

  

Preferential Purchase Rights; Consents

     57   

Section 5.16.

  

Transfer of Certain Assets Not Held by the Companies or Wholly-Owned
Subsidiaries

     59   

Section 5.17.

  

Directors’ and Officers’ Indemnification

     59   

Section 5.18.

  

Title Matters

     60   

Section 5.19.

  

Financing

     60   

Section 5.20.

  

Confidentiality

     65   

Section 5.21.

  

Release

     65   

Section 5.22.

  

Seismic Transfer

     66   

Article 6 CONDITIONS TO CLOSING

     66   

Section 6.1.

  

Conditions of Sellers to Closing

     66   

Section 6.2.

  

Conditions of Purchaser to Closing

     67   

Article 7 CLOSING

     68   

Section 7.1.

  

Time and Place of Closing

     68   

Section 7.2.

  

Obligations of Sellers at Closing

     68   

Section 7.3.

  

Obligations of Purchaser at Closing

     69   

Article 8 TAX MATTERS

     70   

Section 8.1.

  

Liability for Taxes

     70   

Section 8.2.

  

Preparation and Filing of Company or Company Subsidiary Tax Returns

     72   

Section 8.3.

  

Tax Sharing Agreement

     73   

Section 8.4.

  

Access to Information

     73   

Section 8.5.

  

Contest Provisions

     74   

Section 8.6.

  

Post-Closing Actions Which Affect Sellers’ Tax Liability

     74   

Section 8.7.

  

Refunds

     75   

Section 8.8.

  

No Duplication

     75   

Section 8.9.

  

Cooperation

     75   

Section 8.10.

  

Intended U.S. Federal Income Tax Treatment of Transaction

     75   

Section 8.11.

  

Section 754 Election

     76   

 

ii



--------------------------------------------------------------------------------

Section 8.12.

  

Conflict

     76   

Article 9 TERMINATION AND AMENDMENT

     76   

Section 9.1.

  

Termination

     76   

Section 9.2.

  

Effect of Termination

     77   

Article 10 INDEMNIFICATION; LIMITATIONS

     80   

Section 10.1.

  

Indemnification

     80   

Section 10.2.

  

Indemnification Actions

     84   

Section 10.3.

  

Casualty and Condemnation

     85   

Section 10.4.

  

Limitation on Actions

     86   

Article 11 MISCELLANEOUS

     87   

Section 11.1.

  

Counterparts

     87   

Section 11.2.

  

Notices

     88   

Section 11.3.

  

Sales or Use Tax, Recording Fees and Similar Taxes and Fees

     88   

Section 11.4.

  

Expenses

     89   

Section 11.5.

  

Company Records

     89   

Section 11.6.

  

Name Change

     90   

Section 11.7.

  

Governing Law

     90   

Section 11.8.

  

Dispute Resolution

     90   

Section 11.9.

  

Captions

     91   

Section 11.10.

  

Waivers

     91   

Section 11.11.

  

Assignment

     91   

Section 11.12.

  

Entire Agreement

     92   

Section 11.13.

  

Amendment

     92   

Section 11.14.

  

No Third-Person Beneficiaries

     92   

Section 11.15.

  

Guarantees

     92   

Section 11.16.

  

Headings

     92   

Section 11.17.

  

References

     92   

Section 11.18.

  

Construction

     93   

Section 11.19.

  

Time of Essence

     93   

Section 11.20.

  

Non-Recourse

     93   

 

iii



--------------------------------------------------------------------------------

EXHIBITS:

 

Exhibit A    Form of Parent Guarantee Exhibit B    Form of El Paso Guarantee
Exhibit C    Form of Transition Services Agreement    Exhibit A    IT Services
   Exhibit B    Payroll Administration    Exhibit C    Human Resources Services
   Exhibit D    Benefits Administration    Exhibit E    Legal, Corporate
Secretary and Related Services    Exhibit F    Tax Services    Exhibit G   
Telephone Services    Exhibit H    Data Subscription Services    Exhibit I   
Access to Travis Place    Exhibit J    Consulting Services    Exhibit K   
Marketing Services    Exhibit L    Brazilian Power Services    Exhibit M   
Company Group Consulting Services    Schedule 2.3(b) Approved Third Party
Providers    Schedule 4.1    Payment Instructions    Schedule 8.4    Insurance
Coverage Exhibit D    Form of Lease    Exhibit A    Floor Plan for Leased
Premises    Exhibit B    Additional Leasehold Improvements and Tenant Finish   
Exhibit C    Rules and Regulations    Exhibit D    Parking    Exhibit E   
Letter Confirming Commencement Date    Exhibit F    Operating Expenses   
Exhibit G    Insurance Requirements    Exhibit H    Renewal, Expansion and
Contraction Options    Exhibit I    Lease Memorandum    Exhibit J    Building
Access and Visitor Desk    Exhibit K    Tenant Property Exhibit E    Form of
Personal Property Assignment    Exhibit A    List of Equipment    Exhibit B   
List of Contracts

ANNEX:

 

Annex 1

   Title Matters    Exhibit C-1, Part 1    Wells    Exhibit C-1, Part 2   
Michigan Undeveloped Leases    Exhibit C-2    Payment Accounts

Annex 2

   Transition Committee Provisions

 

iv



--------------------------------------------------------------------------------

SCHEDULES:

 

Schedule 1.2(n)

  

Capital Expenditure Plans

Schedule 1.2(tt)

  

Financial Statements

Schedule 1.2(oooo)

  

Service Employees

Schedule 1.3

  

Excluded Assets

Schedule 2.4(e)

  

Bank Account Information

Schedule 3.1(d)

  

Consents

Schedule 3.2(e)

  

The Shares

Schedule 3.3

  

Company Subsidiaries and the JV Entity

Schedule 3.3(f)

  

Certain Stock Ownership

Schedule 3.5

  

No Undisclosed Liabilities

Schedule 3.6

  

Labor Matters

Schedule 3.7

  

Employee Benefits

Schedule 3.7(e)

  

Payments Under Benefit Plans

Schedule 3.9(a)

  

Litigation

Schedule 3.10

  

Taxes and Assessments

Schedule 3.11

  

Environmental Laws

Schedule 3.12

  

Compliance with Laws

Schedule 3.13

  

Company Contracts Disclosure

Schedule 3.14

  

Preferential Purchase Rights

Schedule 3.16

  

Outstanding Capital Commitments

Schedule 3.17

  

Absence of Certain Changes

Schedule 3.19

  

Assets of the E&P Business

Schedule 3.20

  

Insurance

Schedule 3.21(a)

  

Intellectual Property

Schedule 3.22(b)

  

Major Midstream Assets

Schedule 3.22(d)

  

Imbalances

Schedule 3.22(f)

  

Brazil Concessions

Schedule 3.25

  

Affiliate Transactions

Schedule 3.27(c)

  

Sellers Knowledge Persons

Schedule 5.3

  

Operation of the E&P Business

Schedule 5.4

  

Conduct of the Companies and the Company Subsidiaries

Schedule 5.8(b)

  

Certain Third Person Indebtedness

Schedule 5.9

  

Hedges

Schedule 5.11(b)

  

Business Employees

Schedule 5.11(c)

  

Severance Plans

Schedule 5.13

  

Guarantees, Bonds and Letters of Credit to be Replaced

Schedule 5.14

  

Surviving Agreements

Schedule 5.15

  

Preference Rights; Consents

Schedule 5.16

  

Certain Personal Property

Schedule 6.1(d)

  

Governmental Consents

 

v



--------------------------------------------------------------------------------

Index of Defined Terms

 

Term

  

Section

2008-2010 Audited Financials

   1.2(tt)

2011 Unaudited Financials

   1.2(tt)

Accounting Principles

   1.2(a)

Action

   1.2(b)

Adjustment Notice

   2.4(b)

Affiliate

   1.2(c)

Affiliated Apollo Persons

   1.2(c)

Affiliated Riverstone Persons

   1.2(c)

Affiliate Transaction

   3.25

Agreed Rate

   1.2(d)

Agreement

   Preamble (pg. 1)

Alleged Required Consent

   5.15(c)

Allocated Value

   Annex 1

Alternate Debt Commitment Letter

   5.19(c)

Alternate Financing

   5.19(c)

ANP

   1.2(e)

Antitrust Laws

   5.6(a)

Anti-Corruption Laws

   1.2(f)

Asset Unadjusted Purchase Price Allocations

   2.2(a)

Audited Reserve Report

   3.8

Bank Execution Date

   1.2(g)

Bond Escrow Date

   1.2(h)

Bond Interests Costs

   1.2(i)

BrazilCo

   Recitals (pg. 1)

BrazilCo Shares

   3.2(e)(iv)

BrazilCos

   Recitals (pg. 1)

Brazil Concession Contracts

   3.22(f)

Brazil Concessions

   1.2(j)

Brazil Holdings

   Recitals (pg. 1)

Brazil Holdings Shares

   3.2(e)(iii)

Brazil O&G

   Recitals (pg. 1)

Brazil O&G Shares

   3.2(e)(iv)

Brazil Tax Loss

   1.2(k)

Brazilian Shares

   1.1

Business Day

   1.2(l)

Business Employees

   1.2(m)

Capital Expenditure Plan

   1.2(n)

Claim

   10.2(b)

Claim Notice

   10.2(b)

Closing

   7.1

Closing Date

   7.1

Closing Payment

   2.4(a)

Closing Settlement Statement

   2.4(a)

Code

   1.2(o)

Companies

   1.2(p)

Companies Employee Plans

   3.7(a)

Company

   1.2(p)

Company Contract

   1.2(q)

 

vi



--------------------------------------------------------------------------------

Term

  

Section

Company Equipment

   1.2(r)

Company Mineral Interests

   1.2(s)

Company Properties

   1.2(t)

Company Records

   1.2(u)

Company Representative

   1.2(v)

Company Subsidiary

   1.2(w)

Company Wells

   1.2(x)

Compliant

   1.2(y)

Confidentiality Agreement

   5.1(a)

Consent Claim Notice

   1.2(z)

Consent Notice

   5.15(c)

Consent Period

   5.15(e)

Contract

   1.2(aa)

Controlled Group Liability

   1.2(bb)

Covered Persons

   11.20

Damages

   10.1(d)

Data Room

   1.2(cc)

Debt Commitment Letter

   4.7(a)(ii)

Debt Financing

   4.7(a)(ii)

Debt Financing Expenses

   1.2(dd)

Debt Payoff Amount

   1.2(ee)

Debt Payoff Letters

   1.2(ff)

Debt Providers

   4.7(a)(ii)

Defensible Title

   Annex 1

Derivatives

   1.2(gg)

Determination Date

   2.4(b)(ii)

Dispute Auditor

   2.4(b)(ii)

Due Date

   8.2(d)

E&P Business

   1.2(hh)

Effective Time

   1.2(ii)

Effective Time Net Working Capital

   1.2(jj)

EgyptCos

   1.2(kk)

Egypt Production

   1.2(ll)

El Paso

   6.1(e)

El Paso Guarantee

   11.15

El Paso Guarantor

   11.15

Employee Plans

   1.2(mm)

End Date

   9.1

Environmental Laws

   3.11

EP Brazil

   Preamble (pg. 1)

EP E&P Management

   1.2(m); 8.10(a)

EP Energy

   Preamble (pg. 1)

EP Egypt

   Recitals (pg. 1)

EP Egypt Shares

   3.2(e)(v)

EP Preferred Holding LLC

   8.10(a)

EP Revolver

   1.2(nn)

EPC Insurance Policies

   5.13(d)

EPE LLC

   Recitals (pg. 1); 8.10(a)

EPE LLC Membership Interests

   3.2(e)(i)

Equity Financing

   4.7(a)(i)

 

vii



--------------------------------------------------------------------------------

Term

  

Section

Equity Funding Letters

   4.7(a)(i)

Equity Interests

   3.3(d)

Equity Providers

   4.7(a)(i)

ERISA

   1.2(oo)

ERISA Affiliate

   1.2(pp)

Exchange Act

   1.2(qq)

Excluded Assets

   1.3

Excluded Company Records

   1.2(u)(iv)

Execution Date

   Preamble (pg. 1)

Existing Business

   3.19

FCPA

   1.2(f)

FCPA Government Official

   1.2(rr)

FCPA Governmental Authority

   1.2(ss)

Final Section 2.2(b) Schedule

   2.2(b)

Financial Guaranties

   5.13(a)

Financial Statements

   1.2(tt)

Financing

   4.7(a)(ii)

Financing Letters

   4.7(a)(ii)

FMLA

   1.2(m)

Foreign Loans

   5.7

Funding Failure

   1.2(uu)

Gathering and Transportation Contracts

   1.2(nnn)(ii)

GIC

   1.2(c)

Government Official

   1.2(vv)

Governmental Authority

   1.2(ww)

Governmental Authorizations

   1.2(xx)

Hart-Scott-Rodino Act

   1.2(yy)

Holly Gathering System

   1.2(zz)

Hydrocarbons

   1.2(aaa)

Impaired Reserve Asset

   Annex 1

Income Tax

   1.2(bbb)

Indebtedness

   1.2(ccc)

Indemnified Person

   10.2(a)

Indemnifying Person

   10.2(a)

Independent Appraiser

   2.2(b)

Intellectual Property

   1.2(ddd)

Investment Grade

   5.13(b)

IRS

   1.2(eee)

JV Entity

   1.2(fff)

Kinder Morgan

   6.1(e)

Kinder Morgan Merger

   1.2(ggg)

Kinder Morgan Merger Agreement

   6.1(e)

KM Transaction Costs and Expenses

   1.2(hhh)

Laws

   1.2(iii)

Lease

   7.2(e)

Liability

   1.2(jjj)

LIBOR

   1.2(kkk)

Liens

   1.2(lll)

Loan(s)

   2.3(c)

Major Midstream Assets

   3.22(b)

 

viii



--------------------------------------------------------------------------------

Term

  

Section

Marketing Period

   1.2(mmm)

Material Adverse Effect

   3.27(f)

Material Contract

   1.2(nnn)

Merger EPE

   8.10(a)

Michigan Undeveloped Leases

   Annex 1

Multiemployer Plan

   1.2(ooo)

Net Mineral Acre(s)

   1.2(ppp); Annex 1

New EPE

   Preamble (pg. 1)

Non-Income Tax

   1.2(qqq)

Non-U.S. Employee Plans

   3.7(a)

Obligors

   5.13(b)

Occurrence Based Policies

   5.13(c)

Operating and Development Agreements

   1.2(nnn)(v)

Order

   1.2(rrr)

Organizational Documents

   1.2(sss)

Other Real Property Interests

   Annex 1

Owned Intellectual Property

   3.21(a)

Parent Guarantee

   11.15

Parties

   Preamble (pg. 1)

Party

   Preamble (pg. 1)

PBGC

   1.2(ttt)

Permit

   1.2(uuu)

Permitted Encumbrances

   Annex 1

Permitted Liens

   1.2(vvv)

Person

   1.2(www)

Personal Property Assignment

   5.16

Post-Closing Period

   1.2(xxx)

Post-Closing Statement

   2.4(b)

Post-Effective Time Period

   1.2(yyy)

Post-Execution Date Returns

   5.4(m)

Pre-Closing Income Taxes

   8.1(a)(i)

Pre-Closing Period

   1.2(zzz)

Pre-Effective Time Non-Income Taxes

   8.1(a)(ii)

Pre-Effective Time Period

   1.2(aaaa)

Preliminary Section 2.2(b) Schedule

   2.2(b)

Purchase Price

   2.1

Purchaser

   Preamble (pg. 1)

Purchaser Employee Plans

   5.11(e)

Purchaser Fundamental Representations

   1.2(bbbb)

Purchaser Guarantors

   11.15

Purchaser Indemnified Taxes

   8.1(b)(i)

Purchaser Parties

   1.2(cccc)

Purchaser Termination Fee

   1.2(dddd)

RE Permitted Encumbrances

   1.2(eeee)

Representatives

   5.19(d)

Requested Swaps

   5.9(a)

Required Amount

   4.7(b)

Required Consent

   5.15(e)

Required Consent Adjustment Amount

   5.15(e)

Required Consent Dispute

   5.15(d)

 

ix



--------------------------------------------------------------------------------

Term

  

Section

Required Information

   1.2(ffff)

Reserve Assets

   Annex 1

Reserve Reports

   5.19(d)(v)

Revolving Credit Facility

   1.2(gggg)

Rights of Way

   1.2(hhhh)

SEC

   1.2(iiii)

Securities Act

   1.2(jjjj)

Seller

   Preamble (pg. 1)

Seller Employee Plans

   3.7(a)

Seller Fundamental Representations

   1.2(kkkk)

Seller Fundamental Tax Covenants

   1.2(llll)

Seller Fundamental Tax Representations

   1.2(mmmm)

Seller Termination Fee

   1.2(nnnn)

Sellers

   Preamble (pg. 1)

Sellers Indemnified Taxes

   8.1(a)(ii)

Sellers Knowledge Person

   3.27(c)

Sellers Knowledge Persons

   3.27(c)

Service Employees

   1.2(oooo)

Severance Plans

   5.11(c)

Share Unadjusted Purchase Price Allocation

   2.2(a)

Shares

   1.1; 1.3

Straddle Income Period

   1.2(pppp)

Straddle Non-Income Period

   1.2(qqqq)

Subsidiary

   1.2(rrrr)

Surviving Agreements

   5.14

Tax

   1.2(ssss)

Tax Actions

   5.4(o)

Tax Affidavits

   6.2(f)

Tax Audit

   8.5(a)

Tax Indemnified Person

   8.5(a)

Tax Indemnified Purchaser Parties

   8.1(a)

Tax Indemnified Purchaser Party

   8.1(a)

Tax Indemnified Seller Party

   8.1(b)

Tax Loss

   8.1(a)

Tax Losses

   8.1(a)

Tax Return

   8.2(a)

Tax Sharing Agreement

   8.3

Third-Party Loans

   1.2(tttt)

Title Arbitrator

   Annex 1

Title Assets

   Annex 1

Title Benefit

   Annex 1

Title Benefit Amount

   Annex 1

Title Claim Date

   Annex 1

Title Deductible

   Annex 1

Title Defect

   Annex 1

Title Defect Amount

   Annex 1

Title Defect Notice

   Annex 1

Title Threshold

   Annex 1

Transaction Costs and Expenses

   1.2(uuuu)

Transfer Taxes

   11.3

 

x



--------------------------------------------------------------------------------

Term

  

Section

Transition Committee

   Annex 2

Transition Services Agreement

   7.2(e)

Treasury Regulations

   1.2(vvvv)

Unadjusted Purchase Price

   2.1

U.S. Employee Plans

   3.7(a)

UnoPaso

   Recitals (pg. 1)

UnoPaso Shares

   3.2(e)(ii)

Unreleased Financial Guaranties

   5.13(b)

WARN Act

   1.2(wwww)

Well

   Annex 1

Wells

   Annex 1

Wholly-Owned Subsidiary

   1.2(xxxx)

Willful and Material Breach

   1.2(yyyy)

Willful and Material Breach Fee

   9.2(d)

 

xi



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is dated as of February 24,
2012 (the “Execution Date”), by and among EP Energy Corporation, a corporation
organized under the Laws of the State of Delaware (“EP Energy”), EP Energy
Holding Company, a corporation organized under the Laws of the State of Delaware
(“New EPE”), El Paso Brazil, L.L.C., a limited liability company organized under
the Laws of the State of Delaware (“EP Brazil” and together with EP Energy and
New EPE, “Sellers” and each a “Seller”), and EPE Acquisition, LLC, a limited
liability company organized under the Laws of the State of Delaware
(“Purchaser”). Sellers, on the one hand, and Purchaser, on the other hand, are
referred to collectively as the “Parties” and individually as a “Party.”

RECITALS

A. New EPE desires, after giving effect to the actions contemplated by
Section 8.10, to sell, and Purchaser desires to purchase (a) all of the issued
and outstanding membership interests of EP Energy, LLC, a limited liability
company to be organized under the Laws of the State of Delaware resulting from
the conversion of EP Energy to a limited liability company in accordance with
Section 8.10 (“EPE LLC”) and (b) all of the issued and outstanding shares of El
Paso E&P S. Alamein Cayman Company, a company incorporated under the Laws of the
Cayman Islands (“EP Egypt”).

B. EP Brazil desires to sell, and Purchaser desires to purchase (a) all of the
issued and outstanding quotas of (i) UnoPaso Exploracao e Producao de Petroleo e
Gas Ltda., a company incorporated under the Laws of Brazil (“UnoPaso”) and
(ii) El Paso Oleo e Gas do Brasil Ltda., a company incorporated under the Laws
of Brazil (“Brazil O&G”) and (b) all of the issued and outstanding shares of El
Paso Brazil Holdings Company, a company incorporated under the Laws of the
Cayman Islands (“Brazil Holdings” and, together with UnoPaso and Brazil O&G, the
“BrazilCos” and each a “BrazilCo”).

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

Article 1

PURCHASE AND SALE

Section 1.1. Purchase and Sale. On the terms and conditions contained in this
Agreement, Sellers agree to sell, assign, transfer and convey to Purchaser, and
Purchaser agrees to purchase, accept and pay for (i) in the case of New EPE as
Seller, the EPE LLC Membership Interests and the EP Egypt Shares, and (ii) in
the case of EP Brazil as Seller, the UnoPaso Shares, the Brazil Holdings Shares
and the Brazil O&G Shares (the UnoPaso Shares, the Brazil Holdings Shares and
the Brazil O&G Shares, collectively, the “Brazilian Shares” and together with
the EPE LLC Membership Interests and the EP Egypt Shares, the “Shares”). For the
avoidance of doubt, through its acquisition of the Shares hereunder, Purchaser
shall also acquire (and Sellers shall use reasonable best efforts to ensure that
Purchaser does acquire) one hundred percent (100%) of the Derivatives (as the
same may be impacted by Section 5.9) held by any of the Companies or the Company
Subsidiaries or otherwise held in respect of the E&P Business; provided, however
that the foregoing shall not impose any independent obligation to provide
funding from the Sellers.

 

13



--------------------------------------------------------------------------------

Section 1.2. Certain Definitions. Capitalized terms set forth in this Agreement
have the meanings set forth in this Section 1.2 or in the Sections referenced in
the “Index of Defined Terms” at the front of this Agreement. As used herein:

(a) “Accounting Principles” means United States generally accepted accounting
principles.

(b) “Action” means any action, complaint, suit, arbitration or other proceeding,
whether civil, criminal, administrative or otherwise, at law or in equity, in
each case, instituted by or pending before any Governmental Authority.

(c) “Affiliate” means, with respect to any Person, a Person that directly or
indirectly controls, is controlled by or is under common control with such
Person, with control in such context (including, with its correlative meanings,
“controlled by” and “under common control with”) meaning the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of securities
or partnership or other ownership interests, by Contract or otherwise.
Notwithstanding anything to the contrary, the term “Affiliate” shall not include
(i) (A) any investment fund controlled or managed by any affiliate of Purchaser
other than Apollo Investment Fund VII, L.P. and (B) any entities owned, managed
or controlled by Apollo Investment Fund VII, L.P., any other investment fund
Affiliated with Apollo Investment Fund VII, L.P. or any portfolio company or
Affiliate of any of the foregoing, other than those entities that directly or
indirectly own equity in Purchaser (the “Affiliated Apollo Persons”),
(ii) (A) any investment fund controlled or managed by any affiliate of Purchaser
other than Riverstone Global Energy and Power Fund V, L.P. and (B) any entities
owned, managed or controlled by Riverstone Global Energy and Power Fund V, L.P.,
other than those entities that directly or indirectly own equity in Purchaser
(the “Affiliated Riverstone Persons”) or (iii) any Person that controls
Government of Singapore Investment Corporation Pte Ltd (“GIC”) or that, solely
by virtue of its control by GIC, would be considered under common control with
GIC.

(d) “Agreed Rate” means the lesser of (i) LIBOR plus two percentage points
(LIBOR + two percent (2%)) and (ii) the maximum rate allowed by applicable Laws.

(e) “ANP” means Agência National do Petróleo, Gas Natural e Biocombustiveis of
the Federative Republic of Brazil.

(f) “Anti-Corruption Laws” means all Laws relating to anti-bribery or
anti-corruption (governmental or commercial) that apply to the E&P Business,
including Laws that prohibit the payment, offer, promise or authorization of the
payment or transfer of anything of value (including gifts or entertainment),
directly or indirectly, to any government official, government employee or
commercial entity to obtain a business advantage, including under the relevant
laws of Brazil and Egypt, the U.S. Foreign Corrupt Practices Act of 1977, as
amended from time to time (the “FCPA”) and all other Laws that apply to the E&P
Business enacted to implement the OECD Convention on Combating Bribery of
Foreign Officials in International Business Transactions.

(g) “Bank Execution Date” means the date on which both (i) a definitive form of
credit agreement in respect of the bank lending component of the Debt Financing
has been agreed by or on behalf of the parties to the Debt Commitment Letter as
being in final form for execution by Purchaser and (ii) Purchaser has provided
notice to Sellers of such agreement.

(h) “Bond Escrow Date” means the date on which any proceeds from the bond
offering component of the Debt Financing are placed into escrow.

 

14



--------------------------------------------------------------------------------

(i) “Bond Interest Costs” means if, and only if, proceeds from the bond
component of the Debt Financing have been funded into escrow, the amount of
interest paid in connection with the escrow thereof on the applicable bonds
prior to the redemption thereof that are funded into such escrow, minus (A) any
such interest that is actually released from escrow back to the party or parties
that pre-funded such interest and not paid to the holders of the applicable
bonds and (B) any net interest or other net earnings on the funds deposited into
the applicable escrow.

(j) “Brazil Concessions” means the Concessions set forth on Schedule 3.22(f).

(k) “Brazil Tax Loss” means any Tax Loss attributable to a claim for indemnity
pursuant to Section 8.1(a)(ii) to the extent that such Tax Loss relates to a Tax
imposed by any Governmental Authority of Brazil.

(l) “Business Day” means any day other than a Saturday, a Sunday, or a day on
which either the SEC or banks are closed for business in New York, New York,
United States of America.

(m) “Business Employees” means individuals who are (i) employed as common law
employees by El Paso Exploration & Production Management, Inc. to be converted
into a limited liability company prior to Closing in accordance with
Section 8.10(a) (“EP E&P Management”), Brazil O&G or Egypt Production or
(ii) Service Employees, in each case including any such employees who are not
actively at work on the Closing Date due to a leave of absence covered by the
Family and Medical Leave Act of 1993 (“FMLA”) or any other authorized leave of
absence.

(n) “Capital Expenditure Plan” means the Capital Expenditure Forecast for 2012
set forth in Schedule 1.2(n).

(o) “Code” means the United States Internal Revenue Code of 1986, as amended.

(p) “Companies” means, collectively, EPE LLC, the BrazilCos and the EgyptCos
(and, each, a “Company”).

(q) “Company Contract” means any Contract, agreement or instrument to which any
Company or any Company Subsidiary is a party or by which any of their respective
assets or properties are bound, provided that the defined term “Company
Contract” shall not include any Right of Way or any lease, exploration license,
concession, risk service or technical service Contract, development lease or
license, or production sharing Contract included in the Company Mineral
Interests and other instruments constituting any Company’s or Company
Subsidiary’s chain of title to the Company Mineral Interests.

(r) “Company Equipment” means all equipment, machinery, vehicles, materials,
platforms, wellhead equipment, pumping units, flowlines, tanks, buildings,
injection facilities, water disposal facilities, processing and separating
facilities, compression facilities, gathering systems, platforms, casing, rods,
tanks, boilers, tubing, pumps, motors, machinery, monitoring equipment,
fixtures, pipe, tubular goods, equipment inventory, fixtures and other tangible
personal property and improvements located on the Company Properties or Rights
of Way or used or held for use in connection with the ownership and/or operation
of the Company Properties or Rights of Way or the production of Hydrocarbons
from the Company Properties.

 

15



--------------------------------------------------------------------------------

(s) “Company Mineral Interests” means all of the Companies’ or the Company
Subsidiaries’ rights, titles, and interests in and to all Hydrocarbon leases and
subleases; production sharing Contracts, risk service or technical service
Contracts, exploration or production concessions, development leases or
licenses, and any rights or interests issued thereunder or in connection
therewith; royalties, overriding royalties, net profit interests, mineral fee
interests, mineral interests and carried interests; other rights to Hydrocarbons
in place; Hydrocarbon entitlements, rights to explore for, appraise, and/or
produce Hydrocarbons or receive a share of (or payment with respect to)
Hydrocarbons produced pursuant thereto; mineral servitudes, and all other
mineral fee, Hydrocarbon leasehold or other interests in any lands, including
(i) all pooled, communitized or unitized acreage which includes all or a part of
any such interests or other rights and (ii) all tenements, hereditaments and
appurtenances belonging thereto.

(t) “Company Properties” means the Company Mineral Interests and the Company
Wells and all surface fee interests, easements, permits, licenses, servitudes,
rights-of-way (including Rights of Way), surface leases and other surface rights
or interests appurtenant to, and used or held for use in connection therewith.

(u) “Company Records” means all data, information, software, books, files and
records of the Companies and the Company Subsidiaries that relate to any period
of time prior to the Closing, including all production records, operating
records, correspondence, lease records, well logs and other records, and
division order records; prospect files; title records (including abstracts of
title, title opinions and memoranda, and title curative documents); Contract
files; and geological and seismic data (including interpretive data), maps,
electric logs, core data, pressure data and decline curves; excluding, however:

(i) any data, information, software and records to the extent disclosure or
change in ownership in connection with a sale of Shares is prohibited, other
than pursuant to any Contract with Sellers or any of their Affiliates, or
subjected to payment of a fee or other consideration by any license agreement or
other agreement with a Person other than Affiliates of Sellers, or by applicable
Law, and for which no consent to transfer has been received or for which
Purchaser has not agreed in writing to pay the fee or other consideration, as
applicable;

(ii) all legal records and legal files of Sellers including all work product of
and attorney-client communications with any Seller’s legal counsel (other than
title opinions and Sellers’ legal records and legal files for litigation, claims
or proceedings (including insurance claims) involving or relating to any
Company, any Company Subsidiary or the JV Entity or assets of the E&P Business,
including any files or records necessary or useful to defend or prosecute any
such lawsuit or claim);

(iii) data and records relating to the sale of the Shares, any of the Companies
or Company Subsidiaries, or any assets of the E&P Business to the extent the
data and records pertain to a proposed sale where there is no Contract of sale
by any Seller or any of its Affiliates imposing any current or future
obligations on, or providing for any current or future benefits or rights of,
any Company or Company Subsidiary, including bids received from and records of
negotiations with third Persons; and

(iv) those original data, information, software and records retained by any
Seller pursuant to Section 11.5(b) (the records referred to in clauses
(i) through (iii) above, the “Excluded Company Records”).

(v) “Company Representative” means any Company, Company Subsidiary, Seller or
other Affiliate of a Company, as well as any director, officer, agent, employee,
representative, consultant, or agent for any of the foregoing (individually and
collectively).

 

16



--------------------------------------------------------------------------------

(w) “Company Subsidiary” means any Subsidiary of any of the Companies.

(x) “Company Wells” means any and all oil, gas, water, CO2, water disposal or
injection wells located on any of the Company Mineral Interests or on the
pooled, communitized or unitized acreage that includes all or any part of the
Company Mineral Interests.

(y) “Compliant” means, with respect to the Required Information, that such
Required Information (other than projections, interpretations and other
forward-looking information, and information of a general economic or
industry-specific nature) does not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make such Required
Information not materially misleading under the circumstances.

(z) “Consent Claim Notice” means a notice from (or on behalf of) any Person to
the effect that the consent of such Person is or may be (or was or may have
been) required with respect to any of the Company Mineral Interests, Company
Wells or Rights of Way as a result of the transactions contemplated by this
Agreement.

(aa) “Contract” means any agreement, contract, obligation, commitment,
franchise, indenture, lease, license or other undertaking or legally binding
arrangement, whether written or oral.

(bb) “Controlled Group Liability” means all Liabilities (i) under Section 302 of
ERISA, (ii) under Title IV of ERISA, (iii) under Sections 412 or 4971 of the
Code, in the case of clauses (i), (ii) and (iii), that are imposed on the
Companies or the Company Subsidiaries under or in respect of an Employee Plan
solely by reason of the treatment of the Companies or the Company Subsidiaries
as a single employer with another Person as a result of the application of
Sections 414(b), (c), (m) or (o) of the Code or by reason of the treatment of
the Companies or the Company Subsidiaries as under common control with another
Person as a result of the application of Section 4001(b) of ERISA, and (iv) in
respect of a Multiemployer Plan that are imposed on the Companies or the Company
Subsidiaries on a so-called “controlled group” basis, including under
Section 414 of the Code.

(cc) “Data Room” means the electronic data room established by or on behalf of
Sellers and made available to Purchaser, but solely to the extent of the
contents thereof on February 23, 2012, a date prior to the Execution Date.

(dd) “Debt Financing Expenses” means an amount equal to (i) the sum of all
documented out-of-pocket costs and expenses incurred by or on behalf of
Purchaser in connection with the Debt Financing other than the Bond Interest
Costs plus (ii) the Bond Interest Costs.

(ee) “Debt Payoff Amount” means, with respect to any of the Companies and the
Wholly-Owned Subsidiaries as of the Closing Date, the amount set forth in each
corresponding Debt Payoff Letter in connection with the payment and discharge of
all Third-Party Loans referenced in such Debt Payoff Letter as contemplated by
this Agreement.

(ff) “Debt Payoff Letters” means customary payoff letters, in form and substance
reasonably acceptable to Purchaser, from each lender (or the agent for one or
more lenders) of a Third-Party Loan (other than any Loan set forth on Schedule
5.8(b)) setting forth (i) the aggregate amount, including interest, breakage
costs, premiums, prepayment penalties, and other fees and related expenses,
required to be paid to satisfy fully all Third-Party Loans owed to such lender
(or the agent for one or more lenders) as of the anticipated Closing Date (other
than any existing letters of credit relating to

 

17



--------------------------------------------------------------------------------

the E&P Business that, pursuant to Section 5.13(a)), are being cash
collateralized, backstopped by a third Person or replaced by the Closing in a
manner that permits the applicable Debt Payoff Letter to be received), and a per
diem amount for each day thereafter and (ii) wire transfer instructions for such
lender. Each Debt Payoff Letter shall provide that, if such amount is paid to
such lender (or the agent for one or more lenders) or counterparty on the
Closing Date, then such lender or counterparty will automatically release any
and all Liens securing such Third-Party Loan that it may have with respect to
any Seller’s, any Company’s or any Company Subsidiary’s assets (other than cash
collateral that is not prohibited pursuant to Section 5.3 or 5.4) and will take
all actions necessary to effect such release, including executing and delivering
all reasonably necessary documentation and forms suitable for filing with all
appropriate Governmental Authorities.

(gg) “Derivatives” means futures, options, swaps and other derivatives.

(hh) “E&P Business” means the oil and gas exploration and production business
and operations, including gathering, treating, pumping, processing and marketing
operations related thereto, conducted on the Execution Date by the Companies and
the Company Subsidiaries, but excluding such business and operations of the JV
Entity and any other Subsidiary of any Seller that is not a Company or Company
Subsidiary.

(ii) “Effective Time” means 7:00 a.m., local time at the respective location of
the assets of the E&P Business, on January 1, 2012.

(jj) “Effective Time Net Working Capital” means a negative amount equal to
$100,657,908.87.

(kk) “EgyptCos” means all or any of (i) El Paso Egypt S. Alamein Company, a
company incorporated under the Laws of the Cayman Islands; (ii) El Paso Egypt
Tanta Company, a company incorporated under the Laws of the Cayman Islands;
(iii) Egypt Production; and (iv) EP Egypt.

(ll) “Egypt Production” means El Paso Egypt Production Company, a company
incorporated under the Laws of the Cayman Islands.

(mm) “Employee Plans” means any employee benefit plans, programs, arrangements
and agreements (whether or not written), including (i) all retirement, savings
and other pension plans; (ii) all health, severance, insurance, disability and
other employee welfare plans and (iii) all employment, incentive, deferred
compensation, equity compensation, perquisites, severance, employment, change of
control, vacation and other similar plans, programs, practices or agreements,
whether or not subject to ERISA and whether covering one person or more than one
person.

(nn) “EP Revolver” means the Fourth Amended and Restated Credit Agreement dated
as of May 27, 2011, among El Paso Corporation, El Paso Natural Gas Company,
Tennessee Gas Pipeline Company, the several banks and other financial
institutions from time to time parties thereto and JPMorgan Chase Bank, N.A., as
administrative agent and as collateral agent.

(oo) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(pp) “ERISA Affiliate” means any other Person that is required to be treated as
a single employer with any Seller or any Company under Section 414(b), (c),
(m) or (o) of the Code.

 

18



--------------------------------------------------------------------------------

(qq) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(rr) “FCPA Government Official” means (i) any official, officer, employee, or
representative of, or any Person acting in an official capacity for or on behalf
of, any FCPA Governmental Authority, (ii) any political party official or
candidate for political office or (iii) any company, business, enterprise or
other entity owned or controlled by any Person described in the foregoing
clauses (i) or (ii).

(ss) “FCPA Governmental Authority” means (i) any national, federal, state,
county, municipal, local, or foreign government or any entity exercising
executive, legislative, judicial, regulatory, taxing, or administrative
functions of a governmental nature, (ii) any public international organization,
(iii) any agency, division, bureau, department, or other political subdivision
of any government, entity or organization described in the foregoing clauses
(i) or (ii), (iv) any company, business, enterprise, or other entity owned or
controlled by any government, entity, or organization described in the foregoing
clauses (i), (ii) or (iii) or (v) any political party.

(tt) “Financial Statements” means (i) EP Energy’s audited consolidated balance
sheet and related statements of income, cash flows, retained earnings and
capitalization as of and for the fiscal years ended as of December 31,
2010, December 31, 2009 and December 31, 2008 prepared in a manner to comply
with Regulation S-X (the “2008-2010 Audited Financials”) and (ii) EP Energy’s
unaudited consolidated balance sheet as of December 31, 2011 and related
statements of income, cash flows, retained earnings and capitalization for the
twelve (12) month period then ended prepared in a manner to comply with
Section 3-05 of Regulation S-X (the “2011 Unaudited Financials”), each attached
as Schedule 1.2(tt).

(uu) “Funding Failure” means Purchaser’s inability or failure for any reason to
make (or obtain funds sufficient to make) the Closing Payment if (i) all
conditions precedent to Purchaser’s obligations to make such payment under
Section 6.2 are satisfied or waived in accordance with the terms of this
Agreement (other than those conditions precedent which by their terms can only
be satisfied simultaneously with the Closing but which are capable of being
satisfied at the Closing); provided, that if the Marketing Period has not ended
at such time, no Funding Failure will exist unless such inability or failure
continues to exist at the time provided in Section 7.1 for the occurrence of the
Closing, and (ii) Sellers stand ready, willing and able to close.

(vv) “Government Official” means (i) any official, officer, employee, or
representative of, or any Person acting in an official capacity for or on behalf
of, any Governmental Authority or (ii) any political party official or candidate
for political office.

(ww) “Governmental Authority” means (i) any national, federal, state, county,
municipal, local, or foreign government or any entity exercising executive,
legislative, judicial, regulatory, taxing, or administrative functions of a
governmental nature or (ii) any agency, division, bureau, department, or other
political subdivision of any government, entity or organization described in the
foregoing clauses (i) or (ii).

(xx) “Governmental Authorizations” means any governmental licenses, permits,
franchises, orders, exemptions, variances, waivers, authorizations,
certificates, consents, rights, privileges and applications therefor issued by,
or submitted to, any Governmental Authority.

(yy) “Hart-Scott-Rodino Act” means the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended.

 

19



--------------------------------------------------------------------------------

(zz) “Holly Gathering System” means the gathering system described on Schedule
3.22(b).

(aaa) “Hydrocarbons” means oil, gas, condensate or any other gaseous and liquid
hydrocarbons or any combination or constituents thereof, including sulphur and
other constituents extracted therefrom.

(bbb) “Income Tax” means any U.S. federal or state income Tax, excluding any
such Taxes assessed or imposed on Black Warrior Methane Corporation, Black
Warrior Transmission Corporation, and Four Star Oil & Gas Company.

(ccc) “Indebtedness” means, of any Person at any date and without duplication,
(i) all indebtedness of such Person for borrowed money, whether current,
short-term or long-term and whether secured or unsecured, including loans,
deferred consideration for the purchase of assets, ownership interests,
businesses or other property or services (other than deferred consideration for
the purchase of assets, ownership interests, businesses or other property or
services or other obligations that would be included as current liabilities in
accordance with the Accounting Principles) and any lease obligations that are
required to be capitalized under the Accounting Principles, (ii) any other
indebtedness of such Person which is evidenced by a bond (other than surety,
performance, bid, appeal and other similar types of bonds), promissory note,
debenture or similar instrument (including a deed of trust or mortgage given in
connection with the acquisition of, or exchange for, any property or assets),
(iii) all indebtedness of the type referred to in the clauses (i) or (ii) of
third Persons guaranteed, directly or indirectly, by such Person or as to which
such Person has an obligation, contingent or otherwise (other than a guarantee
held in connection with the operation of the E&P Business in the ordinary
course), including but not limited to bank debt, bank fees, shareholder debt and
vendor debt, that is substantially the economic equivalent of a guarantee,
including, in each case above, any interest accrued thereon and prepayment or
similar penalties and expenses which would be payable if such liability were
paid in full as of the Closing Date, (iv) any amendment, renewal, extension,
revision or refunding of any of the foregoing Indebtedness, or (v) net
obligations of such Person under any Derivative as of any date of determination
that would be payable by such Person were such Derivative terminated on such
date (after giving effect to any netting agreements).

(ddd) “Intellectual Property” means any of the following, as they exist anywhere
in the world, whether registered or unregistered: (i) patents, patentable
inventions and other patent rights (including any divisions, continuations,
continuations-in-part, reissues, reexaminations and interferences thereof);
(ii) trademarks, service marks, trade dress, trade names, taglines, brand names,
logos and corporate names and all goodwill related thereto; (iii) copyrights,
mask works and designs; (iv) trade secrets, know-how, inventions, processes,
procedures, databases, confidential business information and other proprietary
information and rights; (v) computer software programs, including all source
code, object code, specifications, designs and documentation related thereto and
(vi) domain names, Internet addresses and other computer identifiers.

(eee) “IRS” means the United States Internal Revenue Service and any successor
thereto.

(fff) “JV Entity” means Four Star Oil & Gas Company, a Delaware corporation.

(ggg) “Kinder Morgan Merger” means the Second Merger as contemplated by and
defined in the Kinder Morgan Merger Agreement.

 

20



--------------------------------------------------------------------------------

(hhh) “KM Transaction Costs and Expenses” means all reasonable and documented
out-of-pocket costs and expenses actually incurred by or on behalf of Kinder
Morgan in connection with the negotiation and execution of this Agreement with
the Purchaser (without duplication of any Transaction Costs and Expenses
actually incurred by or on behalf of Sellers or any Affiliate thereof).

(iii) “Laws” means all laws, statutes, rules, regulations, ordinances, orders,
writs, injunctions, decrees, requirements, judgments and codes of Governmental
Authorities, including obligations arising under the common law.

(jjj) “Liability” means any liability, debt, obligation, loss, damage, claim,
cost or expense (including costs of investigation and defense and attorney’s
fees, costs and expenses), in each case, whether direct or indirect, known or
unknown and whether accrued or contingent.

(kkk) “LIBOR” means, for each applicable day, the rate stated in the “Money
Rates” section of The Wall Street Journal published on such day as the one
(1) month London Interbank Offered Rate; and if The Wall Street Journal is not
published on such day, then the aforesaid rate in the most recent edition of The
Wall Street Journal preceding such day shall be utilized for such day; provided,
however, if The Wall Street Journal ceases publication of the one (1) month
London Interbank Offered Rate, the rate appearing on BBAM of Bloomberg Financial
Markets Information Service (or on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
for purposes of providing quotations of interest rates applicable to dollar
deposits in the London Interbank market) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the applicable day, as the rate for dollar
deposits with a maturity of one (1) month. In the event that such rate is not
available from the publications described above for any reason, any data vendor
or publication licensed by the British Banker’s Association may be substituted.

(lll) “Liens” means any lien, pledge, claim, charge, security interest or other
encumbrance, option, title defect or other rights of any third Person with
respect to the applicable property.

(mmm) “Marketing Period” means the first period of twenty-five (25) consecutive
calendar days after the Execution Date (i) throughout and at the end of which
Purchaser shall have (and the Debt Providers shall have) access to the Required
Information and (ii) throughout and at the end of which the conditions set forth
in Section 6.2 (other than those conditions that by their nature were to have
been satisfied by actions taken at the Closing or during the Marketing Period,
which conditions were, at the time of any termination of this Agreement, capable
of being satisfied if the Closing had occurred at such times) shall be satisfied
and nothing has occurred and no condition exists that would cause any of the
conditions set forth in Section 6.2 to fail to be satisfied assuming the Closing
were to be scheduled for any time during such twenty-five (25) consecutive
calendar day period; provided that such twenty-five (25) consecutive calendar
day period shall not include July 2 through July 6, 2012 and shall be completed
entirely prior to August 24, 2012 or entirely after September 3, 2012.
Notwithstanding anything in this definition to the contrary, (x) the Marketing
Period shall end on any earlier date prior to the expiration of the twenty-five
(25) consecutive calendar day period described above if the Debt Financing is
consummated on such earlier date and (y) the Marketing Period shall not commence
or be deemed to have commenced if, after the date hereof and prior to the
completion of such twenty-five (25) consecutive calendar day period: (A) any of
the Companies or Sellers has publicly announced its intention to, or determines
that it must, restate any historical financial statements or other financial
information included in the Required Information or any such restatement is
under active consideration, in which case, the Marketing Period shall not
commence unless and until such restatement has been completed and the

 

21



--------------------------------------------------------------------------------

applicable Required Information has been amended and updated or the Companies or
the Sellers have publicly announced, or informed Purchaser, that they have
concluded no such restatement is required, (B) the applicable independent
accountants of the Companies shall have withdrawn any audit opinion with respect
to any financial statements contained in the Required Information for which they
have provided an opinion, in which case the Marketing Period shall not be deemed
to commence unless and until, at the earliest, a new unqualified audit opinion
is issued with respect to such financial statements of the Companies for the
applicable periods by the applicable independent accountants or another
independent public accounting firm reasonably acceptable to Purchaser, (C) the
financial statements included in the Required Information that is available to
Purchaser on the first day of any such twenty-five (25) consecutive calendar day
period would be required to be updated under Regulation S-X in order to be
sufficiently current on any day during such twenty-five (25) consecutive
calendar day period to permit a registration statement using such financial
statements to be declared effective by the SEC on the last day of such
twenty-five (25) consecutive calendar day period, in which case, the Marketing
Period shall not be deemed to commence unless and until, at the earliest,
receipt by Purchaser of updated Required Information that would be required
under of Regulation S-X to permit a registration statement using such financial
statements to be declared effective by the SEC on the last day of such new
twenty-five (25) consecutive calendar day period or (D) any such Required
Information shall cease to be Compliant or any such information ceases to meet
the requirement of Required Information, in which case the Marketing Period
shall not be deemed to commence unless and until, at the earliest, such Required
Information is updated or supplemented so that it is Compliant.

If Sellers shall in good faith reasonably believe that they have delivered the
Required Information, they may deliver to Purchaser written notice to that
effect (stating when they believe they completed the applicable delivery), in
which case the Required Information shall be deemed to have been delivered on
the date of the applicable notice, in each case unless Purchaser in good faith
reasonably believes that Sellers have not completed delivery of the Required
Information and, within five (5) Business Days after its receipt of such notice
from Sellers, Purchaser delivers a written notice to Sellers to that effect
(stating with specificity the Required Information that has not been delivered).

(nnn) “Material Contract” means any Company Contract which is of one or more of
the following types:

(i) Contracts for the purchase, sale or exchange of oil, gas or other
Hydrocarbons reasonably expected, as of the Execution Date, to result in the
purchase, sale or exchange of more than $25,000,000 of Hydrocarbons in any
twelve (12) month period, which Contract is not terminable without penalty upon
sixty (60) days’ or less notice by any Company or Company Subsidiary, as
applicable;

(ii) Contracts for the gathering, treating, processing, handling, storing or
transporting of Hydrocarbons (such Contracts, collectively, “Gathering and
Transportation Contracts”) reasonably expected, as of the Execution Date, to
result in the gathering, treating, processing, handling, storing or transporting
in any twelve (12) month period of more than either (A) 3,650,000 MCF of gaseous
Hydrocarbons or (B) 750,000 barrels of liquid hydrocarbons;

(iii) Contracts for the use of drilling rigs and other Contracts relating to the
drilling, completion or hydraulic fracturing of wells including sand supply
Contracts reasonably expected, as of the Execution Date, to result in
expenditures in excess of $25,000,000 in any twelve (12) month period;

(iv) purchase and sale agreements, farmin and farmout agreements, exploration
agreements, participation agreements, and similar agreements entered into on or
after January 1,

 

22



--------------------------------------------------------------------------------

2009 and either (A) providing for the purchase, sale, earning or other
acquisition or disposition of assets or equity interests, individually, or (if
part of a series of related transactions), in the aggregate, for more than
$25,000,000 or (B) covering more than 10,000 Net Mineral Acres;

(v) to the extent the same will be binding on the Company Mineral Interests
after Closing, any operating agreements, joint development agreements, area of
mutual interest agreements, unit agreements and unit operating agreements (all
such agreements, collectively, “Operating and Development Agreements”) covering
more than 10,000 Net Mineral Acres;

(vi) master seismic licenses or agreements;

(vii) Contracts for the construction and installation of Company Equipment
reasonably expected, as of the Execution Date, to result in expenditures in
excess of $25,000,000 in any twelve (12) month period;

(viii) any Contract (other than any Gathering and Transportation Contracts and
Operating and Development Agreements, or Contracts of the type described in
another subsection of this Section 1.2(lll), without regard to Dollar, acreage,
date or volume limitations in such subsections) which would reasonably be
expected, as of the Execution Date, to result in expenditures by or revenues to
any Company or Company Subsidiary in excess of $25,000,000 in any twelve
(12) month period;

(ix) any partnership, joint venture or similar agreement(other than any
Operating and Development Agreements);

(x) any Contract (A) relating to the license, disposition or acquisition
(directly or indirectly) by any Company or Company Subsidiary of assets other
than in the ordinary course of business consistent with past practice or
(B) pursuant to which any Company or Company Subsidiary will acquire any
material interest in any other Person;

(xi) any Contract relating to Derivatives, including any and all confirmations
under any such Contract;

(xii) to the extent relating to Company Mineral Interests existing as of the
Closing, any Contract which limits or otherwise restricts or limits in any
material respect the right of any Company or Company Subsidiary to engage or
compete in any line of business, in any county, parish or similar (local or
foreign) geographic location in which any Company Mineral Interest is located or
with any Person;

(xiii) any Contract that would prevent, materially delay or materially impede
consummation of any of the transactions contemplated by this Agreement
(disregarding for purposes of this clause (xiii) any consent or approval
requirement that may be contained in any Contract);

(xiv) any indenture, loan, note, credit or similar Contract (excluding any such
Contract filed in the real property records of a county or parish) under which
any Company or Company Subsidiary has borrowed any money or issued any note,
bond, indenture or other evidence of Indebtedness for borrowed money, sold and
leased back assets or guaranteed Indebtedness for others and which imposes any
current or future obligation on any Company or Company Subsidiary;

(xv) any guarantee by any Company or Company Subsidiary of any obligation of
another Person other than another Company or Company Subsidiary;

 

23



--------------------------------------------------------------------------------

(xvi) any lease for office space rented by any Company or Company Subsidiary;

(xvii) any Tax partnership to which any of the Company Mineral Interests are
subject;

(xviii) any employment or similar Contract with any officer, employee or
consultant (to the extent any such Contract with a consultant is not terminable
without penalty by any Company or Company Subsidiary, as applicable, upon ninety
(90) days’ notice or less) of any Company or any Company Subsidiary;

(xix) any Contract governing an Affiliate Transaction;

(xx) any Contract (other than a geophysical or seismic license or Contract)
(i) pursuant to which the Companies or the Company Subsidiaries use any licensed
Intellectual Property or (ii) pursuant to which the Companies or the Company
Subsidiaries have granted to a third-party any right in or to any Owned
Intellectual Property; and

(xxi) any Contract the expiration or termination of which would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and is not of a type required to be disclosed (without regard to Dollar,
acreage, date or volume limitations therein) pursuant to clauses (i) through
(xx) above.

(ooo) “Multiemployer Plan” means a multiemployer plan, within the meaning of
3(37) and Section 4001(a)(3) of ERISA.

(ppp) “Net Mineral Acre” has the meaning set forth in Annex 1.

(qqq) “Non-Income Tax” means any Tax other than an Income Tax.

(rrr) “Order” means any award, writ, assessment, injunction, judgment, order,
ruling or decree entered, issued, made, or rendered by any Governmental
Authority, excluding, however, any Law, regulation, authorization, permit,
franchise, field or statewide order or other ruling or order of general
applicability.

(sss) “Organizational Documents” means (i) the articles or certificate of
incorporation and bylaws of a corporation; (ii) the certificate of formation and
limited liability company agreement of a limited liability company; (iii) the
limited partnership agreement and a certificate of limited partnership of a
limited partnership; (iv) any charter or similar document adopted or filed in
connection with the creation, formation, or organization of any Person and
(v) any amendment to any of the foregoing.

(ttt) “PBGC” means the Pension Benefit Guaranty Corporation.

(uuu) “Permit” means any approval, permit or license of any Governmental
Authority.

(vvv) “Permitted Liens” means (i) any RE Permitted Encumbrance, (ii) Liens with
respect to an obligation or liability that is not yet due or delinquent or that
may thereafter be paid without penalty, or the validity or amount of which is
being contested in good faith by appropriate proceedings and for which
appropriate reserves have been established, or securing the performance of

 

24



--------------------------------------------------------------------------------

bids, trade contracts, leases or statutory obligations (including workers’
compensation, unemployment insurance or other social security legislation)
incurred or made in the ordinary course of business consistent with past
practice, (iii) any Lien created pursuant to any lease of property, real or
personal, the obligations under which are capitalized on the relevant entity’s
financial statements and which does not materially detract from the value of or
materially interfere with the occupancy, use (or use contemplated by the
Companies or Company Subsidiaries) or present or contemplated operation (if
contemplated by the Companies or Company Subsidiaries) of the applicable
property in the ordinary course of the E&P Business, (iv) any Lien created to
secure purchase money indebtedness incurred or made in the ordinary course of
business consistent with past practice, (v) any other Liens arising in the
ordinary course of business and not incurred in connection with the borrowing of
money, (vi) Liens to secure indebtedness pursuant to the Revolving Credit
Facility and (vii) any “Permitted Lien” as such term is defined in the Revolving
Credit Facility.

(www) “Person” means any individual, corporation, partnership, limited liability
company, trust, estate, Governmental Authority or any other entity.

(xxx) “Post-Closing Period” means any Tax period (or portion thereof) beginning
after the Closing Date.

(yyy) “Post-Effective Time Period” means any Tax period (or portion thereof)
beginning after December 31, 2011.

(zzz) “Pre-Closing Period” means any Tax period (or portion thereof) ending on
or before the Closing Date.

(aaaa) “Pre-Effective Time Period” means any Tax period (or portion thereof)
ending on or before December 31, 2011.

(bbbb) “Purchaser Fundamental Representations” means those representations and
warranties set forth in Sections 4.1 through 4.3, Sections 4.4(i), (iii) and
(iv), Section 4.8 and Section 4.10.

(cccc) “Purchaser Parties” means, collectively, Purchaser, the Purchaser
Guarantors, the Equity Providers, the Debt Providers and any of their respective
current, former or future directors, officers, general or limited partners,
stockholders, members, managers, partners, controlling persons, Affiliates,
agents, employees or Representatives.

(dddd) “Purchaser Termination Fee” means $200,000,000; provided, however, that
in the event of any Funding Failure due to a failure of the Equity Financing to
be funded, the Purchaser Termination Fee shall instead be an amount equal to one
hundred and fifty percent (150%) of the foregoing.

(eeee) “RE Permitted Encumbrances” means (i) Liens for Taxes or assessments not
yet delinquent or, if delinquent, being contested in good faith by appropriate
actions and for which appropriate reserves have been established on the
Financial Statements in accordance with the Accounting Principles;
(ii) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law), or if delinquent, being contested in good faith by appropriate
actions and for which appropriate reserves have been established on the
Financial Statements in accordance with the Accounting Principles; (iii) any
state of facts which an accurate on-the-ground survey would show and that,
individually and in the aggregate, does not materially detract from

 

25



--------------------------------------------------------------------------------

the value of or materially interfere with the occupancy, use (or use
contemplated by the Companies or Company Subsidiaries) or present or
contemplated operation (if contemplated by the Companies or Company
Subsidiaries) of the applicable property in the ordinary course of the E&P
Business; (iv) any Liens, easements, rights of way, restrictions, rights, leases
and other encumbrances affecting title, whether recorded or not, that,
individually or in the aggregate, do not materially detract from the value of or
materially interfere with the occupation, use (or use contemplated by the
Companies or Company Subsidiaries) or present or contemplated operation (if
contemplated by the Companies or Company Subsidiaries) of the applicable
property in the ordinary course of the E&P Business; (v) legal highways and
zoning and building Laws that do not materially interfere with the occupancy,
use (or use contemplated by the Companies or Company Subsidiaries) or present or
contemplated operation (if contemplated by the Companies or Company
Subsidiaries) of the applicable property by the Companies and the Company
Subsidiaries in the ordinary course of the E&P Business; (vi) Liens based solely
on a lack of information in Sellers’, any Company’s or any Company Subsidiary’s
files; (vii) Liens based on alleged defects in the authorization, execution,
delivery, acknowledgment or approval of any instrument, unless Purchaser
provides evidence that such defect results in a third Person’s superior claim of
title to the relevant Company Property; (viii) Liens based on the failure to
recite marital status in documents or omissions or lack of heirship, succession
or probate proceedings, unless Purchaser provides evidence that such defects or
irregularities results in a third Person’s superior claim of title; (ix) Liens
arising solely out of lack of survey, overlapping survey or lack of metes and
bounds descriptions, unless one is required by Law; (x) Liens that have been
cured by applicable Laws of limitations or prescription, including adverse
possession, the doctrine of laches and deemed marketable record title;
(xi) Liens arising from any change in applicable Laws after the Execution Date;
(xii) Liens with respect to which the true owner of the applicable Company
Property is another Company or Company Subsidiary; (xiii) Liens based on a claim
that none of the Companies or the Company Subsidiaries has title to any Company
Property if any of the Companies or the Company Subsidiaries has a valid right
to use such Company Property for the purposes for which it is being used;
(xiv) Liens based solely on Sellers’ failure to have a title insurance policy or
survey on any Company Property; (xv) Liens arising out of mortgages of liens
that are unenforceable under applicable statutes of limitations; (xvi) all
rights of first refusal, preferential purchase rights and similar rights with
respect to the Company Properties; (xvii) all third party consent requirements
and similar restrictions; (xviii) all rights to consent, required notices to,
filings with or other actions by Governmental Authorities in connection with the
sale or conveyance of properties (or rights or interests therein) if they are
customarily obtained subsequent to the sale or conveyance of assets and
properties similar to the applicable Company Property; (xix) all rights of
reassignment arising upon final intention to abandon or release the Company
Properties or any of them; (xx) all rights reserved to or vested in any
Governmental Authorities to control or regulate any of the Company Properties in
any manner or to assess Tax with respect to any of the Company Properties, the
ownership, use or operation of any of the Company Properties, or the revenue,
income or capital gains with respect thereto, and all obligations and duties
under all applicable Laws of any such Governmental Authority or under any
franchise, grant, license or permit issued by any Governmental Authority;
(xxi) all Liens on or affecting the Company Properties which are expressly
waived (by Purchaser), assumed, bonded or paid at or prior to Closing or which
is disregarded at or prior to Closing (in each case, at no cost to the Companies
or any Company Subsidiary); (xxii) any Lien or trust arising in connection with
workers’ compensation, unemployment insurance, pension or employment Laws and
(xxiii) any Lien resulting from the failure to record leases issued by any
Governmental Authority in the real property, conveyance or other records of the
county or parish in which such leases are located.

(ffff) “Required Information” means (i) such pertinent and customary (as
compared to other transactions of this size and nature) information (other than
financial information, which is covered by clause (ii) below), to the extent
reasonably available to Sellers, any Company or any Company Subsidiary,
regarding any Company or any Company Subsidiary as may be reasonably determined
by Purchaser to be necessary in order to consummate the arrangement and
borrowings of the

 

26



--------------------------------------------------------------------------------

oil and gas reserve-based credit facility and loans, the bridge loan commitments
and loans and offerings of debt securities contemplated by the Debt Financing
and (ii) all financial statements, financial data, audit reports, production
data, reserves information and other financial information regarding the
Companies and the Company Subsidiaries (A) of the type required in registration
statements on Form S-1 by Regulation S-X and Regulation S-K under the Securities
Act (subject to exceptions customary for private placements pursuant to Rule
144A promulgated under the Securities Act) and of the type and form customarily
included in private placements of debt securities under Rule 144A of the
Securities Act, to consummate the offering(s) of debt securities contemplated by
the Debt Commitment Letter, assuming that such offering(s) were consummated at
the same time during the Companies’ fiscal year as such offering(s) of debt
securities will be made and (B) such other financial or other information as
otherwise reasonably required in connection with the Debt Commitment Letter or
as otherwise necessary in order to assist in receiving customary “comfort”
(including as to “negative assurance” comfort and change period) from the
Companies’ independent accountants (which “comfort” letters such accountants
shall have confirmed they are prepared to issue) and customary reserve
engineers’ “comfort” from independent nationally-recognized petroleum engineers,
in each case in connection with offering(s) of debt securities and the
syndication of such reserve-based credit facility contemplated by the Debt
Commitment Letter.

(gggg) “Revolving Credit Facility” means that certain Third Amended and Restated
Credit Agreement, dated as of June 2, 2011, among El Paso Exploration &
Production Company (n/k/a EP Energy Corporation), El Paso E&P Company, L.P. and
the lenders and other parties thereto, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

(hhhh) “Rights of Way” means the rights of way, permits, licenses, easements and
other authorizations and rights in real property comprising the land rights upon
or under which any Company or any Company Subsidiary operates gathering,
pipeline or other midstream assets and the Contracts creating such rights.

(iiii) “SEC” means the U.S. Securities and Exchange Commission.

(jjjj) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(kkkk) “Seller Fundamental Representations” means those representations and
warranties set forth in Sections 3.1(a) through 3.1(c), 3.1(d)(i), 3.2(a) (other
than clause (i) thereof), 3.2(b)(i), 3.2(d) and (e), 3.3(a) (other than clause
(i) thereof), 3.3(b)(i), 3.3(d) and (e) and 3.15.

(llll) “Seller Fundamental Tax Covenants” means those covenants and agreements
set forth in Sections 5.4(m) through 5.4(q), 8.3, 8.10(c) and 8.11.

(mmmm) “Seller Fundamental Tax Representations” means (i) those representations
and warranties set forth in Sections 3.10(f), 3.10(i) and 3.10(l) through
3.10(o) and (ii) those representations and warranties set forth in the other
subsections of Section 3.10 (but only, in the case of this clause (ii) to the
extent such representations and warranties relate to an Income Tax).

(nnnn) “Seller Termination Fee” means an amount equal to $400,000,000.

(oooo) “Service Employees” means the individuals employed by El Paso or any of
its Subsidiaries, other than the Companies or the Company Subsidiaries, who are
listed on Schedule 1.2(oooo).

 

27



--------------------------------------------------------------------------------

(pppp) “Straddle Income Period” means any Tax period that begins on or before
the Closing Date and ends after the Closing Date.

(qqqq) “Straddle Non-Income Period” means any Tax period that begins on or
before December 31, 2011 and ends after December 31, 2011.

(rrrr) “Subsidiary” means, with respect to any Person (a) a corporation more
than fifty percent (50%) of the combined voting power of the outstanding voting
stock of which is owned, directly or indirectly, by such Person and/or by one or
more other subsidiaries of such Person, (b) a partnership of which such Person,
or one or more other subsidiaries of such Person, directly or indirectly, is the
general partner and has the power to direct the policies, management and affairs
of such partnership, (c) a limited liability company of which such Person and/or
one or more other subsidiaries of such Person, directly or indirectly, is the
managing member and has the power to direct the policies, management and affairs
of such company and (d) any other Person (other than a corporation, partnership
or limited liability company) in which such Person, and/or one or more other
subsidiaries of such Person, directly or indirectly, has at least a majority
ownership and power to direct the policies, management and affairs thereof.

(ssss) “Tax” means (i) any tax, assessment, unclaimed property, escheat
obligation, fee or other governmental charge imposed by any Governmental
Authority, including any foreign, federal, state or local income tax, surtax,
remittance tax, presumptive tax, net worth tax, special contribution, production
tax, pipeline transportation tax, freehold mineral tax, value added tax,
withholding tax, gross receipts tax, windfall profits tax, environmental tax
(including taxes under Section 59A of the Code), profits tax, severance tax,
personal property tax, real property tax, sales tax, license tax, goods and
services tax, service tax, transfer tax, use tax, excise tax, premium tax, stamp
tax, motor vehicle tax, entertainment tax, insurance tax, capital stock tax,
franchise tax, occupation tax, payroll tax, employment tax, social security (or
similar) tax, unemployment tax, disability tax, alternative or add-on minimum
tax, estimated tax or other tax of any kind whatsoever, (ii) any interest, fine,
penalty or additions to tax imposed by a Governmental Authority in connection
with any item described in clause (i) and (iii) any liability in respect of any
item described in clauses (i) or (ii) above, that arises by reason of a
Contract, assumption, transferee or successor liability, operation of Law,
Treasury Regulation §1.1502-6 (or any predecessor or successor thereof or any
analogous provision under state, local or other Law) or otherwise, and whether
any item described in clauses (i), (ii) or (iii) is disputed or not.

(tttt) “Third-Party Loans” means all Loans owing by the Companies or
Wholly-Owned Subsidiaries to Persons other than a Seller or its Affiliates.

(uuuu) “Transaction Costs and Expenses” means all reasonable and documented out
of pocket costs and expenses actually incurred by or on behalf of either Party
in connection with the negotiation and execution of this Agreement with the
other Party.

(vvvv) “Treasury Regulations” means the U.S. Treasury regulations promulgated
under the Code, as amended.

(wwww) “WARN Act” means the Worker Adjustment and Retraining Notification Act of
1988, 29 U.S.C. § 2109 et seq. and the regulations promulgated thereunder.

(xxxx) “Wholly-Owned Subsidiary” means any Person in which all issued and
outstanding equity interests of such Person are owned, directly or indirectly,
by the Companies.

 

28



--------------------------------------------------------------------------------

(yyyy) “Willful and Material Breach” means (i) a deliberate act or a deliberate
failure to act, which act or failure to act constitutes in and of itself a
material breach of this Agreement (including, in the case of Purchaser and with
respect to Sections 5.5 and 5.19, any such act or failure to act by its
Affiliates) and which was undertaken with the knowledge that such act or failure
to act would be, or would reasonably be expected to cause, a material breach of
this Agreement or (ii) the failure by any Party to consummate the transactions
contemplated by this Agreement after all conditions to such Party’s obligations
in Article 6 have been satisfied or waived in accordance with the terms of this
Agreement (other than those conditions precedent which by their terms can only
be satisfied simultaneously with the Closing but which are capable of being
satisfied at the Closing); provided, that in the case of Purchaser, if the
Marketing Period has not ended at such time, no Willful and Material Breach will
exist under clause (ii) unless such inability or failure continues to exist at
the time provided in Section 7.1; notwithstanding the foregoing, in the case of
Purchaser, it shall not constitute a Willful and Material Breach if Purchaser is
unable to consummate the transactions contemplated by this Agreement as a result
of the failure of either of the Debt Financing or the Equity Financing to fund
where either such failure to fund did not result from the breach by Purchaser of
any covenant in this Agreement.

Section 1.3. Excluded Assets. Notwithstanding anything to the contrary in
Article 1 or elsewhere in this Agreement, the “Shares” shall not include any
rights with respect to any of the assets of the E&P Business set forth in
Schedule 1.3 (the “Excluded Assets”) which, if owned by any Company or
Wholly-Owned Subsidiary, the applicable Seller shall cause such Company or
Wholly-Owned Subsidiary to transfer or distribute to the applicable Seller or
any of its Affiliates via one or more steps, pursuant to instruments reasonably
satisfactory to Purchaser, prior to the Closing, in each case at Sellers’ sole
cost and expense (which instruments shall in any event provide that any such
transfer or distribution shall be made without any representation or warranty on
an “AS IS WHERE IS” basis and the assignee thereunder assumes all obligations
and liabilities with respect to the Excluded Assets).

Article 2

PURCHASE PRICE

Section 2.1. Purchase Price. The purchase price for the Shares shall be
$7,150,000,000 (the “Unadjusted Purchase Price”), adjusted as provided in
Section 2.3 (as so adjusted, the “Purchase Price”).

Section 2.2. Allocation of Purchase Price.

(a) The Unadjusted Purchase Price shall be allocated as follows: (i) first,
among the Shares of each of the Companies (such allocation, the “Share
Unadjusted Purchase Price Allocation”) and (ii) thereafter, the portion of the
Unadjusted Purchase Price so allocated to the Shares of any Company (other than
EP Egypt) shall be allocated among (A) the classes of assets of such Company and
(B) with respect to EP Egypt and the BrazilCos, each of the exploration and
production concessions of such Company (such allocations, the “Asset Unadjusted
Purchase Price Allocations”). If any adjustment is made to the Unadjusted
Purchase Price pursuant to Section 2.3, then the Share Unadjusted Purchase Price
Allocation and the Asset Unadjusted Purchase Price Allocations shall each be
revised to reflect such adjustment; provided that, in making any such revisions,
proper account shall be given to the Company or the specific asset to which such
adjustment relates.

(b) Within sixty (60) days after the Closing Date, Sellers shall prepare and
deliver to Purchaser, using and based upon the best information available to
Sellers, a schedule (the “Preliminary Section 2.2(b) Schedule”), along with
reasonably detailed supporting documentation, setting forth the following items:

(i) the Share Unadjusted Purchase Price Allocation and the Asset Unadjusted
Purchase Price Allocations;

 

29



--------------------------------------------------------------------------------

(ii) the liabilities of each Company and the Wholly-Owned Subsidiaries as of the
Closing (as required for the allocations described in clause (iii) below),
excluding any insurance liabilities insured by the Sellers’ captive insurance
company; and

(iii) with respect to each Seller, an allocation among (A) the classes of assets
of the Company or Companies to be sold by such Seller pursuant to this Agreement
and (B) with respect to EP Brazil, its exploration and production concessions,
in each case, of the sum of (x) the portion of the Unadjusted Purchase Price
allocated to the Shares to be sold by such Seller pursuant to this Agreement (as
reflected in the Share Unadjusted Purchase Price Allocation) and (y) the
aggregate amount of liabilities described in the preceding clause (ii) that are
includable in such Seller’s amount realized; provided that such allocation shall
be consistent with the Asset Unadjusted Purchase Price Allocations and shall be
made in accordance with Section 1060 of the Code and the Treasury Regulations
promulgated thereunder (and any similar provisions of state, local or foreign
Law, as appropriate).

Sellers shall at Purchaser’s request make reasonable documentation available to
support the proposed allocation. As soon as reasonably practicable, but not
later than forty-five (45) days following receipt of Sellers’ proposed
allocation schedule, Purchaser shall deliver to Sellers a written report
containing any changes that Purchaser proposes to be made in such schedule (and
specifying the reasons therefor in reasonable detail). The Parties shall
undertake to agree on a final schedule no later than fifteen (15) Business Days
subsequent to the receipt by Sellers of Purchaser’s proposed changes.

Within thirty (30) days after the later of the determination of the Purchase
Price under Section 2.4(b) and the agreement on the schedule described above in
this Section 2.2(b), such schedule shall be amended by Sellers and delivered to
Purchaser to reflect the Purchase Price following final adjustments. Purchaser
shall cooperate with Sellers in the preparation of the amended schedule in a
manner consistent with the provisions of Section 8.4. If Sellers’ amendments to
the schedule to reflect the Purchase Price following the final adjustments are
not objected to by Purchaser (by written notice to Sellers specifying the
reasons therefor in reasonable detail) within thirty (30) days after delivery of
Sellers’ adjustments to the schedule, it shall be deemed agreed upon by the
Parties and shall constitute the “Final Section 2.2(b) Schedule.” In the event
that the Parties cannot reach an agreement within twenty (20) days after Sellers
receive notice of any objection by Purchaser, then, any Party may refer the
matters in dispute to KPMG LLP or another mutually acceptable independent
appraiser (the “Independent Appraiser”) to assist in determining the matters in
dispute with respect to the allocation of the Purchase Price. Should KPMG LLP
fail or refuse to agree to serve as Independent Appraiser within twenty
(20) days after written request from any Party to serve, and the Parties fail to
agree in writing on a replacement Independent Appraiser within ten (10) days
after the end of that twenty (20) day period, or should no replacement
Independent Appraiser agree to serve within forty-five (45) days after the
original written request pursuant to this sentence, the Independent Appraiser
shall be appointed by the Houston, Texas office of the American Arbitration
Association. In connection with the engagement of the Independent Appraiser,
each of Sellers and Purchaser shall execute such engagement, indemnity and other
agreements as the Independent Appraiser shall require as a condition to such
engagement. The Independent Appraiser shall be instructed to deliver to
Purchaser and Sellers a written determination of the valuation and any revisions
to the Preliminary Section 2.2(b) Schedule within thirty (30) days after the
date of referral thereof to the Independent Appraiser. Purchaser and Sellers
agree to accept the Independent Appraiser’s determinations as to the matters in
dispute and the appropriate adjustments to the schedule to reflect those
determinations, which as so adjusted shall constitute the Final Section 2.2(b)
Schedule. The Independent Appraiser may determine the issues in dispute
following such procedures and the provisions of this Agreement, as it reasonably
deems appropriate in the circumstances and with reference to the amounts in

 

30



--------------------------------------------------------------------------------

issue. The Parties do not intend to impose any particular procedures upon the
Independent Appraiser, it being the desire and direction of the Parties that any
such disagreement shall be resolved as expeditiously and inexpensively as
reasonably practicable. The Independent Appraiser shall act as an expert for the
limited purpose of determining the specific disputed aspects of the allocation
schedule submitted by any Party and may not award damages, interest, or
penalties to any Party with respect to any matter. Each Seller and Purchaser
shall bear its own legal fees and costs of presenting its case. Sellers shall
bear one half and Purchaser shall bear one half of the costs and expenses of the
Independent Appraiser.

The allocations set forth in the Final Section 2.2(b) Schedule shall be used by
Sellers, Purchaser and the Companies and Wholly-Owned Subsidiaries as the basis
for reporting asset values and other items for purposes of all Tax Returns. The
allocations set forth in the Final Section 2.2(b) Schedule shall also be used by
Sellers and Purchaser in preparing IRS Form 8594, Asset Acquisition Statement,
and other required forms. Such Form 8594 shall be completed by such Parties as
soon as practicable after the Closing but in no event later than fifteen
(15) days prior to the date such form is required to be filed. Sellers and
Purchaser agree not to assert, and will cause their Affiliates not to assert, in
connection with any audit or other proceeding with respect to Taxes, any asset
values or other items inconsistent with the amounts set forth in the Final
Section 2.2(b) Schedule unless otherwise required by a determination under
Section 1313(a) of the Code.

Section 2.3. Adjustments to Purchase Price. The Unadjusted Purchase Price shall
be adjusted as of the Closing pursuant to Section 2.4(a) and, after the Closing,
pursuant to Section 2.4(b), but only with respect to matters identified in the
Closing Settlement Statement, the Post-Closing Statement or an Adjustment
Notice, in accordance with the following:

(a) (i) decreased by the amount of cash or cash equivalents of the Companies or
any of their Wholly-Owned Subsidiaries distributed from and after the Effective
Time until Closing to any Seller or any of its Affiliates (other than the
Companies and their Wholly-Owned Subsidiaries) or (ii) increased by the amount
of any cash or cash equivalents contributed to the Companies or the Wholly-Owned
Subsidiaries (including intercompany debt of a Company or a Wholly-Owned
Subsidiary that is capitalized in accordance with Section 5.7) from and after
the Effective Time until Closing by any Seller or any Person who, directly or
indirectly, owns an equity interest in any Seller;

(b) decreased by the amount (if the Effective Time Net Working Capital is
negative, the absolute value) of the Effective Time Net Working Capital;

(c) decreased by the principal amount of all Indebtedness (for this purpose,
ignoring clause (v) of the definition thereof) owing by the Companies and any
Wholly-Owned Subsidiary to any Person other than a Company or a Wholly-Owned
Subsidiary of any Company (“Loans”) at the Effective Time and all interest that
has accrued and that accrues through the Closing Date on the principal amount of
such Loans outstanding as of the Effective Time and all prepayment penalties,
premiums, fees and other similar costs and expenses due and owing in connection
with the repayment of Loans in accordance with the Debt Payoff Letters;

(d) increased by any amounts (other than in respect of Taxes) paid by any Seller
(or any Person who, directly or indirectly, owns an equity interest in any
Seller) on behalf of any of the Companies or any of their Subsidiaries,
including the Wholly-Owned Subsidiaries, from and after the Effective Time and
prior to Closing, including any payments by any such Person to satisfy Loans or
other obligations pursuant to Section 5.7, Section 5.8 or Section 5.9 (other
than, in any such case, any amounts that, based on historical practice, are
included in the applicable corporate allocation of shared services from any
Affiliate of any Seller to any Seller);

 

31



--------------------------------------------------------------------------------

(e) increased or decreased, as appropriate, in accordance with Section 1.5 of
Annex 1;

(f) increased by the amount of interest accrued on the Unadjusted Purchase Price
from the Effective Time until the Closing Date at a rate of interest equal to
the Agreed Rate; provided, that interest on that portion of the Unadjusted
Purchase Price that is equal to the (i) portion of the bond offering component
of the Debt Financing that is funded into escrow (in the event proceeds
therefrom are deposited into escrow) shall only accrue from the Effective Time
until the later of (x) the Bond Escrow Date applicable to the portion so funded
and (y) the date that is ninety (90) calendar days after the Execution Date and
(ii) bank lending component of the Debt Financing shall only accrue from the
Effective Time until the later of (x) the Bank Execution Date and (y) the date
that is ninety (90) calendar days after the Execution Date, at a rate of
interest equal to the Agreed Rate;

(g) decreased by all amounts incurred by or (to the extent such amounts are
subject to Section 2.3(d)) on behalf of any Company or any Company Subsidiary
(net to Sellers’ indirect interest) (including (to the extent such amounts are
subject to Section 2.3(d)) all amounts incurred by Sellers or any of their
Affiliates) after the Effective Time until Closing in connection with curing or
attempting to cure (i) any Title Defect or (ii) any breach of any representation
or warranty set forth in Article 3 whether or not such breach of representation
or warranty is claimed by Purchaser, but:

(A) in the case of clause (i) with respect to amounts incurred to cure or
attempt to cure any Title Defect, decreased only to the extent the Unadjusted
Purchase Price would have been decreased pursuant to Section 2.3(e) if such
Title Defect had not been cured (and, if the amounts incurred to cure and
attempt to cure such Title Defect with respect to any Title Asset are not
applied to reduce the Unadjusted Purchase Price pursuant to this Section 2.3(g),
then the aggregate of (x) such amounts plus (y) the portion of the Title Defect
Amount associated with the uncured portion of the Title Defect pertaining to
such Title Asset and asserted by Purchaser in accordance with Annex 1 shall (if
such aggregate amount of clauses (x) and (y) exceeds the Title Threshold) be
applied dollar for dollar to reduce the Title Deductible); provided, however,
that costs incurred by (or on behalf of) any Company or Company Subsidiary to
cure or to attempt to cure any Title Defect after the Title Claim Date shall not
be subject to the foregoing provisions of this Section 2.3(g) (and, for the
avoidance of doubt, such costs shall not be applied to reduce the Unadjusted
Purchase Price) unless Purchaser has delivered a Title Defect Notice with
respect to such Title Defect prior to the expiration of the Title Claim Date;
and

(B) in the case of clause (ii) with respect to any breach of any such
representation or warranty, decreased only to the extent Sellers would owe an
indemnification payment under Article 10 if the representation and warranty had
not been cured (after taking into account the limitations on indemnification
under Sections 10.1(d)(iv) and 10.4(c)) and assuming Purchaser had timely
asserted a claim for indemnification under Article 10) (and to the extent the
amounts incurred to cure and attempt to cure any such breach of any such
representation or warranty are not applied to reduce the Unadjusted Purchase
Price pursuant to this Section 2.3(g) as a result of the application of the
limitations on indemnification under Section 10.4(c), then such amounts shall be
applied to reduce on a dollar for dollar basis the two percent (2%) deductible
referred to in Section 10.4(c); and

(h) decreased by an amount equal to the Allocated Value of each Company Property
set forth on Exhibit C-1 to Annex 1 that is sold (or otherwise disposed of) by
any Company or Company Subsidiary (or any of their Affiliates) prior to the
Effective time (and, where only a portion of any such Company Property is so
sold or disposed of, decreased by the portion of such Allocated Value
attributable to such portion so sold or otherwise disposed of).

 

32



--------------------------------------------------------------------------------

In calculating the adjustment to the Unadjusted Purchase Price pursuant to this
Section 2.3, no adjustment may be accounted for in more than one of the
paragraphs (a) through (h) above. For clarity, (i) no payment by any Company or
Wholly-Owned Subsidiary pursuant to Section 5.7 shall be deemed to have been
distributed to any Seller or its Affiliates for purposes of Section 2.3(a),
(ii) no payment by any Seller or its Affiliates (other than the Companies and
Wholly-Owned Subsidiaries) pursuant to Section 5.7 shall be deemed to have been
contributed to the Companies or the Wholly-Owned Subsidiaries for purposes of
Section 2.3(a), (iii) any Loan amount that is capitalized in accordance with
Section 5.7 shall be deemed to have been contributed to the Companies or the
Wholly-Owned Subsidiaries for purposes of Section 2.3(a), (iv) no payment
received or made in respect of any ordinary course sale of goods or services,
respectively, by any Seller or its Affiliates (other than the Companies and
Wholly-Owned Subsidiaries), on the one hand, from or to, respectively, any
Company or Wholly-Owned Subsidiary, on the other hand, shall adjust the
Unadjusted Purchase Price pursuant to this Section 2.3 and (v) distributions to
any Seller or its Affiliates in respect of amounts that would be owed to Sellers
pursuant to Section 8.7 if such amounts were received after the Closing shall
not adjust the Unadjusted Purchase Price pursuant to this Section 2.3. For the
avoidance of doubt, the Parties acknowledge and agree that no adjustments shall
be made to the Effective Time Net Working Capital.

Notwithstanding anything to the contrary contained herein, there shall be no
adjustments made (i) pursuant to Section 2.3(c) with respect to any of the
obligations described in item 2 of Schedule 3.5 or (ii) pursuant to any
provision of this Section 2.3 with respect to any actions taken between the
Execution Date and the Closing with respect to such obligations pursuant to
Section 5.7 or Section 8.10(a) or as described in Schedule 3.5.

Section 2.4. Closing Payment and Post-Closing Purchase Price Adjustments.

(a) Not later than five (5) Business Days prior to the Closing Date, Sellers
shall prepare and deliver to Purchaser a settlement statement (the “Closing
Settlement Statement”) calculating the amount equal to the Unadjusted Purchase
Price as adjusted to give effect to Sellers’ good faith estimate of the
adjustments provided for in Section 2.3 (or, if then determinable, the final
amounts thereof). Purchaser shall have three (3) Business Days to review the
settlement statement from Purchaser’s receipt thereof. On the day following
expiration of such three (3) Business Day review period, Purchaser shall submit
a written report containing any changes Purchaser proposes to be made to the
settlement statement. Sellers and Purchaser shall agree on a final settlement
statement no later than one (1) Business Day prior to Closing; provided,
however, if Sellers and Purchaser are unable to agree, then, subject to
Section 2.4(b), Sellers’ determination shall be used for purposes of the payment
to be made at the Closing. The calculation delivered by Sellers in accordance
with this Section 2.4(a), as adjusted in accordance with the immediately
preceding sentence, if applicable, shall constitute the dollar amount to be paid
by Purchaser to Sellers at the Closing (the “Closing Payment”).

(b) As soon as reasonably practicable after the Closing but not later than the
later of the ninetieth (90th) day following the Closing Date and the day on
which all Title Defects, Title Benefits, Title Defect Amounts and Title Benefit
Amounts (but not, for the avoidance of doubt, any Required Consent Dispute) have
been finally determined in accordance with Section 1.5(i) of Annex 1, Purchaser
shall prepare and deliver to Sellers a draft statement (the “Post-Closing
Statement”) setting forth the final calculation of the Purchase Price taking
into account any adjustments pursuant to Section 2.3 (and any Title Defects
finally resolved pursuant to Section 1.5 of Annex 1 after the Closing). As soon
as reasonably practicable but not later than the sixtieth (60th) Business Day
following receipt of Purchaser’s statement hereunder, Seller shall deliver to
Purchaser a written report (an “Adjustment Notice”) containing any changes
(other than with respect to Title Defects) Sellers propose be made in such
statement. Sellers shall be deemed to have accepted and agreed to all items in
the Post-Closing Statement other than such matters that are proposed to be
changed in the Adjustment Notice and other than Title Defects. The Parties shall
undertake to agree on the final Purchase Price no later than ten (10) Business
Days after delivery of the Post-Closing Statement. If the final Purchase Price
is:

(i) mutually agreed upon in writing by Sellers and Purchaser during such ten
(10) Business Day period, the final Purchase Price shall be conclusive and
binding on the Parties; or

 

33



--------------------------------------------------------------------------------

(ii) not mutually agreed upon by Sellers and Purchaser during such ten
(10) Business Day period, then KPMG LLP (the “Dispute Auditor”) shall resolve
any disagreements (other than with respect to Title Defects). Should KPMG LLP
fail or refuse to agree to serve as Dispute Auditor within ten (10) days after
written request from any Party to serve, and the Parties fail to agree in
writing on a replacement Dispute Auditor within five (5) days after the end of
that ten (10) day period, or should no replacement Dispute Auditor agree to
serve within fifteen (15) days after the original written request pursuant to
this sentence, the Dispute Auditor shall be appointed by the Houston, Texas
office of the American Arbitration Association. In connection with the
engagement of the Dispute Auditor, each of Sellers and Purchaser shall execute
such engagement, indemnity and other agreements as the Dispute Auditor shall
require as a condition to such engagement. The Dispute Auditor shall determine
as promptly as practicable, but in any event within thirty (30) days after the
selection of the Dispute Auditor, based solely on written submissions provided
by Purchaser and Sellers to the Dispute Auditor (and without independent
investigation on the part of the Dispute Auditor) within ten (10) days following
the Dispute Auditor’s selection, whether and to what extent (if any) Purchaser’s
statement requires adjustment. In resolving any disputed item, the Dispute
Auditor shall act as an expert and not an arbitrator, and shall resolve only the
items set forth in the Adjustment Notice that are still in dispute and may not
assign a value to any item greater than the highest value for such item claimed
by either Party or less than the lowest value for such item claimed by either
Party. The fees and expenses of the Dispute Auditor shall be paid by the Parties
in inverse proportion to the relative success of their claims. The determination
of the Dispute Auditor shall be final, conclusive and binding on Purchaser and
Sellers. The date on which the final Purchase Price is finally determined in
accordance with this Section 2.4(b) is referred to as the “Determination Date.”

(c) Any difference in the Closing Payment and the final Purchase Price shall be
paid by the owing Party to the owed Party within ten (10) Business Days of the
Determination Date. Any post-Closing payment pursuant to this Section 2.4 shall
bear interest from the Closing Date to the date of payment at the Agreed Rate.

(d) Sellers shall assist Purchaser in preparation of the Post-Closing Statement
of the Purchase Price under Section 2.4(b) by furnishing invoices, receipts,
reasonable access to personnel and such other assistance as may be requested by
Purchaser to facilitate such process post-Closing.

(e) All payments made or to be made under this Agreement to Sellers shall be
made by electronic transfer of immediately available funds to New EPE, acting as
representative of Sellers, at the account set forth in Schedule 2.4(e), for the
credit of the applicable Sellers, or to such other bank and account as may be
specified by New EPE in writing. All payments made or to be made hereunder to
Purchaser shall be by electronic transfer or immediately available funds to a
bank and account specified by Purchaser in writing to New EPE, for the credit of
Purchaser.

Section 2.5. Withholding Rights. Purchaser shall be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement
such amounts as Purchaser is required to deduct and withhold with respect to the
making of such payment under the Code or any provision of state, local or
foreign Tax Laws. To the extent that such amounts are so withheld by Purchaser,
such withheld and deducted amounts will be treated for all purposes of this
Agreement as having been paid to the holders of the Shares in respect of which
such deduction and withholding was made by Purchaser.

 

34



--------------------------------------------------------------------------------

Article 3

REPRESENTATIONS AND WARRANTIES OF SELLERS

Subject to the provisions of this Article 3, Sellers, jointly and severally,
represent and warrant to Purchaser the matters set out in Section 3.1 through
Section 3.27.

Section 3.1. Sellers.

(a) Existence and Qualification. Each of New EPE and EP Energy is a corporation
duly organized, validly existing and in good standing under the Laws of the
State of Delaware. EP Brazil is a limited liability company duly organized,
validly existing and in good standing under the Laws of the State of Delaware.

(b) Power. Each Seller has the corporate or limited liability company, as
applicable, power and authority to enter into, deliver and perform this
Agreement (and all documents required to be executed and delivered by such
Seller pursuant hereto) and to consummate the transactions contemplated by this
Agreement (and such documents).

(c) Authorization and Enforceability. Each Seller’s execution, delivery and
performance of this Agreement (and all documents required to be executed and
delivered by each Seller pursuant hereto), and the consummation of the
transactions contemplated hereby and thereby, have been duly and validly
authorized by all necessary corporate or limited liability company, as
applicable, action on the part of such Seller and no other corporate or limited
liability company, as applicable, proceedings are necessary in connection
therewith. This Agreement has been duly executed and delivered by each Seller
(and all documents required to be executed and delivered by each Seller pursuant
hereto shall be duly executed and delivered by such Seller), and this Agreement
constitutes, and at the Closing such documents shall constitute, the valid and
binding obligations of each Seller, enforceable in accordance with their terms.

(d) No Conflicts. Each Seller’s execution, delivery and performance of this
Agreement (and all documents required to be executed and delivered at Closing by
each Seller pursuant hereto), and the consummation of the transactions
contemplated hereby and thereby, shall not (i) violate any provision of the
Organizational Documents of such Seller, (ii) except for (A) any consent
described in Schedule 3.1(d), (B) any consent covering (or created under) any of
the Company Mineral Interests or any Contract relating to the licensing of
seismic or geophysical data and (C) any preferential purchase right requirement
described in Schedule 3.14, result in default (with or without due notice or
lapse of time or both) or the creation of any Lien or give rise to any right of
termination, cancellation or acceleration under any asset, Contract, note, bond,
mortgage, indenture, or other financing instrument to which such Seller is a
party or by which it is bound, (iii) except for (A) any consent described in
Schedule 3.1(d), (B) any consent covering (or created under) any of the Company
Mineral Interests and (C) any preferential purchase right requirement described
in Schedule 3.14, require any authorization, consent or approval of, or notice
to, any Person or Governmental Authority (except for the applicable requirements
of the Hart-Scott-Rodino Act and any other applicable Antitrust Laws),
(iv) violate any Order applicable to such Seller as a party in interest or
(v) assuming that the consents of the applicable Governmental Authorities
contemplated in clause (iii) above are obtained, violate any Laws applicable to
such Seller, except any matters described in clauses (ii), (iii), (iv) or
(v) above which would not, individually or in the aggregate, have a Material
Adverse Effect.

 

35



--------------------------------------------------------------------------------

Section 3.2. The Companies.

(a) Existence and Qualification. Each Company is a corporation, limited
liability company or partnership, as applicable, duly organized, validly
existing and in good standing under the Laws of the jurisdiction where it is
incorporated (as set forth in the recitals to this Agreement). Each Company is
(i) duly qualified to do business as a foreign corporation, limited liability
company or partnership, as applicable, in, and is in good standing under the
Laws of, each jurisdiction where such qualification is required and
(ii) authorized and has all requisite corporate, limited liability company or
partnership, as applicable, power to conduct business, own, lease and operate
its material properties and assets as such are now being conducted, in each case
except where the lack of such qualification, authorization or good standing has
not or would not, individually or in the aggregate, have a Material Adverse
Effect.

(b) No Conflicts. The consummation of the transactions contemplated by this
Agreement shall not (i) violate any provision of the Organizational Documents of
any Company, (ii) except for (A) any consent described in Schedule 3.1(d),
(B) any consent covering (or created under) any of the Company Mineral Interests
or any Contract relating to the licensing of seismic or geophysical data and
(C) any preferential purchase right requirement described in Schedule 3.14,
result in default (with or without due notice or lapse of time or both), the
creation of any Lien or give rise to any right of termination, cancellation or
acceleration under any asset, Company Contract, note, bond, mortgage, indenture,
or other financing instrument to which such Company is a party or by which it is
bound, (iii) except for (A) any consent described in Schedule 3.1(d), (B) any
consent covering (or created under) any of the Company Mineral Interests and
(C) any preferential purchase right requirement described in Schedule 3.14,
require any authorization, consent or approval of, or notice to, any Person or
Governmental Authority (except for the applicable requirements of the
Hart-Scott-Rodino Act and any other applicable Antitrust Laws), (iv) violate any
Order applicable to any Company as a party in interest or (v) assuming that the
consents of the applicable Government Authority contemplated in clause
(iii) above are obtained, violate any Laws applicable to any Company, except any
matters described in clauses (ii), (iii), (iv) or (v) above which would not,
individually or in the aggregate, have a Material Adverse Effect.

(c) Organizational Documents. Sellers have delivered to Purchaser via the Data
Room true, complete and correct copies of the Organizational Documents, each as
amended to date, of the Companies and have made available to Purchaser for
inspection the true, complete and correct ownership interest certificates, if
any, and transfer books, and the minute books, of the Companies.

(d) Title to the Shares. Sellers have good and valid title to the Shares, as
applicable, in each case, free and clear of Liens of any kind other than
restrictions on transfer that may be imposed by applicable securities Laws.
Other than this Agreement, the Shares are not subject to any voting agreement or
other Contract, including any Contract restricting or otherwise relating to the
voting, dividend rights or disposition of Shares. Upon delivery to Purchaser at
the Closing of certificates representing the Shares held by such Seller, good
and valid title to such Shares will pass to Purchaser, free and clear of Liens
of any kind, other than restrictions on transfer that may be imposed by
applicable securities Laws or the Organizational Documents of the issuer of the
Shares.

(e) The Shares. Schedule 3.2(e) sets forth the names of the holders of the
shares, quotas or units, as applicable, the number of shares, quotas or units,
as applicable, held by each such holder, and the number of shares, quotas, or
units, as applicable, authorized, of (i) the capital stock of EP Energy (any
issued and outstanding capital stock of EP Energy set forth on Schedule 3.2(e)
as converted into limited liability company interests of EPE LLC in connection
with the actions contemplated by Section 8.10, the “EPE LLC Membership
Interests”); (ii) the issued and outstanding

 

36



--------------------------------------------------------------------------------

capital stock of UnoPaso (any issued and outstanding quotas of UnoPaso set forth
on Schedule 3.2(e), the “UnoPaso Shares”); (iii) the capital stock of Brazil
Holdings (any issued and outstanding common stock of Brazil Holdings set forth
on Schedule 3.2(e), the “Brazil Holdings Shares”); (iv) the capital stock of
Brazil O&G (any issued and outstanding quotas of Brazil O&G set forth on
Schedule 3.2(e), the “Brazil O&G Shares” and, together with the UnoPaso Shares
and the Brazil Holdings Shares, the “BrazilCo Shares”); and (v) the issued and
outstanding capital stock of EP Egypt (any issued and outstanding common stock
of EP Egypt after giving effect to the actions contemplated by Section 8.10, the
“EP Egypt Shares”). The Shares are duly authorized and validly issued and
outstanding, fully paid, non-assessable and have not been issued in violation of
any preemptive rights. Except for the Shares, there are no shares of capital
stock, membership interests or other equity interests in any Company issued,
reserved for issuance or outstanding, or any contractual arrangements giving any
Person a right to receive any benefits or rights similar to the rights enjoyed
by or accruing to the holders of any Shares of any Company. Other than pursuant
to this Agreement, there are no outstanding warrants, options, rights,
convertible or exchangeable securities or other commitments pursuant to which
any Seller or a Company is or may become obligated to issue or sell any shares
of capital stock, membership interests or other equity interest in such Company.
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to any Company. No Company has an
obligation to repurchase, redeem, or otherwise acquire shares of its capital
stock or other equity interests. No outstanding holders of Indebtedness of any
Company have any right to vote (or to convert into, exchange or subscribe for or
acquire securities having the right to vote) with the equity holders of any
Company on any matter. No Person has any right of first offer, right of first
refusal, consent right or preemptive right in connection with any offer, sale or
issuance of the capital stock of any Company (including with respect to the
transactions contemplated by this Agreement). There is no obligation to make any
loan or capital contribution to any Company Subsidiary.

Section 3.3. Company Subsidiaries and the JV Entity.

(a) Existence and Qualification. Each Company Subsidiary and the JV Entity is a
corporation, limited liability company or partnership, as applicable, duly
organized, validly existing and in good standing under the Laws of its
respective jurisdiction of incorporation or formation as set forth on Schedule
3.3. Each Company Subsidiary and the JV Entity is (i) duly qualified to do
business as a foreign corporation, limited liability company or partnership, as
applicable, in, and is in good standing under the Laws of, each jurisdiction
where such qualification is required and (ii) authorized and has all requisite
corporate, limited liability company or partnership, as applicable, power to
conduct business, own, lease and operate its material properties and assets as
such are now being conducted, in each case except where the lack of such
qualification, authorization or good standing has not or would not have,
individually or in the aggregate, a Material Adverse Effect.

(b) No Conflicts. The consummation of the transactions contemplated by this
Agreement shall not (i) violate any provision of the Organizational Documents of
any Company Subsidiary or the JV Entity, (ii) except for (A) any consent
described in Schedule 3.1(d), (B) any consent covering (or created under) any of
the Company Mineral Interests or any Contract relating to the licensing of
seismic or geophysical data and (C) any preferential purchase right requirement
described in Schedule 3.14, result in default (with or without due notice or
lapse of time or both) the creation of any Lien or give rise to any right of
termination, cancellation or acceleration under any asset, Contract, note, bond,
mortgage, indenture, or other financing instrument to which any Company
Subsidiary is a party or by which it is bound, (iii) except for (A) any consent
described in Schedule 3.1(d), (B) any consent covering (or created under) any of
the Company Mineral Interests and (C) any preferential purchase right
requirement described in Schedule 3.14, require any authorization, consent or
approval of, or notice to, any Person or Governmental Authority (except for the
applicable requirements of the Hart-Scott-Rodino Act and any other applicable
Antitrust Laws), (iv) violate any Order applicable to any Company

 

37



--------------------------------------------------------------------------------

Subsidiary or the JV Entity as a party in interest or (v) assuming that the
consents of the applicable Government Authority contemplated in clause
(iii) above are obtained, violate any Laws applicable to any Company Subsidiary
or the JV Entity, except any matters described in clauses (ii), (iii), (iv) or
(v) above which would not, individually or in the aggregate, have a Material
Adverse Effect.

(c) Organizational Documents. Sellers have delivered to Purchaser via the Data
Room true, complete and correct copies of the Organizational Documents, each as
amended to date, of each Company Subsidiary and the JV Entity and have made
available to Purchaser for inspection the ownership interest certificates, if
any, and transfer books, and the minute books, of each Company Subsidiary.

(d) Title to Equity Interests of the Company Subsidiaries and the JV Entity. The
issued and outstanding shares, membership interests or partnership interests, as
appropriate, in each Company Subsidiary and the JV Entity are owned of record as
described in Schedule 3.3. In the case of such issued and outstanding shares of
capital stock owned of record by a Company, any Company Subsidiary or the JV
Entity as shown on Schedule 3.3 (the “Equity Interests”), (i) each applicable
owner has good and valid title to such shares, membership interests or
partnership interests, as appropriate and (ii) such shares or interests are also
owned beneficially and free and clear of any Liens of any kind, other than
restrictions on transfers that may be imposed by applicable federal or state
securities laws. Other than this Agreement, the Equity Interests are not subject
to any voting agreement, proxies, stockholder agreements or other Contract
relating to the voting, dividend rights or disposition of the Equity Interests.

(e) The Equity Interests. The names of the holders of the Equity Interests and
the number of shares, quotas or units, as applicable, held by each such holder
are set forth on Schedule 3.3. All the Equity Interests are duly authorized and
validly issued and outstanding, fully paid, non-assessable (except, in the case
of Company Subsidiaries that are limited liability companies, as expressly
authorized by the terms of the applicable Organizational Documents of such
Company Subsidiaries) and have not been issued in violation of any preemptive
rights. Except for the Equity Interests shown on Schedule 3.3, there are no
shares, units or other equity interests in any Company Subsidiary or the JV
Entity issued, reserved for issuance or outstanding, or any contractual
arrangements giving any Person a right to receive any benefits or rights similar
to the rights enjoyed by or accruing to the holders of any Equity Interests.
Other than pursuant to this Agreement, there are no outstanding warrants,
options, rights, convertible or exchangeable securities or other commitments
pursuant to which any Company, any Company Subsidiary or the JV Entity is or may
become obligated to issue or sell any capital stock, membership interests or
other equity interests in such Company Subsidiary or the JV Entity. There are no
outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to any Company Subsidiary or the JV
Entity. No Company Subsidiary or the JV Entity has an obligation to repurchase,
redeem, or otherwise acquire shares of its capital stock or other equity
interest. No outstanding holders of Indebtedness of any Company Subsidiary or
the JV Entity have any right to vote (or to convert into, exchange or subscribe
for or acquire securities having the right to vote) with the equity holders of
any Company Subsidiary or the JV Entity on any matter. No Person has any right
of first offer, right of first refusal, consent right or preemptive right in
connection with any offer, sale or issuance of the capital stock of any Company
Subsidiary or the JV Entity (including with respect to the transactions
contemplated by this Agreement).

(f) Other than as set forth in Schedule 3.3(f), and other than the capital stock
or other equity interests that any Company owns of its respective Company
Subsidiaries and the JV Entity, no Company owns, directly or indirectly, any
capital stock or other equity interests of any other Person. No Company, Company
Subsidiary or the JV Entity is obligated to make any investment in or capital
contribution to any Person.

 

38



--------------------------------------------------------------------------------

Section 3.4. Financial Statements. The Financial Statements (i) are compliant
with Regulation S-X, (ii) present fairly in all material respects in accordance
with the Accounting Principles, applied consistently during the periods
involved, the combined financial position of the Companies together with their
respective consolidated Company Subsidiaries as of the respective dates thereof
and the combined results of operations, cash flows and shareholders’ equity of
the Companies together with their respective consolidated Company Subsidiaries
for the periods covered thereby and (iii) are prepared in accordance with the
books of account and records of the Companies and their respective consolidated
Company Subsidiaries in all material respects. The accounting controls of the
Companies have been and are sufficient to provide reasonable assurances that
(a) all transactions are executed in accordance with management’s general or
specific authorization and (b) all transactions are recorded as necessary to
permit the accurate preparation of financial statements in accordance with the
Accounting Principles and to maintain proper accountability for items. Without
limiting the foregoing, the Financial Statements provide an accurate statement
of the Companies’ asset retirement obligations based on presently available
information and the Accounting Principles to the extent that they are required
to be disclosed in the Financial Statements in accordance with the Accounting
Principles.

Section 3.5. No Undisclosed Liabilities. There are no Liabilities of or with
respect to any of the Companies or any of the Company Subsidiaries that would be
required by the Accounting Principles to be disclosed on a balance sheet other
than (a) Liabilities disclosed on Schedule 3.5, (b) Liabilities disclosed in the
Financial Statements, (c) Liabilities for performance under (but not Liabilities
for breach of) the Material Contracts listed on Schedule 3.13 or any other
Contracts not required to be disclosed on Schedule 3.13 or (d) Liabilities
incurred in the ordinary course of business consistent with past practice, since
December 31, 2010, that, individually or in the aggregate, are not, and would
not reasonably be expected to be, material to the Companies and the Company
Subsidiaries, taken as a whole.

Section 3.6. Labor Matters. Except as set forth in Schedule 3.6, none of the
Companies or the Company Subsidiaries is a party to a collective bargaining
agreement or other labor agreement with any labor union, works council or
organization and no consent, approval or authorization from any labor
organization is required for the execution, delivery and performance of this
Agreement by Sellers and/or the consummation of the transactions contemplated
hereby. Except as would not, individually or in the aggregate, have a Material
Adverse Effect, (i) (x) no labor organization or group of the Business Employees
has made a demand for recognition or certification as a union or other labor
organization with respect to any of the Business Employees and (y) there are no
representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to any Seller’s knowledge,
threatened to be brought or filed with the National Labor Relations Board or any
U.S. or non-U.S. labor relations tribunal or authority with respect to any of
such employees, (ii) there are no organizing activities, (iii) there are no (and
during the two (2) year period preceding the date of this Agreement, there have
not been any) strikes, work stoppages, slowdowns, arbitrations, grievances or
other labor disputes pending or, to any Seller’s knowledge, threatened,
involving the Business Employees, (iv) the Companies and the Company
Subsidiaries are in compliance with all collective bargaining and union
Contracts, (v) there is no unfair labor practice charge or complaint against the
Companies or the Company Subsidiaries pending or, to any Seller’s knowledge,
threatened before the National Labor Relations Board or any similar state agency
and (vi) none of the Companies or any of the Company Subsidiaries has incurred
any Liability or obligation under the WARN Act or any similar state or local Law
that remains unsatisfied.

Section 3.7. Employee Benefits.

(a) Part A of Schedule 3.7 lists all of the Employee Plans (i) under which any
Business Employee has any present or future right to benefits that is
maintained, sponsored or contributed to by Sellers or any of their ERISA
Affiliates or (ii) with respect to which Sellers or any of their ERISA
Affiliates has any present or future liability in respect of the Business
Employees (the “Seller

 

39



--------------------------------------------------------------------------------

Employee Plans”). The Seller Employee Plans maintained, sponsored or contributed
to by Sellers or their ERISA Affiliates that are organized in the United States
shall hereinafter be referred to as “U.S. Employee Plans” and the Seller
Employee Plans which are not U.S. Employee Plans shall hereinafter be referred
to as “Non-U.S. Employee Plans.” Part A of Schedule 3.7 separately indicates
those Seller Employee Plans that are sponsored or maintained solely by the
Companies or the Company Subsidiaries (the “Companies Employee Plans”).

(b) The El Paso Corporation Retirement Savings 401(k) Plan and any related trust
agreement that is intended to qualify as tax exempt under Code Section 501(a)
have received a favorable determination letter from the IRS that has not been
revoked, and, to the knowledge of any Seller, nothing has occurred since the
date of such determination letter or letters from the Internal Revenue Service
that would reasonably be expected to adversely affect the qualified status of
the El Paso Corporation Retirement Savings 401(k) Plan or any related trust
agreement.

(c) With respect to each U.S. Employee Plan that is subject to Title IV or
Section 302 of ERISA or Section 412 or 4971 of the Code, (i) Sellers and their
ERISA Affiliates have complied with the minimum funding requirements of Sections
412, 430 and 431 of the Code and Sections 302, 303 and 304 of ERISA, whether or
not waived and (ii) there is no Controlled Group Liability, and no event has
occurred, and to the knowledge of any Seller, no condition exists that could
reasonably be expected to result in any Controlled Group Liability being imposed
on Purchaser, the Companies or any of their ERISA Affiliates, except, in each
case of (i) and (ii), as would not have, individually or in the aggregate, a
Material Adverse Effect. The Companies and the Company Subsidiaries (i) do not
have any Liability with respect to any Seller Employee Plan or other arrangement
that provides for post-retirement or other post-employment medical or life
insurance benefits (other than health care continuation coverage as required by
applicable Laws) and (ii) have complied in all material respects with the notice
and continuation coverage requirements, and all other requirements, of
Section 4980B of the Code and Parts 6 and 8 of Title I of ERISA, and the
regulations thereunder, except, in each case of (i) and (ii), as would not have,
individually or in the aggregate, a Material Adverse Effect.

(d) Except as set forth on Part D of Schedule 3.7, no non-exempt “prohibited
transaction” or “reportable event” has occurred within the meaning of the
applicable provisions of ERISA or the Code with respect to any Seller Employee
Plan and no “fiduciary” (as defined in ERISA Section 3(21)) has committed any
breach of duty that could subject the Companies or the Company Subsidiaries to
liability under Title I or ERISA or to Tax under Code Section 4975, except, in
each case, as would not have, individually or in the aggregate, a Material
Adverse Effect.

(e) Except as set forth on Schedule 3.7(e) or as would not have, individually or
in the aggregate, a Material Adverse Effect or as specifically contemplated by
this Agreement, neither the execution, delivery and performance of this
Agreement nor the consummation of the transactions contemplated by this
Agreement will cause or result in (either alone or in combination with another
event): (i) any payment, compensation or benefit becoming due, or any increase
in the amount of any payment, compensation or benefit due, or the acceleration
of the time of payment or vesting or in any funding (through a grantor trust or
otherwise) of compensation or benefits to any Business Employee or (ii) the
payment of any amount to any Business Employee that could, individually or in
combination with any other such payment, constitute an “excess parachute
payment,” as defined in Code Section 280G(b)(1). Except as set forth on Part E
of Schedule 3.7, no “disqualified individual” (within the meaning of Code
Section 280G(c)) who is also a Business Employee is entitled to receive any
additional payment from the Companies or any of the Company Subsidiaries or any
other Person in the event that the excise Tax required by Code Section 4999(a)
is imposed on such “disqualified individual.”

 

40



--------------------------------------------------------------------------------

Section 3.8. Accuracy of Data. Except for any matters that have not had and
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and excluding title information, the factual,
non-interpretative data provided by any Seller or any Affiliate of any Seller to
Ryder Scott Company, L.P. in connection with the preparation of its report dated
as of December 31, 2011 (the “Audited Reserve Report”) that was material to
Ryder Scott Company, L.P.’s estimates of the proved oil and gas reserves set
forth in the Audited Reserve Report was, as of the issuance of the Audited
Reserve Report, accurate in all respects, and to any Seller’s knowledge there
were no errors in the assumptions and estimates provided by any Seller or any
Affiliate of any Seller to Ryder Scott Company, L.P. in connection with the
preparation of the Audited Reserve Report.

Section 3.9. Litigation.

(a) Except as disclosed in Schedule 3.9(a) or as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
there are no Actions, inquiries or investigations pending or, to any Seller’s
knowledge, threatened, involving any Seller, any of the Companies or, with
respect to the E&P Business, any of their respective Affiliates. Except as set
forth on Schedule 3.9(a), none of the Companies, nor the Company Subsidiaries
are subject to any outstanding settlement or other similar agreement or Order
that would reasonably be expected to result, or has resulted, individually or in
the aggregate, in a Material Adverse Effect.

(b) There are no bankruptcy or other insolvency proceedings involving claims or
Actions by or against any of the Companies or any of the Company Subsidiaries,
nor, to any Seller’s knowledge, are any such claims or Actions threatened.

(c) This Section 3.9 shall not apply in respect of environmental matters, which
are exclusively covered by Section 3.11.

Section 3.10. Taxes and Assessments. Except as disclosed in Schedule 3.10:

(a) Each Company and each Company Subsidiary has properly prepared and timely
filed all material Tax Returns that it was required to file, and all such Tax
Returns were correct and complete in all material respects;

(b) Each Company and each Company Subsidiary has timely paid (or, in the case of
Taxes not yet due and payable or that are being contested in good faith,
adequately reserved against in the Financial Statements) all Taxes shown on the
Tax Returns described in Section 3.10(a) and all other material Taxes due from
or with respect to it;

(c) (i) No action, suit, Governmental Authority proceeding or audit is now in
progress or pending or has been threatened in writing with respect to any
Company or any Company Subsidiary for and (ii) no Company or Company Subsidiary
has received written notice of any pending claim against it (which remains
outstanding) from any applicable Governmental Authority for, assessment or
deficiency of material Taxes, and no such claim has been threatened in writing;

(d) No Company or Company Subsidiary has waived any statute of limitations in
respect of any Taxes that is currently in effect or agreed to any extension of
time with respect to a Tax assessment or deficiency that is currently in effect;
there are no agreements or waivers currently in effect providing for an
extension of time with respect to the filing of any Tax Returns of any Company
or any Company Subsidiary, and no request for any such waiver or extension is
pending;

 

41



--------------------------------------------------------------------------------

(e) Except for deficiencies being contested in good faith, all deficiencies for
Taxes asserted or assessed in writing against any Company or Company Subsidiary
have been fully and timely paid, settled or properly reflected in the Financial
Statements;

(f) No Company or Company Subsidiary is a party to any agreement relating to
Taxes with any Governmental Authority that would be terminated or adversely
affected as a result of the transactions contemplated by this Agreement;

(g) No Company or Company Subsidiary has (i) participated in any reportable
transaction within the meaning of Section 6707A(c)(1) of the Code or Treasury
Regulations Section 1.6011-4(b) (or any similar provision of state, local or
foreign Tax Laws) or (ii) taken any reporting position on a Tax Return, which
reporting position (A) if not sustained would be reasonably likely, absent
disclosure, to give rise to a penalty for substantial understatement of federal
income Tax under Section 6662 of the Code (or any similar provision of state,
local, or foreign Tax Laws) and (B) has not adequately been disclosed on such
Tax Return in accordance with Section 6662(d)(2)(B) of the Code (or any similar
provision of state, local, or foreign Tax Laws);

(h) No Company or Company Subsidiary (i) has been a member of an affiliated
group filing a consolidated federal income Tax Return (other than a group the
common parent of which was El Paso) or (ii) has any liability for the Taxes of
any Person other than such Company or Company Subsidiary under Treasury
Regulation §§ 1.1502-6 or 1.1502-78 (or any similar provision of state, local or
non-U.S. Law), as a transferee or successor, by Contract, or otherwise;

(i) There are no Liens for material Taxes upon the assets or properties of any
Company or Company Subsidiary, except for statutory Liens for current Taxes not
yet due;

(j) Since December 31, 2004, no Company or Company Subsidiary has constituted a
“distributing corporation” or a “controlled corporation” (within the meaning of
Section 355(a)(1)(A) of the Code) in a distribution of shares qualifying for
tax-free treatment under Section 355 of the Code;

(k) No Company or Company Subsidiary will be required to include in a
Post-Closing Period taxable income attributable to income that accrued in a
Pre-Closing Period but was not recognized for Tax purposes in such Pre-Closing
Period (or to exclude from taxable income in a Post-Closing Period any deduction
the recognition of which was accelerated from such Post-Closing Period to a
Pre-Closing Period) as a result of the installment method of accounting, the
completed contract method of accounting, the long-term contract method of
accounting, the cash method of accounting, Section 481 of the Code or
Section 108(i) of the Code or comparable provisions of state, local or foreign
Tax Laws;

(l) Since January 1, 2009, and, prior to such time, to Sellers’ knowledge, no
Company or Company Subsidiary has executed or entered into a closing agreement
pursuant to Section 7121 of the Code or any similar provision of state, local or
foreign Tax Laws, and no Company or Company Subsidiary is subject to any private
letter ruling of the IRS or comparable ruling of any other Governmental
Authority;

(m) Since January 1, 2009, each Company’s and Company Subsidiary’s property that
is subject to property Tax has been properly listed and described on the
property tax rolls of the appropriate taxing jurisdictions for all periods prior
to Closing and no portion of any Company’s or any Company Subsidiary’s property
constitutes omitted property for property Tax purposes;

 

42



--------------------------------------------------------------------------------

(n) As of the Closing Date, each Company (other than EP Egypt) and Wholly-Owned
Subsidiary will be treated as an entity disregarded from its owner for U.S.
federal income tax purposes; and

(o) Neither the quotas nor the assets of the BrazilCos constitute a “United
States real property interest” as defined in Section 897(c)(1) of the Code.

Section 3.11. Environmental Laws. Except as disclosed in Schedule 3.11 or as
would not have, individually or in the aggregate, a Material Adverse Effect:

(a) each Company Subsidiary is and, within the relevant time period specified
under all applicable statutes of limitation, has been, in compliance with all
applicable Environmental Laws;

(b) each Company and Company Subsidiary possesses or has obtained all
Governmental Authorizations required for operation of the E&P Business, the
operation of their facilities and the use of their respective assets pursuant to
applicable Environmental Law, all such Governmental Authorizations are in
effect, and, to any Seller’s knowledge, there is no actual or alleged proceeding
to revoke, modify or terminate any of such Governmental Authorizations;

(c) there has been no pollution or contamination of groundwater, surface water,
subsurface strata or soil on the Company Properties or adjacent property
resulting from any Company’s or Company Subsidiary’s activities or, to any
Seller’s knowledge, at any other property or location for which any Company or
Company Subsidiary is or would be liable to remediate under applicable
Environmental Laws on or before the date of this Agreement but which has not
been remediated; and

(d) there are no actions, suits or proceedings pending, or, to any Seller’s
knowledge, threatened by or before any Governmental Authority or arbitrator
alleging violations of or Liability under Environmental Laws by any Company or
Company Subsidiary or by any of their properties or operations, or claiming
remediation obligations of any Company or Company Subsidiary under applicable
Environmental Laws, nor have any of the Companies or Company Subsidiaries
received a written complaint from any third-party asserting that any Company or
Company Subsidiary has caused or is otherwise responsible for material damage to
their property or material contamination of their water supply.

Purchaser acknowledges that naturally occurring radioactive material, asbestos,
mercury, polychlorinated biphenyls, drilling fluids and chemicals, and produced
waters and Hydrocarbons that may be present in or on the Company Properties in
quantities or concentrations that do not violate, and that do not give rise to
any remediation obligations under Environmental Laws shall not in and of itself
constitute a breach of this Section 3.11. For purposes of this Agreement,
“Environmental Laws” means all Laws pertaining to prevention of pollution,
remediation of contamination, or protection of human health or the environment
(including natural resources), including the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42 U.S.C. §
7401 et seq.; the Hazardous Materials Transportation Authorization Act, 49
U.S.C. § 5101 et seq.; the Toxic Substances Control Act, 15 U.S.C. §§ 2601
through 2629; the Oil Pollution Act, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and Community Right to Know Act, 42 U.S.C. § 11001 et seq.; and the
Safe Drinking Water Act, 42 U.S.C. §§ 300f through 300j, in each case as amended
to the Execution Date, and all similar Laws as of the Execution Date of any
Governmental Authority having jurisdiction over the property in question and all
regulations implementing the foregoing.

 

43



--------------------------------------------------------------------------------

Section 3.12. Compliance with Laws. Except (a) with respect to Environmental
Laws, which are exclusively addressed in Section 3.11, (b) with respect to
Anti-Corruption Laws, which are exclusively addressed in Section 3.26 and (c) as
set forth on Schedule 3.12, the Companies and the Company Subsidiaries have been
and are in compliance with all applicable Laws, except such failures to comply
as would not have, individually or in the aggregate, a Material Adverse Effect.
None of the Companies or the Company Subsidiaries have received any written
notice or, to any Seller’s knowledge, oral notice, from any Governmental
Authority or any other Person regarding any actual, alleged, possible, or
potential violation of, or failure to comply with, any Law, other than such
violation or failure that would not have, individually or in the aggregate, a
Material Adverse Effect.

Section 3.13. Company Contracts. Except (a) as would not, individually or in the
aggregate, have a Material Adverse Effect, (b) for confirmations under any
Contract relating to Derivatives and (c) for Contracts (x) set forth on Schedule
3.13 and noted with an asterisk (*) and (y) seismic licenses and other similar
Contracts the disclosure of the existence of which is prohibited or conditioned
(the aggregate number of which is set forth on Schedule 3.13), there are no
Material Contracts except as set forth on Schedule 3.13. The applicable Seller,
Company or Company Subsidiary party thereto or subject thereto has (i) to any
Seller’s knowledge, performed all obligations under each Material Contract and
(ii) not received written notice of its being in breach or default under any
Material Contract, in each case, except as disclosed in Schedule 3.13 and except
for such breaches or defaults as would not have a Material Adverse Effect. All
Material Contracts are valid and binding upon the applicable Seller, Company or
Company Subsidiary party thereto or subject thereto, and to any Seller’s
knowledge, in full force and effect and enforceable against the other parties
thereto, except such failures to be in full force and effect as would not have,
individually or in the aggregate, a Material Adverse Effect. No event has
occurred with respect to any Material Contract that, after notice or lapse of
time, or both, would constitute a default by any Seller, Company or Company
Subsidiary party thereto or, to any Seller’s knowledge, any other party thereto
that would have a Material Adverse Effect. Except for Contracts (x) set forth on
Schedule 3.13 and noted with an asterisk (*) and (y) seismic licenses and other
similar Contracts, the disclosure of which is prohibited or conditioned (the
aggregate number of which is set forth on Schedule 3.13), true, complete and
correct copies of the Material Contracts in existence as of the execution hereof
have been included in the Data Room. No notice of default or breach has been
received or delivered by any Seller, Company or Company Subsidiary under any
Material Contract, or other Contract disclosed in Schedule 3.13, the resolution
of which is currently outstanding, and no currently effective notices have been
received by any Seller, Company or Company Subsidiary of the exercise of any
premature termination, price redetermination, market-out or curtailment of any
Material Contract or other Contract disclosed in Schedule 3.13. Sellers shall be
permitted to update Schedule 3.13 to reflect any changes between the Execution
Date and Closing that are made in compliance with Sellers’ obligations under
Section 5.3 and Section 5.4, and Schedule 3.13, as so updated, shall be deemed
to have been included as Material Contracts thereon on the Execution Date.

Section 3.14. Preferential Purchase Rights. Except as set forth in Schedule 3.14
and except as would not individually or in the aggregate reasonably be expected
to have a Material Adverse Effect, there is no preferential purchase right which
may be applicable in connection with the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby.

Section 3.15. Liability for Brokers’ Fees. Purchaser and the Companies shall not
directly or indirectly have any responsibility, liability or expense, as a
result of undertakings or agreements of Sellers, the Companies or any
Wholly-Owned Subsidiary or any of its or their Affiliates or Kinder Morgan prior
to Closing, for brokerage fees, finder’s fees, agent’s commissions or other
similar forms of compensation to an intermediary in connection with the
negotiation, execution or delivery of this Agreement or any agreement or
transaction contemplated hereby.

 

44



--------------------------------------------------------------------------------

Section 3.16. Outstanding Capital Commitments. Except as described in Schedule
3.16, as of the Execution Date there is no outstanding authorization for
expenditure or other commitment for capital expenditure which is binding on any
Company or Company Subsidiary and which any Seller reasonably anticipates will
require expenditure by any Company or Company Subsidiary after the Closing Date
in excess of $5,000,000, individually, or in the case of any Well, on a
Well-by-Well basis.

Section 3.17. Absence of Certain Changes. Since September 30, 2011, except as
set forth in Schedule 3.17 or as provided in Section 8.10(a), the Companies and
the Company Subsidiaries (a) have, in all material respects, conducted their
business and operated their properties in the ordinary course of business
consistent with past practice and (b) have not taken any action or failed to
take any action that, if taken after the date hereof, would have resulted in a
breach of Section 5.3 or Section 5.4 or would require the consent of Purchaser
pursuant to Section 5.3 or Section 5.4, except with regard to compliance with
the Capital Expenditure Plans, which the Parties agree apply only to the period
between January 1, 2012 and December 31, 2012.

Section 3.18. Governmental Authorizations; Permits. Except with respect to
Environmental Laws, which are exclusively addressed in Section 3.11 and except
as may be required to effectuate the actions contemplated by Section 8.10, each
Company and Company Subsidiary has obtained and is maintaining all Governmental
Authorizations and Permits that are necessary or required for the lawful
ownership and operation of the E&P Business as currently owned and operated by
such Person, except as would not have, individually or in the aggregate, a
Material Adverse Effect. There has not occurred any default under any such
Governmental Authorization or Permit, nor will one result from the execution of
this Agreement or the Closing, except to the extent that such default would not
have, individually or in the aggregate, a Material Adverse Effect. Since
January 1, 2010, no Company or Company Subsidiary has received any written
notice, or to any Seller’s knowledge, oral notice, from any Governmental
Authority that such Governmental Authority intends to revoke, not renew, or
adversely modify any such Governmental Authorization or Permit in a manner that
would have, individually or in the aggregate, a Material Adverse Effect.

Section 3.19. Assets of the E&P Business. Except (a) as set forth in Schedule
3.19, (b) for any defects or deficiencies in title in any Company Properties,
(c) for any defect in title with respect to any of the assets and properties of
the Companies or the Company Subsidiaries described in Sections 3.22(b) and
3.22(c) and (d) as would not, individually or in the aggregate, have a Material
Adverse Effect, the Companies and the Company Subsidiaries (or, to Sellers’
knowledge, the operator of any applicable Company Property) own or have the
valid right to use all equipment, material, Contracts, data, records, rights,
interests and other property and assets, tangible and intangible, necessary
(together with the services to be provided pursuant to the Transition Services
Agreement and the Business Employees required to be transferred pursuant to
Section 5.11(a)) for the conduct of the E&P Business as conducted as of the date
hereof (the “Existing Business”) in all material respects. Except as set forth
in Schedule 3.19, no property, right or interest material to the continued
operation of the Existing Business is being retained by or transferred to any
Seller or Affiliate of any Seller (other than any Company or Company
Subsidiary).

Section 3.20. Insurance. Set forth in Schedule 3.20 is a true, complete and
correct list of (a) all Company or Company Subsidiary insurance policies
currently in effect and (b) all “Occurrence Form” policies of insurance in
force, owned, held by or maintained for the benefit of any Company, any Company
Subsidiary or the E&P Business, in each case for this clause (b) within the four
(4) year period prior to the Execution Date. The policies set forth in Schedule
3.20 that are listed as current are in full force and effect in all material
respects and satisfy all requirements of applicable Laws and, other than as have
not had or would not have, individually or in the aggregate, a Material Adverse
Effect, any Contracts to which any Company or Company Subsidiary is a party. All
known incidents and claims reportable

 

45



--------------------------------------------------------------------------------

under any claims-made policies have been reported. As of the Execution Date, the
Companies and the Company Subsidiaries maintain, or are entitled to the benefits
of, and subject to actions taken in compliance with Section 5.3 or Section 5.4,
immediately prior to Closing will maintain, or will be entitled to the benefits
of, insurance covering their properties, operations, personnel and business in
amounts customary for the E&P Business. Except as would not have reasonably been
expected to have, individually or in the aggregate, a Material Adverse Effect,
none of Sellers (or any of their controlled Affiliates), the Companies or the
Company Subsidiaries has received notice from any insurer or agent of such
insurer that substantial capital improvements or other expenditures will have to
be made in order to continue such insurance.

Section 3.21. Intellectual Property.

(a) Schedule 3.21(a) sets forth a true, complete and correct list of (i) all
Intellectual Property owned or purported to be owned by any Company or Company
Subsidiary (the “Owned Intellectual Property”) that is registered, issued or the
subject of a pending application and (ii) all material unregistered Owned
Intellectual Property. All of the registrations, issuances and applications set
forth on Schedule 3.21(a) are valid, in full force and effect and have not
expired or been cancelled, abandoned or otherwise terminated, and payment of all
renewal and maintenance fees, costs and expenses in respect thereof, and all
filings related thereto, have been duly made.

(b) To any Seller’s knowledge, the conduct of the E&P Business does not infringe
or otherwise violate any Intellectual Property of any other Person in any
material respect. To the knowledge of any Seller, no Person is infringing or
otherwise violating any Owned Intellectual Property or any rights of the
Companies or the Company Subsidiaries in any licensed Intellectual Property in
any material respect, other than with respect to any geophysical or seismic
licenses.

Section 3.22. Oil and Gas Matters.

(a) Company Properties. Except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, all proceeds from the
sale of Hydrocarbons produced from Company Properties are being received by a
Company or Company Subsidiary in a timely manner and are not being held in
suspense.

(b) Major Midstream Assets. Subject to the RE Permitted Encumbrances, the
Companies and the Company Subsidiaries have good and defensible title to the
Rights of Way and other real property interests used in their ownership and/or
operation of the Holly Gathering System (as owned and/or operated as of the
Execution Date) (the “Major Midstream Assets”), except for such failures to have
good and defensible title to the Rights of Way and other real property interests
used in such ownership and/or operation of the Holly Gathering System that would
not be materially adverse to the value, ownership, use, or operation of the
Major Midstream Assets. The Major Midstream Assets are located within or on
property covered by such Rights of Way or other real property interests, except
with respect to those instances in which the failure of such Major Midstream
Assets to be located within or on such property would not be materially adverse
to the value, ownership, use or operation of the applicable Major Midstream
Asset. The Rights of Way and other real property interests used in the ownership
and/or operation of the Major Midstream Assets as owned and/or operated as of
the Execution Date constitute continuous land rights, except for gaps which
would not be materially adverse to the value, ownership, use or operation of the
applicable Major Midstream Asset. Notwithstanding the foregoing, no
representation or warranty is given pursuant to this Section 3.22(b) with
respect to the Title Assets.

(c) Company Equipment. The Companies and Company Subsidiaries (or, to Sellers’
knowledge, the applicable operator) have good and defensible title to, or a
valid leasehold

 

46



--------------------------------------------------------------------------------

interest in, the Company Equipment, free and clear of any Liens, except such
imperfections of title as, individually or in the aggregate, do not or would not
be reasonably expected to have a Material Adverse Effect.

(d) Imbalances. There are no production imbalances with respect to Company
Mineral Interests operated by any Company or Company Subsidiary, or to Sellers’
knowledge with respect to any Company Mineral Interests operated by any third
party, as of November 1, 2011, except as set forth in Schedule 3.22(d) or except
as would not exceed $100,000 on a well by well basis. There are no pipeline,
transportation or processing imbalances existing with respect to the Company
Mineral Interests as of November 1, 2011 that exceed $100,000, except as set
forth on Schedule 3.22(d). In making this representation and warranty with
respect to Company Properties operated by third Persons, Sellers shall be
entitled to rely upon imbalance statements rendered by such operators as of
November 1, 2011.

(e) Production. Other than gas balancing obligations, no Company or Company
Subsidiary is obligated by virtue of a take or pay payment, advance payment or
other similar payment (other than royalties and similar arrangements established
in the Company Mineral Interests) to deliver Hydrocarbons, or proceeds from the
sale thereof, attributable to any Company’s or Company Subsidiary’s interest in
the Company Properties at some future time without receiving payment therefor at
or after the time of delivery.

(f) Brazil Concessions. One or more of the BrazilCos own (directly or
indirectly) the interests set forth on Schedule 3.22(f) in each Brazil
Concession. Schedule 3.22(f) lists all exploration and production concessions
granted by ANP for the exploration and production of Hydrocarbons in which any
Company or Company Subsidiary holds a participating interest (directly or
indirectly). None of Sellers, the Companies or the Company Subsidiaries have
received any written notice or, to any Seller’s knowledge, oral notice, from any
Governmental Authority or any other Person regarding any actual, alleged,
possible or potential material violation, material breach or default of, or
material failure to comply with, any of the Contracts creating the applicable
Company’s or Company Subsidiary’s right, title and interest in and to the Brazil
Concessions (such Contracts, the “Brazil Concession Contracts”). The applicable
Seller, Company or Company Subsidiary party to (or guarantor with respect to)
the Brazil Concession Contracts has performed all material obligations under
each Brazil Concession Contract. All of the Brazil Concession Contracts are
valid and binding upon the applicable Company or Company Subsidiary party
thereto or subject thereto and, to Seller’s knowledge, in full force and effect
and enforceable, in each case, in all material respects, against the other
parties thereto. No event has occurred with respect to any Brazil Concession
Contract that, after notice or lapse of time, or both, would constitute a
material default by any Seller, Company or Company Subsidiary party thereto or
subject thereto or, to any Seller’s knowledge, any other party thereto. True,
complete and correct copies of the Brazil Concession Contracts in existence as
of the execution hereof have been included in the Data Room. No notice of
default or breach has been delivered by any Seller, Company or Company
Subsidiary under any Brazil Concession Contract, the resolution of which is
currently outstanding.

Section 3.23. Royalties. All rentals, delay rentals, shut-ins, royalties and
other payments due under the Company Mineral Interests operated by any Company
or Company Subsidiary, and to Sellers’ knowledge, all rentals, delay rentals,
shut-ins, royalties and other payments due under the Company Mineral Interests
operated by any third party, have been promptly and fully paid, except (a) to
the extent such failure has not had and would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and (b) for
amounts that are being held in suspense.

Section 3.24. Qualification. The Companies and the Company Subsidiaries that own
Company Mineral Interests, rights of way and other rights issued by the United
States government or

 

47



--------------------------------------------------------------------------------

other Governmental Authorities are qualified under applicable Laws to hold such
Company Mineral Interests, rights of way and other rights, except for such
non-compliance as may result from the actions contemplated by Section 8.10 and
which non-compliance is cured on or before Closing.

Section 3.25. Affiliate Transactions. Except as set forth on Schedule 3.25,
there are no Contracts or arrangements relating to transactions (other than
related to continuing employment and benefit matters) between any Company or any
Company Subsidiary, on the one hand, and any Seller, equity holder, manager or
executive officer thereof or any member of such executive officer’s, director’s
or stockholder’s immediate family, or any Affiliate or Person controlled by such
executive officer, director or stockholder on the other hand (other than
agreements related to their employment) (an “Affiliate Transaction”).

Section 3.26. Anti-Corruption Laws; Certain Regulatory Matters.

(a) In connection with the E&P Business, no Company, Company Subsidiary, Seller
or other Affiliate of a Company, or any director, officer, or employee of any of
the foregoing, nor, to the Sellers’ knowledge, any agent, representative or
consultant of any Company, Company Subsidiary, Seller or other Affiliate of a
Company, has either (i) in the past five (5) years violated in any material
respect any Anti-Corruption Laws or (ii) offered, paid, promised to pay, or
authorized the payment of any money, or offered, given, promised to give, or
authorized the giving of anything of value, including but not limited to cash,
checks, wire transfers, tangible and intangible gifts, favors, services, and
those entertainment and travel expenses that go beyond what is reasonable and
customary and of modest value:

(i) to any FCPA Government Official, whether directly or through any other
Person, for the purpose of: (A) influencing any act or decision of a FCPA
Government Official in his or her official capacity; (B) inducing a FCPA
Government Official to do or omit to do any act in violation of his or her
lawful duties; (C) securing any improper advantage; (D) inducing a FCPA
Government Official to influence or affect any act or decision of any FCPA
Governmental Authority or (E) assisting any Company Representative in obtaining
or retaining business for or with, or directing business to, any Person; or

(ii) to any Person in a manner which would constitute or have the purpose or
effect of public or commercial bribery, or the acceptance of or acquiescence in
extortion, kickbacks, or other unlawful or improper means of obtaining business
or any improper advantage.

(b) No Company, Company Subsidiary, Seller or other Affiliate of a Company, or
any director, officer, or employee of any of the foregoing, nor, to the Sellers’
knowledge, any agent, representative or consultant of any Company, Company
Subsidiary, Seller or other Affiliate of a Company, has, in connection with the
E&P Business, either (i) (A) conducted or initiated any review, audit, or
internal investigation or (B) made a voluntary, directed, or involuntary
disclosure to any Governmental Authority responsible for enforcing
Anti-Corruption Laws, in each case with respect to any alleged act or omission
arising under or relating to noncompliance with any Anti-Corruption Law or
(ii) received any notice, request, or citation from any Person alleging
noncompliance with any Anti-Corruption Law.

(c) To Sellers’ knowledge, no officer, director, or employee of any Company or
any Company Subsidiary is a FCPA Government Official.

(d) Each Company and each Company Subsidiary has maintained complete and
accurate books and record of any payments to or other expenses involving agents,
consultants, representatives, customer employees, and FCPA Government Officials
in accordance with the Accounting Principles.

 

48



--------------------------------------------------------------------------------

(e) No Company or Company Subsidiary owns or operates any facility that is
subject to regulation by the Federal Energy Regulation Commission under the
Natural Gas Act, Natural Gas Policy Act, Interstate Commerce Act or the Public
Utility Holding Company Act.

Section 3.27. Limitations.

(a) Except as and to the extent expressly set forth in this Article 3, in the
certificate of Sellers to be delivered pursuant to Section 7.2(b), in any other
agreement or document required to be executed and delivered at Closing pursuant
to Article 7 or in any certificate delivered by Sellers pursuant to
Section 1.2(c)(v) of Annex 1, (i) Sellers make no representations or warranties,
express or implied, with respect to the Companies, the Company Subsidiaries, the
E&P Business or the transactions contemplated hereby and (ii) Sellers expressly
disclaim all liability and responsibility for any representation, warranty,
statement or information made or communicated (orally or in writing) to
Purchaser or any of its Affiliates, employees, agents, consultants or
representatives (including any opinion, information, projection or advice that
may have been provided to Purchaser by any officer, director, employee, agent,
consultant, representative or advisor of any Seller or any of their Affiliates).

(b) EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN THIS ARTICLE 3, IN THE
CERTIFICATE OF SELLERS TO BE DELIVERED AT CLOSING PURSUANT TO SECTION 7.2(b), IN
ANY OTHER AGREEMENT OR DOCUMENT REQUIRED TO BE EXECUTED AND DELIVERED AT THE
CLOSING PURSUANT TO ARTICLE 7 OR IN ANY CERTIFICATE DELIVERED BY SELLERS
PURSUANT TO SECTION 1.2(C)(V) OF ANNEX 1, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SELLERS (1) MAKE NO AND EXPRESSLY DISCLAIM ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, AS TO (I) TITLE TO ANY OF THE ASSETS OF THE E&P
BUSINESS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY DESCRIPTIVE MEMORANDUM,
OR ANY REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY GEOLOGICAL OR
SEISMIC DATA OR INTERPRETATION, RELATING TO THE ASSETS OF THE E&P BUSINESS,
(III) THE QUANTITY, QUALITY OR RECOVERABILITY OF HYDROCARBONS IN OR FROM THE
ASSETS OF THE E&P BUSINESS, (IV) THE EXISTENCE OF ANY PROSPECT, RECOMPLETION,
INFILL OR STEP-OUT DRILLING OPPORTUNITIES, (V) ANY ESTIMATES OF THE VALUE OF THE
ASSETS OF THE E&P BUSINESS OR FUTURE REVENUES GENERATED BY THE ASSETS OF THE E&P
BUSINESS, (VI) THE PRODUCTION OF HYDROCARBONS FROM THE ASSETS OF THE E&P
BUSINESS, OR WHETHER PRODUCTION HAS BEEN CONTINUOUS, OR IN PAYING QUANTITIES, OR
ANY PRODUCTION OR DECLINE RATES, (VII) THE MAINTENANCE, REPAIR, CONDITION,
QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF THE ASSETS OF THE E&P BUSINESS,
(VIII) INFRINGEMENT OF ANY INTELLECTUAL PROPERTY RIGHT OR (IX) ANY OTHER
MATERIALS OR INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE OR COMMUNICATED TO
PURCHASER OR ITS AFFILIATES, OR ITS OR THEIR EMPLOYEES, AGENTS, CONSULTANTS,
REPRESENTATIVES OR ADVISORS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO AND
(2) FURTHER DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS OR ANY EQUIPMENT, IT BEING EXPRESSLY UNDERSTOOD AND AGREED
BY THE PARTIES THAT, EXCEPT AS SET FORTH IN ANNEX 1 AND EXCEPT AS EXPRESSLY
REPRESENTED OTHERWISE IN THIS ARTICLE 3, IN THE CERTIFICATE OF SELLERS TO BE
DELIVERED AT CLOSING PURSUANT TO SECTION 7.2(b), IN ANY OTHER AGREEMENT OR

 

49



--------------------------------------------------------------------------------

DOCUMENT REQUIRED TO BE EXECUTED AND DELIVERED AT THE CLOSING PURSUANT TO
ARTICLE 7 OR IN ANY CERTIFICATE DELIVERED BY SELLERS PURSUANT TO
SECTION 1.2(c)(v) of ANNEX 1, THE ASSETS OF THE E&P BUSINESS ARE BEING
TRANSFERRED “AS IS, WHERE IS,” WITH ALL FAULTS AND DEFECTS, AND THAT PURCHASER
HAS MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS PURCHASER DEEMS APPROPRIATE.
EXCEPT AS EXPRESSLY REPRESENTED OTHERWISE IN SECTION 3.11, IN THE CERTIFICATE OF
SELLERS TO BE DELIVERED AT CLOSING PURSUANT TO SECTION 7.2(b), IN ANY OTHER
AGREEMENT OR DOCUMENT REQUIRED TO BE EXECUTED AND DELIVERED BY SELLERS AT
CLOSING PURSUANT TO ARTICLE 7 OR IN ANY CERTIFICATE DELIVERED BY SELLERS
PURSUANT TO SECTION 1.2(C)(V) OF ANNEX 1, SELLERS HAVE NOT AND WILL NOT MAKE ANY
REPRESENTATION OR WARRANTY REGARDING ANY MATTER OR CIRCUMSTANCE RELATING TO
ENVIRONMENTAL LAWS, ENVIRONMENTAL LIABILITIES, THE RELEASE OF MATERIALS INTO THE
ENVIRONMENT OR THE PROTECTION OF HUMAN HEALTH, SAFETY, NATURAL RESOURCES OR THE
ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL CONDITION OF THE ASSETS OF THE E&P
BUSINESS, AND PURCHASER SHALL BE DEEMED TO BE TAKING THE ASSETS OF THE E&P
BUSINESS “AS IS, WHERE IS” FOR PURPOSES OF THEIR ENVIRONMENTAL CONDITION.

(c) Any representation or warranty qualified by the phrase “to the knowledge of
any Seller,” the phrase “to any Seller’s knowledge” or by any other phrase
referring to the knowledge of one or more of Sellers, is limited to matters
within the actual knowledge of the individuals set forth on Schedule 3.27(c) and
the individuals (if any) who hereafter have substantially the same
responsibilities as the individuals listed on Schedule 3.27(c) (all such
individuals, collectively, the “Sellers Knowledge Persons” and each,
individually, a “Sellers Knowledge Person”). For the avoidance of doubt, the
actual knowledge of each Sellers Knowledge Person shall be imputed to each of
the other Sellers Knowledge Persons and the actual knowledge of any Seller shall
be imputed to each of the other Sellers.

(d) Inclusion of a matter on a Schedule attached hereto shall not be deemed an
indication that such matter is, or may be, material or does, or may, have a
Material Adverse Effect. Schedules may include matters not required by the terms
of the Agreement to be listed on the Schedule, which additional matters are
disclosed for purposes of information only, and inclusion of any such matter
does not mean that all such matters not required to be disclosed are included.

(e) For purposes of the representations and warranties of Sellers contained in
this Agreement, disclosure of any matter in any one of the Schedules shall be
deemed to be a disclosure of such matter with respect to any other Schedule
calling for disclosure of such information, if it is readily apparent on its
face from such first Schedules. All matters of fact and of opinion disclosed by
El Paso Corporation (relating directly or indirectly to the E&P Business) in
publicly-available filings with the SEC, and all exhibits and schedules thereto,
shall be deemed to be incorporated in the Schedules attached hereto and shall be
exceptions to any representation or warranty to which it is readily apparent on
its face from such document that such disclosure is applicable, in each case, to
the extent such matters were disclosed in filings on or after January 1, 2010
and prior to January 1, 2012, but excluding all disclosures under the heading
“Risk Factors,” “Cautionary Note Regarding Forward-Looking Statements” or
similar headings and excluding all general cautionary statements customarily
included under the heading “Risk Factors” and “Cautionary Note Regarding
Forward-Looking Statements” regardless of whether such general cautionary
statements are included under those headings or elsewhere in the disclosure.

(f) As used herein, “Material Adverse Effect” means a change, event,
circumstance, development, state of facts, or condition that has or would
reasonably be expected to (A) materially impair, prevent or delay any Seller’s
timely consummation of the transaction contemplated

 

50



--------------------------------------------------------------------------------

hereby or (B) have a material adverse effect on the E&P Business or the
ownership, assets, operations or financial condition of the Companies and the
Company Subsidiaries, taken as a whole; provided, however, that, for purposes of
clause (B), Material Adverse Effect shall not include material adverse effects
resulting from: (i) changes in the prices of Hydrocarbons; (ii) any declines in
Company Well performance that do not result from the gross negligence of any
Seller, Company, or Company Subsidiary; (iii) general changes in the industry in
which the Companies and the Company Subsidiaries participate or in which the E&P
Business is engaged; (iv) general changes in economic or political conditions,
or financial markets; (v) changes in conditions or developments generally
applicable to the oil and gas industry in any area or areas where the E&P
Business is located; (vi) failure alone to meet internal or analyst projections
or forecasts or estimates of revenues, earnings or other financial metrics for
any period (provided, that the underlying reasons for such failure shall be
taken into account in determining whether there has been a Material Adverse
Effect); (vii) acts of God, including hurricanes and storms, acts or failures to
act of Governmental Authorities (where not caused by the willful or negligent
acts of Sellers, Companies, the Company Subsidiaries or any of their respective
Affiliates); (viii) civil unrest or similar disorder; terrorist acts;
(ix) changes in applicable Laws or interpretations thereof by any Governmental
Authority, including any changes in the deductibility of drilling completion or
operating costs or other taxes; (x) any reclassification or recalculation of
reserves in the ordinary course of business consistent with past practice;
(xi) effects or changes that are cured (provided that, except to the extent they
would generate a downward adjustment to the Purchase Price pursuant to
Section 2.3(g) or reduce the two percent (2%) deductible referred to in
Section 10.4(c), the costs of the cure to the Companies and the Company
Subsidiaries shall be taken into account in determining whether there has been a
Material Adverse Effect) or no longer exist by the earlier of the Closing or the
termination of this Agreement pursuant to Article 9, (xii) performance of this
Agreement and the transactions contemplated hereby, including compliance with
covenants set forth herein or (xiii) changes resulting from the announcement of
the transactions contemplated hereby or the Kinder Morgan Merger.
Notwithstanding the foregoing (1) for purposes of Sections 3.1(d)(ii),
3.1(d)(iii), 3.2(b)(ii), 3.2(b)(iii), 3.3(b)(ii), 3.3(b)(iii) and 3.14,
“Material Adverse Effect” shall be determined without giving effect to clause
(xii) of the definition thereof and (2) changes, events, circumstances,
developments, states of facts, and conditions referred to in clauses (iii),
(iv), (v) and (ix) in the definition of “Material Adverse Effect” shall be
considered for purposes of determining whether there has been (or would
reasonably be expected to be) a “Material Adverse Effect” if, and only to the
extent, such change, event, circumstance, development, state of facts, or
condition has had (or would reasonably be expected to have) a disproportionate
adverse effect on the E&P Business or the ownership, assets, operations or
financial condition of the Companies and the Company Subsidiaries, as opposed to
other companies (and businesses) operating in the industries in which such
Persons (and the E&P Business) operates.

Article 4

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser represents and warrants to Sellers the following:

Section 4.1. Existence and Qualification. Purchaser is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware.

Section 4.2. Power. Purchaser has the limited liability company power to enter
into and perform its obligations under this Agreement (and all documents
required to be executed and delivered by Purchaser pursuant hereto) and to
consummate the transactions contemplated by this Agreement (and such documents).

Section 4.3. Authorization and Enforceability. The execution, delivery and
performance of this Agreement (and all documents required to be executed and
delivered by Purchaser pursuant hereto),

 

51



--------------------------------------------------------------------------------

and the consummation of the transactions contemplated hereby and thereby, have
been duly and validly authorized by all necessary limited liability company
action on the part of Purchaser. This Agreement has been duly executed and
delivered by Purchaser (and all documents required to be executed and delivered
by Purchaser pursuant hereto will be duly executed and delivered by Purchaser)
and this Agreement constitutes, and at the Closing such documents will
constitute, the valid and binding obligations of Purchaser, enforceable in
accordance with their terms.

Section 4.4. No Conflicts. The execution, delivery and performance of this
Agreement by Purchaser, and the consummation of the transactions contemplated by
this Agreement, will not (i) violate any provision of the Organizational
Documents of Purchaser, (ii) result in a material default (with or without due
notice or lapse of time or both) or the creation of any Lien or give rise to any
right of termination, cancellation or acceleration under any asset, Contract,
note, bond, mortgage, indenture, or other financing instrument to which such
Company is a party or by which it is bound, (iii) violate any Order applicable
to Purchaser as a party in interest or (iv) violate any Law applicable to
Purchaser, except any matters described in clauses (ii), (iii) or (iv) above
which would not have, individually or in the aggregate, a material adverse
effect on Purchaser or its properties.

Section 4.5. Consents, Approvals or Waivers. The execution, delivery and
performance of this Agreement by Purchaser will not be subject to any consent,
approval or waiver from any Governmental Authority or other third Person except
for the approval and waiting period requirements under the Antitrust Laws.

Section 4.6. Litigation. There are no actions, suits or proceedings pending, or
to Purchaser’s knowledge, threatened in writing before any Governmental
Authority or arbitrator against Purchaser or any Affiliate of Purchaser which
are reasonably likely to impair or delay Purchaser’s ability to perform its
obligations under this Agreement.

Section 4.7. Financing.

(a) Purchaser has delivered to Sellers correct and complete copies of:

(i) executed commitment letters dated as of the date hereof (including all
exhibits, schedules and annexes thereto, collectively, the “Equity Funding
Letters”) from the parties set forth therein (collectively, the “Equity
Providers”) pursuant to which the Equity Providers have committed, subject to
the terms and conditions therein, to invest the amounts set forth therein (the
“Equity Financing”); and

(ii) an executed commitment letter dated as of the date hereof (as the same may
be amended or replaced pursuant to Section 5.19(a) and including any executed
commitment letter (or similar agreement) for Alternate Financing, in each case,
pursuant to Section 5.19(c), including all exhibits, schedules and annexes
thereto, collectively, the “Debt Commitment Letter” and, together with the
Equity Funding Letters, the “Financing Letters”) from the financial institutions
identified therein (including any Affiliates thereof, the “Debt Providers”)
pursuant to which, and subject to the terms and conditions therein, the Debt
Providers have committed to provide or cause to be provided the debt financing
in the amounts set forth therein (collectively, the “Debt Financing,” and
together with the Equity Financing collectively referred to as the “Financing”).

(b) As of the date hereof, none of the Financing Letters have been amended or
modified in any respect, and the respective obligations and commitments
contained in such letters have not been withdrawn or rescinded in any respect.
Purchaser has fully paid or has caused to be fully paid any and all commitment
fees or other fees in connection with the Financing Letters that are

 

52



--------------------------------------------------------------------------------

payable on or prior to the date hereof. Assuming (i) the Financing is funded in
accordance with the Financing Letters, (ii) the accuracy of the representations
and warranties set forth in Article 3 and (iii) the performance by Sellers and
the Companies of the covenants contained in this Agreement, the net cash
proceeds contemplated by the Financing Letters will, together with available
cash of Purchaser and cash on hand of the Companies, if any, on the Closing
Date, in the aggregate be sufficient for Purchaser to pay the following (the
“Required Amount”): the aggregate amounts required to be paid by Purchaser
pursuant to Section 2.1, and all fees, costs and expenses required to be paid by
Purchaser in connection with the transactions contemplated by this Agreement and
by the Financing.

(c) The Financing Letters are in full force and effect and are the valid,
binding and enforceable obligations of Purchaser and, to the knowledge of
Purchaser, the other parties thereto, except as such enforceability may be
(i) limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws of general application relating to or
affecting creditors’ rights generally and (ii) subject to general equitable
principles (whether considered in a proceeding in equity or at law). Assuming
the accuracy of the representations and warranties set forth in Article 3 and
the performance by Sellers, the Companies and the Company Subsidiaries of their
obligations contained in this Agreement as of the date of this Agreement, no
event has occurred which, with or without notice, lapse of time or both, would
or would reasonably be expected to constitute a default or breach on the part of
Purchaser or, to the knowledge of Purchaser, any other parties thereto, under
the Financing Letters. As of the date of this Agreement, Purchaser is not aware
of any fact, occurrence or condition that makes any of the assumptions or
statements set forth in the Financing Letters inaccurate in any material respect
or that would cause any of the commitments provided in the Financing Letters to
be terminated or ineffective or, assuming satisfaction of the condition
precedent set forth in Section 6.2(a), any reason to believe that any of the
conditions precedent set forth therein will not be met. The Financing Letters
contain all of the conditions precedent to the obligations of the parties
thereunder to make the Financing available to Purchaser on the terms therein,
and there are no other conditions related to the funding of the full amount of
the Financing. As of the date hereof, there are no side letters or other
contracts, arrangements or understandings to which Purchaser or any of its
Subsidiaries or the Equity Providers are a party related to the funding or
investing, as applicable, of the full amount of the Financing (other than the
Financing Letters), except for any customary fee, fee credit and engagement
letters in respect of the Debt Financing (in each case, which shall not reduce,
or contemplate the reduction of, the full amount of the Debt Financing below the
amount of the Required Amount, after taking into account other sources of funds,
including the Equity Financing and available cash of Purchaser).

(d) In no event shall the receipt or availability of any Financing by Purchaser
or any of its Affiliates be a condition to any of Purchaser’s obligations
hereunder.

Section 4.8. Investment Intent. Purchaser is acquiring the Shares for its own
account and not with a view to their sale or distribution in violation of the
Securities Act of 1933, as amended, the rules and regulations thereunder, any
applicable state blue sky Laws, or any other applicable securities Laws.

Section 4.9. Independent Investigation. Purchaser is (or its advisors are)
experienced and knowledgeable in the oil and gas business and aware of the risks
of that business. Except for the representations and warranties expressly made
by Sellers in Article 3, in the certificate to be delivered to Purchaser
pursuant to Section 7.2(b), in any other agreement or document delivered
pursuant to this Agreement or in any certificate delivered by Sellers pursuant
to Section 1.2(c)(v) of Annex 1, Purchaser acknowledges that there are no
representations or warranties, express or implied, as to the financial
condition, assets, liabilities, equity, operations, business or prospects of the
Companies, the Wholly-Owned Subsidiaries or any Affiliate thereof, and that in
making its decision to enter into this Agreement and to consummate the
transactions contemplated hereby, Purchaser has relied solely upon the

 

53



--------------------------------------------------------------------------------

representations and warranties expressly made in Article 3, in the certificate
to be delivered to Purchaser pursuant to Section 7.2(b), in any other agreement
or document delivered pursuant to this Agreement or in any certificate delivered
by Sellers pursuant to Section 1.2(c)(v) of Annex 1, its own independent
investigation, verification, analysis and evaluation.

Section 4.10. Liability for Brokers’ Fees. Sellers, and, prior to Closing, the
Companies, shall not directly or indirectly have any responsibility, liability
or expense, as a result of undertakings or agreements of Purchaser, for
brokerage fees, finder’s fees, agent’s commissions or other similar forms of
compensation to an intermediary in connection with the negotiation, execution or
delivery of this Agreement or any agreement or transaction contemplated hereby.

Article 5

COVENANTS OF THE PARTIES

Section 5.1. Access.

(a) On and after the Execution Date to the Closing Date, Sellers will give
Purchaser and its representatives reasonable access to the E&P Business (and to
personnel and representatives of Sellers, Companies, the Company Subsidiaries
and their respective Affiliates responsible for the E&P Business at such times
as Purchaser may reasonably request) and reasonable access to and the right to
copy, at Purchaser’s expense, the Company Records in Sellers’, the Companies’,
the Company Subsidiaries’ and/or their respective Affiliates’ possession or
readily available to any of them at immaterial cost or expense, for the purpose
of conducting a due diligence review of the E&P Business, the Companies and the
Company Subsidiaries and for transition and integration planning. Such
reasonable access by Purchaser shall be limited to Sellers’ normal business
hours, and Purchaser’s investigation shall be conducted in a manner that does
not unreasonably interfere with the operation of the E&P Business or the other
businesses of Sellers or their Affiliates. Purchaser’s right of access shall not
entitle Purchaser to operate Company Equipment to conduct intrusive or
environmental testing or sampling, and prior to the Closing Purchaser shall not
operate Company Equipment or conduct intrusive or environmental testing or
sampling. Purchaser shall provide Sellers with prior notice before the E&P
Business is accessed pursuant to this Section 5.1, along with a description of
the activities Purchaser intends to undertake. All information obtained by
Purchaser and its representatives under this Section 5.1 shall be subject to the
terms of that certain confidentiality agreement between El Paso and an Affiliate
of Purchaser, dated as of November 3, 2011 (the “Confidentiality Agreement”),
and any applicable privacy Laws regarding personal information.

(b) Section 5.1(a) shall not require Sellers to permit any access, or to
disclose any information, that in the reasonable, good faith judgment (after
consultation with outside counsel) would reasonably be expected to result in
violation of any Contract to which any Seller or any of Sellers’ Affiliates is a
party or applicable Laws, including the Antitrust Laws, or is subject to or
would cause any privilege (including attorney-client privilege) which any Seller
or any of Sellers’ Affiliates would be entitled to assert to be undermined with
respect to such information and such undermining of such privilege could in any
such Seller’s or such Seller’s Affiliates’ good faith judgment (after
consultation with counsel) adversely affect in any material respect such
Seller’s or such Seller’s Affiliates’ position in any pending, or what any such
Seller’s or such Seller’s Affiliates’ believes in good faith (after consultation
with counsel) could be, future litigation; provided, however, that the Parties
shall cooperate in seeking to find a way to allow disclosure of such information
to the extent doing so would not reasonably be likely (in the good faith belief
of the Party (or its Affiliate) disclosing such information) to result in the
violation of any such Contract or Law or reasonably be likely to cause such
privilege to be undermined with respect to such information or could reasonably
(in the good faith belief of the Party (or its Affiliate) disclosing such
information) be managed through the use of customary “clean-room”

 

54



--------------------------------------------------------------------------------

arrangements pursuant to which non-employee representatives of the other Party
shall be provided access to such information; provided, further, that the Party
being requested to disclose the information shall (i) notify the other Party
that such disclosures are reasonably likely to violate its or its Affiliate’s
obligations under any such Contract or Law or are reasonably likely to cause
such privilege to be undermined, (ii) communicate to the other Party in
reasonable detail the facts giving rise to such notification and the subject
matter of such information (to the extent it is able to do so in accordance with
the immediately preceding proviso) and (iii) in the case where such disclosures
are reasonably likely to violate its or its Affiliate’s obligations under any
Contract, use reasonable commercial efforts to seek consent from the applicable
third Person to any such Contract with respect to the disclosures prohibited
thereby (to the extent not otherwise expressly prohibited by the terms of such
Contract).

Section 5.2. Press Releases. Neither Sellers nor Purchaser, nor an Affiliate of
any of them, shall make any press release or other public announcement regarding
the existence of this Agreement, the contents hereof or the transactions
contemplated hereby without the prior written consent of the other Party (which
consent shall not be unreasonably withheld, conditioned or delayed); provided,
however, that the foregoing shall not restrict disclosures to the extent
(i) necessary for a Party to perform this Agreement (including disclosure to a
Governmental Authority or any third Persons holding preferential rights to
purchase any of the assets of the E&P Business, rights of consent or other
rights that are applicable to the transactions contemplated by this Agreement,
as reasonably necessary to provide notices, seek waivers, amendments or
termination of such rights, or seek such consents), (ii) required (upon advice
of counsel) by applicable securities or other applicable Laws or regulations or
the applicable rules of any stock exchange having jurisdiction over such Party
or its respective Affiliates or (iii) subject to the Confidentiality Agreement,
such Party has given the other Party a reasonable opportunity to review such
disclosure prior to its release and no objection is raised; provided, further,
that, in the case of clauses (i) and (ii), each Party shall use its reasonable
efforts to consult with the other Party regarding the contents of any such
release or announcement prior to making such release or announcement.

Section 5.3. Operation of Business. Except as (i) required by applicable Law,
(ii) provided in the Capital Expenditure Plans, (iii) set forth on Schedule 5.3
or 5.4 or (iv) required pursuant to the terms of this Agreement, until the
Closing, Sellers shall cause the Companies and the Wholly-Owned Subsidiaries to
each operate the E&P Business in the ordinary course consistent with past
practice and not engage in any business other than the E&P Business, and shall
(w) use their commercially reasonable efforts to keep available the services of
their directors, officers and key employees, (x) use their commercially
reasonable efforts to maintain in effect all Company Contracts and preserve the
present relationships with their customers, suppliers, lenders and other Persons
having material business relationships with them, (y) manage their working
capital in the ordinary course of business consistent with past practice and
(z) use commercially reasonable efforts to implement the drilling program and
other activities in accordance with and as contemplated by the Capital
Expenditure Plans. Without limiting the generality of the foregoing, from the
date hereof until the Closing, except as otherwise set forth on Schedule 5.3 or
5.4, Sellers shall not permit the Companies or the Wholly-Owned Subsidiaries to,
and shall cause the Companies and the Wholly-Owned Subsidiaries not to, do any
of the following without the prior written consent of Purchaser:

(a) acquire, lease, transfer, sell, hypothecate, encumber, relinquish or
otherwise dispose of any assets of the E&P Business, except for (i) sales and
dispositions of Hydrocarbons in the ordinary course of business consistent with
past practice, (ii) sales of assets of the E&P Business not to exceed
$25,000,000 individually or $100,000,000 in the aggregate, (iii) other sales and
dispositions of surplus, worn-out or obsolete Company Equipment in the ordinary
course of business consistent with past practice not exceeding, in the
aggregate, $10,000,000, (iv) Company Mineral Interests which have expired in
accordance with the terms thereof, (v) reductions or forfeitures of interest due
to non-consent elections made in the ordinary course of business consistent with
past practice,

 

55



--------------------------------------------------------------------------------

interests earned by non-consent parties after non-consent payouts, and other
interests subject to earnout, back-in interests, net profits interests or
similar contingent payout or interests provisions in Company Contracts in effect
on the Execution Date, (vi) sales of assets of the E&P Business set forth in
Schedule 5.3, (vii) acquisitions of oil and gas properties in the ordinary
course of business consistent with past practices, (viii) purchases of inventory
and equipment in the ordinary course of business consistent with past practice,
(ix) acquisition of seismic, geophysical and similar data and
(x) (A) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar Liens arising in the ordinary course of business
for amounts not yet delinquent (including any amounts being withheld as provided
by Law), or if delinquent, being contested in good faith by appropriate actions
and (B) Liens constituting Permitted Liens;

(b) terminate, materially amend (or waive any material rights), extend, violate,
breach or default under any Material Contracts set forth on Schedule 3.13 (or
enter into any Contract that would be a Material Contract if in existence on the
Execution Date), other than those Material Contracts relating to Derivatives
that are terminated or entered into in accordance with Section 5.9, in each
case, except (i) in case of an emergency that, in Seller’s good faith
determination, presents a reasonable likelihood of material property or
environmental damage and/or any risk to human health or safety; (ii) in
connection with terminations of employment or services in the ordinary course of
business consistent with past practice; or (iii) Material Contracts in express
furtherance of the Capital Expenditure Plans;

(c) (i) fail to maintain insurance coverage on the assets of the E&P Business in
the amounts and of the types currently in force or, upon renewal thereof, in
similar amounts and types to the extent then available on commercially
reasonable terms and prices or (ii) arrange, enter into or agree to acquire
director and officer “tail” insurance coverage for any current or former
directors or officers of any of the Companies;

(d) fail to use commercially reasonable efforts to maintain all material
Government Authorizations in effect on the Execution Date and necessary or
required for the ownership and operation of the E&P Business;

(e) waive, compromise, or settle (i) any material claim involving or against any
of the Companies or the Company Subsidiaries, (ii) any stockholder Action
against any Company or any Company Subsidiary or any of their respective
officers or directors, if such waiver, compromise or settlement would result in
any liability on the part of any Company or Company Subsidiary, (iii) any Action
that relates to this Agreement or the transactions contemplated hereby or
(iv) any Action that could reasonably be expected to adversely affect ownership,
operation or value of any material Company Mineral Interests, to the extent that
any of the foregoing could reasonably be expected to materially and adversely
affect any Company, Company Subsidiary, or the Company Mineral Interests, taken
as a whole;

(f) grant or create any material consent or preference right with respect to any
material Company Mineral Interests;

(g) with respect to any material Company Property or Company Well, voluntarily
resign or transfer operatorship, except in connection with the disposition of
such Company Property or Company Well pursuant to the change of control
provisions under any Company Contract or the transactions contemplated by this
Agreement;

 

56



--------------------------------------------------------------------------------

(h) terminate or voluntarily relinquish any material Governmental Authorization
necessary for the conduct of the E&P Business except in the ordinary course of
business consistent with past practice or in connection with the actions
contemplated in Section 8.10;

(i) make any capital expenditure that is not permitted pursuant to the Capital
Expenditure Plan and that is in excess of $100,000,000 (excluding any cost
overruns with respect to operations conducted by third Persons and in which the
applicable Seller, Company, or Company Subsidiary is bound to participate),
individually or in the aggregate, except in case of an emergency that Sellers in
good faith believe presents a reasonable likelihood of material property or
environmental damage and/or any risk to human health or safety; or

(j) agree to do any of the foregoing.

For purposes of clarity, to the extent that the Capital Expenditure Plan
directly conflicts with any of the restrictions set forth in this Section 5.3 or
Section 5.4, the Capital Expenditure Plan shall govern. Requests for approval of
any action restricted by this Section 5.3 shall be delivered to the following
individual, who shall have full authority to grant or deny such requests for
approval on behalf of Purchaser:

EPE Acquisition, LLC

c/o Apollo Management, L.P.

9 West 57th Street

New York, New York 10019

Attention: Sam Oh

Telephone: (212) 822-0629

Telecopy: (646) 417-6651

Purchaser’s approval of any action set forth in Sections 5.3(c), 5.3(d), 5.3(e)
and 5.3(h) above may be granted or withheld in its sole discretion and
Purchaser’s approval of any action set forth in Sections 5.3(a), 5.3(b), 5.3(f),
5.3(g), 5.3(i) and 5.3(j) (but, with respect to Section 5.3(j), only to the
extent applicable to the other clauses designated in this sentence) above, shall
not be unreasonably withheld, conditioned or delayed and shall be considered
granted within fifteen (15) days (unless a shorter time is required in an
applicable operating agreement, unit agreement, unit operating agreement, or
similar agreement, or authority for expenditure or operations notice from a
third party, or a rig is onsite and is incurring, or, absent such consent, will
incur, standby or similar charges, in which case such shorter time requirement
shall be specified in Sellers’ notice to Purchaser but shall not be fewer than
two (2) days) of Sellers’ notice to Purchaser requesting such consent. Purchaser
acknowledges that the Companies and their Wholly-Owned Subsidiaries may own
undivided interests in certain assets or entities, and Purchaser agrees that
(i) the acts or omissions by any Company or Wholly-Owned Subsidiary in its
capacity as general partner or manager (or similar capacity) of another entity
that is listed on Schedule 5.3 shall not be restricted by this Section 5.3 and
(ii) the acts or omissions of third Persons shall not constitute a violation of
the provisions of this Section 5.3, nor shall any action required by a vote of
working or equity interest or the owners of capital stock constitute such a
violation so long as Sellers, the Companies and the Wholly-Owned Subsidiaries,
in each case, have each voted all of their respective working or equity interest
or shares of capital stock in a manner consistent with this Section 5.3, except
to the extent that such vote would be inconsistent with such Sellers’,
Companies’ or Wholly-Owned Subsidiaries’ fiduciary duties, if any, to such
underlying entities or the beneficial owners thereof.

 

57



--------------------------------------------------------------------------------

Section 5.4. Conduct of the Companies and the Company Subsidiaries. Without
limiting the generality of the provisions of Section 5.3, except as set forth on
Schedule 5.4, from the date hereof until the Closing, Sellers shall not permit
the Companies or the Company Subsidiaries to, and shall cause the Companies and
the Companies Subsidiaries not to, do any of the following without the prior
written consent of Purchaser:

(a) amend its Organizational Documents other than in connection with the actions
contemplated in Section 8.10;

(b) split, combine, reclassify, issue, deliver, sell, redeem, repurchase or
otherwise acquire any shares of its capital stock or issue any option, warrant,
commitments, subscriptions, rights to purchase or other right relating to its
capital stock or any securities convertible into or exchangeable for any shares
of capital stock, declare, set aside or pay any stock-split, dividend or any
other payment or distribution (whether in cash, stock or property or any
combination thereof) to any Seller or other Affiliate or amend in any respect
any of the terms of any such capital stock outstanding on the date hereof,
except, in the case of the declaration or payment of dividends, to the extent
otherwise contemplated in Section 2.2(a);

(c) incur, create, assume, suffer to exist or otherwise be liable with respect
to any Indebtedness (excluding (i) accounts payable incurred in the ordinary
course of business consistent with past practice, (ii) the incurrence of
Indebtedness and reimbursement obligations in respect of letters of credit under
the Revolving Credit Facility, (iii) Indebtedness existing as of the date
hereof, (iv) Indebtedness described in clause (v) of the definition of
Indebtedness and (v) inter-company Indebtedness owed to Sellers or any of their
Affiliates subject to, where applicable, Section 5.7);

(d) make an equity investment in or capital contribution to(i) any of the
EgyptCos or (ii) any other Person (except investments in another Company or
Wholly-Owned Subsidiary other than the Egypt Cos) in excess of, in the case of
clause (ii), $10,000,000 individually or $50,000,000 in the aggregate;

(e) make any change in any method of accounting or accounting principles other
than those required by the Accounting Principles;

(f) merge or consolidate with any other entity or purchase capital stock or
other equity interests of any Person other than in connection with the actions
contemplated in Section 8.10;

(g) acquire the assets of any Person for total consideration in excess of
$25,000,000 individually or $100,000,000 in the aggregate;

(h) make any loan or advance to any Person (excluding (i) loans to Affiliates
(excluding the EgyptCos but otherwise including Affiliates that are not other
Companies or Company Subsidiaries) that bear an interest rate equal to or
greater than LIBOR plus two percentage points (LIBOR plus two percent (2%)),
(ii) accounts receivable in the ordinary course of business consistent with past
practice, (iii) advances or cash call payments to the operator as required under
applicable operating agreements, (iv) advances as operator on behalf of
co-owners for costs under applicable operating agreements, (v) loans to another
Company or Wholly-Owned Subsidiary (other than the EgyptCos) or (vi) other
loans, in the ordinary course of business consistent with past practice, to any
Person (other than to any of the EgyptCos, Sellers or any of Sellers’ Affiliates
(other than any Company or Wholly-Owned Subsidiary));

 

58



--------------------------------------------------------------------------------

(i) guarantee or otherwise provide any credit support on behalf of any of the
EgyptCos;

(j) except as required under any Employee Plan, as required by applicable Law
(including to avoid the imposition of any penalty taxes under Section 409A of
the Code), or as set forth in Schedule 5.4, (i) establish, adopt, enter into,
materially amend or terminate any material Companies Employee Plans,
(ii) materially increase or decrease the benefits or compensation payable to or
for Business Employees under any Seller Employee Plans (excluding any Companies
Employee Plan), except for changes generally affecting all employees of Seller
and its ERISA Affiliates, (iii) enter into any negotiation in respect of any
collective bargaining agreement solely covering Business Employees, (iv) pay or
agree to pay any material pension, material retirement allowance or other
material employee benefit not contemplated by any Employee Plan to any Business
Employee, (v) materially increase the compensation or fringe benefits of any
Business Employee, except for changes generally affecting all employees of
Sellers and its ERISA Affiliates, (vi) grant any severance or termination pay to
any Business Employees not provided for under any Employee Plan or (vii) enter
into any employment, consulting or material severance agreement or arrangement
with any Business Employee (except for at will offers of employment in the
ordinary course of business consistent with past practice);

(k) hire or terminate (other than for cause) any employee who is, or would upon
hire, be classified both as a Business Employee and senior managerial personnel;

(l) plan, announce, implement or effect any reduction in force, lay-off, early
retirement program or other program or effort concerning the termination of
employment of any Business Employee that would constitute a “mass layoff” or
“plant closing” (as defined in the WARN Act or similar state and local Laws);

(m) fail to prepare, in the ordinary course of business and consistent with past
practice (except as otherwise required by applicable Law), and timely file all
Tax Returns that are true, correct and complete in all material respects and
fully and timely pay all Taxes shown on such Tax Returns, in each case, required
to be filed by it on or before the Closing Date (“Post-Execution Date Returns”);

(n) fail to consult with Purchaser with respect to all material Post-Execution
Date Returns and deliver drafts of such Post-Execution Date Returns to Purchaser
no later than five (5) Business Days prior to the date (including extensions) on
which such Post-Execution Date Returns are required to be filed;

(o) fail to promptly notify Purchaser of any material federal, state, local or
foreign income or franchise tax, suit, claim, action, investigation, proceeding
or audit (collectively, “Tax Actions”) pending or threatened in writing against
or with respect to it in respect of any material Tax matter, including (without
limitation) material Tax liabilities and refund claims, and not settle or
compromise any such material Tax matter or material Tax Action without
Purchaser’s consent;

(p) make, modify or revoke any material election with regard to Taxes or file
any material amended Tax Returns or make any material change in any Tax
accounting method, except as may be appropriate to conform to changes in Tax
Laws or in connection with the actions described in Section 8.10, waive any
statute of limitations in respect of any material Taxes or agree to any
extension of time with respect to a material Tax assessment or deficiency;

 

59



--------------------------------------------------------------------------------

(q) take any action that is inconsistent with the intended U.S. federal income
tax classification of the Companies and Company Subsidiaries as of the Closing
Date, as described in Section 8.10(b);

(r) modify the allocation of costs with respect to, or increase the costs of, in
each case, any intercompany services provided by any of Sellers or any of their
Affiliates (other than any Company or Company Subsidiary) to any Company or
Company Subsidiary;

(s) incur, create, assume, suffer to exist or otherwise be liable with respect
to any Derivatives, other than as required or permitted pursuant to Section 5.9
(it being understood that fluctuations in the value of any Derivatives permitted
or required to be implemented pursuant to Section 5.9 shall not be violations of
this clause (s)); or

(t) agree to do any of the foregoing.

Requests for approval of any action restricted by this Section 5.4 shall be
delivered to the following individual, who shall have full authority to grant or
deny such requests for approval on behalf of Purchaser:

EPE Acquisition, LLC

c/o Apollo Management, L.P.

9 West 57th Street

New York, New York 10019

Attention: Sam Oh

Telephone: (212) 822-0629

Telecopy: (646) 417-6651

Purchaser’s approval of any action set forth in Sections 5.4(a), 5.4(b), 5.4(c),
5.4(e), 5.4(i), 5.4(l), 5.4(m), 5.4(n), 5.4(o), 5.4(p) and 5.4(q) above may be
granted or withheld in its sole discretion and Purchaser’s approval of any
action set forth in Sections 5.4(d), 5.4(f), 5.4(g), 5.4(h), 5.4(j), 5.4(k) and
5.4(r) (but, with respect to Section 5.4(r), only to the extent applicable to
the other clauses designated in this sentence) above, shall not be unreasonably
withheld, conditioned or delayed and shall be considered granted within fifteen
(15) days (unless a shorter time is required in an applicable operating
agreement, unit agreement, unit operating agreement, or similar agreement, or
authority for expenditure or operations notice from a third party, or a rig is
onsite and is incurring, or, absent such consent, will incur, standby or similar
charges, in which case such shorter time requirement shall be specified in
Sellers’ notice to Purchaser but shall not be fewer than two (2) days) of
Sellers’ notice to Purchaser requesting such consent. Purchaser acknowledges
that the Companies and their Wholly-Owned Subsidiaries may own undivided
interests in certain assets or entities, and Purchaser agrees that (i) the acts
or omissions by any Company or Wholly-Owned Subsidiary in its capacity as a
general partner or manager (or similar capacity) of another entity not directly
or indirectly wholly-owned by another Company shall not be restricted by this
Section 5.4 and (ii) the acts or omissions of third Persons shall not constitute
a violation of the provisions of this Section 5.4, nor shall any action required
by a vote of working or equity interest or the owners of capital stock
constitute such a violation so long as Sellers, the Companies and the
Wholly-Owned Subsidiaries, in each case in this clause (ii), have each voted all
of their respective working or equity interest or shares of capital stock in a
manner consistent with this Section 5.4, except to the extent that such vote
would be inconsistent with such Sellers’, Companies’ or Wholly-Owned
Subsidiaries’ fiduciary duties, if any, to such underlying entities or the
beneficial owners thereof.

Section 5.5. Indemnity Regarding Access. Purchaser agrees to indemnify, defend
and hold harmless Sellers, their Affiliates (including until Closing the
Companies and the Company Subsidiaries),

 

60



--------------------------------------------------------------------------------

the other owners of interests in the Company Properties (and operating
Affiliates conducting operations thereof, or with respect thereto), and all such
Persons’ directors, officers, employees, agents and representatives from and
against any and all claims, liabilities, losses, costs and expenses (including
court costs and reasonable attorneys’ fees), including claims, liabilities,
losses, costs and expenses attributable to personal injury, death, or property
damage, caused by access to the E&P Business prior to the Closing by Purchaser,
its Affiliates, or its or their directors, officers, employees, agents or
representatives, EVEN IF CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT OR CONCURRENT), STRICT LIABILITY OR LEGAL FAULT OF ANY INDEMNIFIED
PERSON (BUT NOT SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT).

Section 5.6. Reasonable Best Efforts; Further Action.

(a) Except with respect to efforts to obtain the Financing, which are
exclusively addressed in Section 5.19, Sellers and Purchaser shall use their
reasonable best efforts to take or cause to be taken all appropriate action, and
to do, or cause to be done, all things necessary or reasonably advisable under
applicable Laws to consummate and make effective the transactions contemplated
by this Agreement, including using their reasonable best efforts to obtain, or
cause to be obtained, all waivers, permits, consents, approvals, authorizations,
qualifications and Orders of all Governmental Authorities and officials and
parties to Contracts with the Companies that may be or become necessary for the
performance of obligations pursuant to this Agreement and the consummation of
the transactions contemplated by this Agreement, and all Parties will cooperate
fully with the other Parties in promptly seeking to obtain all such waivers,
permits, consents, approvals, authorizations, qualifications and Orders. Upon
the terms and subject to the conditions of this Agreement, each Party agrees to
make any appropriate filings, if necessary, pursuant to the Hart-Scott-Rodino
Act or other applicable foreign, federal, state or supranational antitrust,
competition, fair trade or similar Laws (collectively, the “Antitrust Laws”)
with respect to the transactions contemplated by this Agreement as promptly as
practicable and to supply as promptly as practicable and advisable to the
appropriate Governmental Authorities any additional information and documentary
material that may be requested, necessary, proper or advisable pursuant to the
Antitrust Laws. All antitrust filings to be made shall be made in substantial
compliance with the requirements of the Antitrust Laws. Purchaser shall be
solely responsible for the payment of any and all filing fees due under any of
the Antitrust Laws with respect to all antitrust filings.

(b) The Parties shall cooperate and assist one another in connection with all
actions to be taken pursuant to Section 5.6(a), including the preparation and
making of the filings referred to therein and, if requested, amending or
furnishing additional information hereunder. Each Party shall use its reasonable
best efforts to provide or cause to be provided promptly to the other Party all
necessary information and assistance as any Governmental Authority may from time
to time require in connection with obtaining the relevant waivers, permits,
consents, approvals, authorizations, qualifications, Orders or expiration of
waiting periods in relation to these filings or in connection with any other
review or investigation of the transactions contemplated by this Agreement by a
Governmental Authority. The Parties shall consult with each other prior to
taking any material substantive position with respect to the filings under the
Antitrust Laws, in any written submission to, or, to the extent practicable, in
any discussions with, any Governmental Authority. Each Party shall permit the
other Party to review and discuss in advance, and shall consider in good faith
the views of the other Party in connection with, any analyses, presentations,
memoranda, briefs, written arguments, opinions, written proposals or other
materials to be submitted to the Governmental Authorities with respect to such
filings. Each Party shall keep the other apprised of the material content and
status of any material communications with, and material communications from,
any Governmental Authority with respect to the transactions contemplated by this
Agreement, including promptly notifying the other of any material communication
it receives from any Governmental Authority relating to any review or
investigation of the transactions

 

61



--------------------------------------------------------------------------------

contemplated by this Agreement under the Antitrust Laws. The Parties shall, and
shall cause their respective Affiliates to use their reasonable best efforts to,
provide each other with copies of all material, substantive correspondence,
filings or communications between them or any of their respective
representatives, on the one hand, and any Governmental Authority or members of
its staff, on the other hand, with respect to this Agreement and the
transactions contemplated by this Agreement; provided, however, that materials
may be redacted (i) to remove references concerning the valuation of the
Companies; (ii) as necessary to comply with contractual arrangements or
applicable Laws and (iii) as necessary to address reasonable attorney-client or
other privilege or confidentiality concerns.

(c) Purchaser shall, and shall cause each of its Affiliates to, use their
reasonable best efforts to take any and all steps necessary to avoid or
eliminate each and every legal impediment under any applicable Antitrust Law
that may be asserted by any antitrust or competition Governmental Authority or
any other Party so as to enable the Parties hereto to close the transactions
contemplated by this Agreement as promptly as practicable, and in any event
prior to the End Date, including, proposing, negotiating, committing to and
effecting, by consent decree, hold separate orders, or otherwise, the sale,
divestiture or disposition of their assets, properties or businesses, and the
entrance into such other arrangements, as are necessary or reasonably advisable
in order to avoid the entry of, and the commencement of litigation seeking the
entry of, or to effect the dissolution of, any injunction, temporary restraining
order or other Order in any suit or proceeding, which would otherwise have the
effect of materially delaying or preventing the consummation of the transactions
contemplated by this Agreement. In addition, Purchaser shall, and shall cause
each of its Affiliates to, defend through litigation on the merits any claim
asserted in court or administrative or other tribunal by any Person (including
any Governmental Authority) in order to avoid entry of, or to have vacated or
terminated, any decree, Order or judgment (whether temporary, preliminary or
permanent) that would prevent the Closing prior to the End Date; provided,
however, that such litigation in no way limits the obligations of the Parties to
comply with their reasonable best efforts obligations under the terms of this
Section 5.6. Purchaser shall have the sole and exclusive right to direct and
control any litigation, negotiation or other action, with counsel of its own
choosing, and Sellers agree to cooperate with Purchaser with respect thereto;
provided, however, that Purchaser shall consult in advance with Sellers and in
good faith take Sellers’ views into account regarding the overall strategic
direction of the defense of any such litigation and consult with Sellers prior
to taking any material substantive positions, making dispositive motions or
other material substantive filings or entering into any negotiations concerning
such litigation.

(d) Purchaser shall, to the extent practicable and permitted by the relevant
Governmental Authority, give Sellers (through their counsel) the opportunity to
attend and participate in all substantive meetings, telephone calls or
discussions in respect of any filings, investigation (including settlement of
the investigation), litigation or other inquiry.

Section 5.7. Intercompany Indebtedness. At or prior to Closing, Sellers and
their Affiliates (other than the Companies and Wholly-Owned Subsidiaries) shall
(i) either capitalize or cause each Company and Wholly-Owned Subsidiary to repay
by cash payment any Loans of such Company or Wholly-Owned Subsidiary from
Sellers or any other Affiliates and (ii) repay any loans (together with all
accrued and unpaid interest thereon) of Sellers or any such Affiliate from any
Company or Wholly-Owned Subsidiary. Notwithstanding the foregoing, with respect
to any such loan outstanding between (x) EP Brazil and Brazil O&G, (y) EP Brazil
and El Paso Maritime BV or (z) EP Brazil and UnoPaso (as such Loans are further
described in Schedule 3.5) (collectively, the “Foreign Loans”), upon Purchaser
providing written notice to Sellers (such notice to be provided no later than
thirty (30) days before the Closing Date), Sellers and their Affiliates (other
than the Companies and Wholly-Owned Subsidiaries) shall capitalize all or a
portion of such Foreign Loans to the equity of the relevant obligor, as
stipulated in such written notice. To the extent all or a portion of such
Foreign Loans are not capitalized pursuant to the preceding sentence Purchaser
shall purchase the non-capitalized portion of such Foreign Loans from EP

 

62



--------------------------------------------------------------------------------

Brazil for an amount equal to the principal amount of each Foreign Loan as of
the Closing. Nothing to the contrary in this Agreement withstanding, the
purchase or capitalization of the Foreign Loans pursuant to this Section 5.7
will have no impact on the Unadjusted Purchase Price and will not result in any
adjustments pursuant to Section 2.3; however, to the extent the Foreign Loans
are purchased by Purchaser a portion of the Purchase Price equal to the amount
paid for such Foreign Loans will be allocated to the Foreign Loans pursuant to
Section 2.2(b).

Section 5.8. Third Person Indebtedness.

(a) Sellers shall use commercially reasonable efforts to deliver a draft Debt
Payoff Letter from each payee of a Third-Party Loan to the applicable payor
Company or Wholly-Owned Subsidiary at least two (2), but no more than five (5),
Business Days prior to the Closing Date, copies of which shall be promptly
delivered to Purchaser.

(b) At or prior to Closing, except as set forth in Schedule 5.8(b), Sellers
shall have paid or caused the Companies and Wholly-Owned Subsidiaries to pay all
amounts payable as set forth in any applicable Debt Payoff Letter. Purchaser,
each Seller and each Company shall cooperate in arranging for such Lien releases
as of Closing.

Section 5.9. Hedges.

(a) As soon as reasonably practicable after the Execution Date and in
consultation with Purchaser, Sellers shall cause the Companies and Wholly-Owned
Subsidiaries to enter into new swaps so that the commodity price risk associated
with the anticipated future production of the Companies and Wholly Owned
Subsidiaries set forth on Schedule 5.9 for the calendar years of 2012 and 2013
will be hedged at market prices prevailing at the time of entering into such
swaps. Sellers shall consult with Purchaser concerning the counterparties to
such hedges and the quantities to be hedged. As such hedges are entered into,
Sellers shall promptly notify Purchaser of the counterparty to the transaction,
the product involved, the quantity hedged, the hedge price under the new hedge,
any premiums or other payments made or received to enter into any new hedge and
all other details of the transaction and provide Purchaser copies of the
confirmations and other documentation evidencing such transactions. Purchaser
may request that Sellers enter into new swaps so that the commodity price risk
associated with the anticipated future production of the Companies and the
Wholly Owned Subsidiaries for calendar year 2012 or 2013 will be hedged to a
greater percentage level than the levels set forth on Schedule 5.9, or that
commodity price risk associated with the anticipated future production of the
Companies and the Wholly Owned Subsidiaries for calendar years 2014 and 2015
will be hedged at specified percentage levels (the “Requested Swaps”). Sellers
shall (and shall cause the Companies and Company Subsidiaries to) reasonably
cooperate with Purchaser to accommodate such request and implement the Requested
Swaps, as permitted under the Revolving Credit Facility. Notwithstanding
anything to the contrary herein, in no event shall Sellers, the Companies and
the Company Subsidiaries be required to (i) enter into any transaction relating
to Derivatives that would constitute a breach of, or default under, the
Revolving Credit Facility or the EP Revolver or (ii) enter into any transactions
relating to Requested Swaps unless Purchaser has agreed to pay and/or post (and
does pay and/or post) any required premium, fee or other cost or expense
associated with, or collateral required by, such transaction prior to its
consummation.

(b) If this Agreement is terminated pursuant to Article 9, Sellers shall have
the right to terminate any Requested Swaps by giving Purchaser written notice
thereof on or before ten (10) Business Days after such termination. To the
extent Sellers elect to terminate a Requested Swap, Purchaser shall indemnify,
defend and hold harmless Sellers and their Affiliates (including, until
termination of this Agreement, the Companies and Company Subsidiaries) from and
against any and all

 

63



--------------------------------------------------------------------------------

direct fees, losses and expenses resulting from actions taken by such Persons at
Purchaser’s request with respect to such terminated Requested Swap. To the
extent Sellers do not elect to terminate such Requested Swap, Sellers shall
promptly refund any required premium, fee or other cost or expense paid by or on
behalf of Purchaser with respect to the applicable terminated Requested Swap.

Section 5.10. Further Assurances. After Closing, each of Sellers and Purchaser
agree to take such further actions and to execute, acknowledge and deliver all
such further documents as are reasonably requested by the other for carrying out
the purposes of this Agreement or of any document delivered pursuant to this
Agreement.

Section 5.11. Employee Matters.

(a) Prior to Closing, Sellers and their Affiliates shall cause each of the
Business Employees to be employed by either EP E&P Management, Brazil O&G or
Egypt Production, subject to exceptions due only to terminations and
resignations, in each case, in the ordinary course, consistent with Sellers’ and
their Affiliates’ past employment practices.

(b) Schedule 5.11(b), which is subject to changes due only to hirings,
terminations and resignations, in each case, in the ordinary course, consistent
with the Companies’ and the Company Subsidiaries’ past employment practices,
lists, as of the Execution Date, the Business Employees by reference to their
employee identification number and job category, Sellers acknowledging and
agreeing that contemporaneously with the execution of this Agreement, Sellers
have provided a corresponding list of the names of such Business Employees and
their date of hire, rate of base salary or hourly wage, annual bonus, active
employee status and job description, which will not be listed on Schedule
5.11(b). At Closing, Sellers shall deliver to Purchaser a revised Schedule
5.11(b) that lists the Business Employees and the information in the preceding
sentence with respect to each such employee as of ten (10) days prior to the
Closing (Sellers acknowledging and agreeing that contemporaneously with the
delivery of the revised Schedule 5.11(b), Sellers shall provide a corresponding
list of the names of such Business Employees and their dates of hire, rate of
base salary or hourly wage, annual bonus, active employee status and job
description, which will not be listed on Schedule 5.11(b)), provided, that, any
revisions to Schedule 5.11(b) shall be due only to hirings, terminations and
resignations, in each case in the ordinary course, consistent with the
Companies’ and the Company Subsidiaries’ past employment practices. Commencing
on the Closing Date and continuing through the date that is twelve (12) months
following the Closing Date, Purchaser shall provide or cause to be provided to
each Business Employee, other than any such Business Employee covered by a
collective bargaining agreement, levels of base pay and annual cash bonus
opportunities that are no less favorable than those provided to such Business
Employee as of the Closing Date, and employee benefits that are substantially
comparable in the aggregate to those provided to such Business Employee as of
the Closing Date (in all cases without regard to any equity-based incentive
compensation, defined benefit pension plan, any retiree medical or other
post-retirement welfare plan, or benefits under any frozen employee benefit
plan; provided, that notwithstanding the foregoing, Purchaser shall be required
to take the value of such compensation and benefits into account as part of
Purchaser’s obligation to provide employee benefits that are substantially
comparable in the aggregate).

(c) With respect to each of the Business Employees, Purchaser agrees to
(i) assume and perform the obligations of El Paso and its Affiliates under the
severance plans set forth in Schedule 5.11(c) (the “Severance Plans”) from and
after the Closing Date, in the same manner, and to the same extent that El Paso
and its Affiliates would be required to perform if the transactions contemplated
by this Agreement had not taken place and (ii) if the Kinder Morgan Merger is
consummated, treat the Closing as a “Change in Control” event for purposes of
each of the Severance Plans. Purchaser’s obligations under this Section 5.11(c)
shall continue until at least the end of the Continuation Period (as

 

64



--------------------------------------------------------------------------------

defined in the Kinder Morgan Merger Agreement) or such longer period as may be
required under any Severance Plan in effect as of the Execution Date; provided,
that notwithstanding anything to the contrary contained in this Section 5.11(c),
Purchaser shall be solely responsible for any severance payments and benefits
under the Severance Plans which may be payable to any Business Employees as a
result of any termination of employment deemed to have occurred under the
Severance Plans on or following the Closing Date and Sellers shall be solely
responsible for any severance payments or benefits under the Severance Plans
which may be payable to any Business Employee as a result of any termination of
employment deemed to have occurred under the Severance Plans prior to the
Closing Date (without any action of Purchaser). No later than five (5) days
prior to the Closing Date, Sellers shall provide Purchaser with the aggregate
amount of all severance obligations under the Severance Plans in respect of
Business Employees (assuming for such purpose that their termination of
employment occurred on the day after the Closing Date).

(d) Effective as of the Closing Date, all Business Employees shall cease to be
active participants in all Seller Employee Plans (other than Companies
Employment Plans) and shall cease to accrue additional benefits under such plans
for any periods after the Closing Date; provided that if the Closing Date occurs
prior to the consummation of the Kinder Morgan Merger, the Business Employees
shall be deemed to have remained employed through the date of the consummation
of the Kinder Morgan Merger for purposes of any rights such Business Employees
may have to any accrued benefits and accelerated vesting under the Seller
Employee Plans as contemplated by the Kinder Morgan Merger Agreement. Effective
as of the Closing Date, each of EP E&P Management, Brazil O&G and Egypt
Production shall cease to be a participating employer in all Seller Employee
Plans, other than the Companies Employee Plans.

(e) As of the Closing Date, all Business Employees shall be eligible to
participate in and, if elected, shall commence participation in each of the
employee benefit plans (within the meaning of Section 3(3) of ERISA), programs,
policies, fringe benefits, or arrangements (whether written or unwritten) of
Purchaser or its Affiliates (collectively, “Purchaser Employee Plans”).
Purchaser shall (i) to the extent within Purchaser’s control and ability under
any Purchaser Employer Plan waive, or use commercially reasonable efforts to
cause any third-party insurance carriers to waive, all limitations as to
pre-existing condition exclusions and waiting periods with respect to Business
Employees and their spouses and dependents, if applicable, under any Purchaser
Employee Plan which is a welfare benefit plan and (ii) cause each Purchaser
Employee Plan to provide, to the extent within Purchaser’s control and ability
under any Purchaser Employee Plan, or use commercially reasonable efforts to
cause any third-party insurance carriers to provide, each Business Employee with
credit for any co-payments and deductibles paid prior to the Closing Date in
satisfying any deductible or out of pocket requirements under Purchaser Employee
Plans for the plan year in which the Closing Date occurs.

(f) Purchaser shall accept or cause to be accepted transfers from Sellers’ or
any ERISA Affiliate’s health care flexible spending account plan of each
Business Employee’s account balance as of the Closing Date and credit such
employee with such amounts under the applicable Purchaser Employee Plan. On and
after the Closing Date, Business Employees shall have no further claim for
reimbursement under Sellers’ or any ERISA Affiliate’s health care flexible
spending account and all claims must be submitted under the applicable Purchaser
Employee Plan, including expenses incurred prior to the Closing Date.

(g) Purchaser shall cause to be provided to each Business Employee credit for
prior service with any Seller or its Affiliates to the extent such service would
be recognized if it had been performed as an employee of Purchaser or its
Subsidiaries or Affiliates for all purposes (including vesting, eligibility,
benefit accrual and/or level of benefits) in all Purchaser Employee Plans (but
not for benefit accruals under any defined benefit pension plan, any retiree
medical or other post-retirement

 

65



--------------------------------------------------------------------------------

welfare plan, or benefits under any frozen employee benefit plan), including
fringe benefit plans, vacation and sick leave policies, severance plans or
policies, defined contribution pension plans and matching contributions under
defined contribution plans maintained or provided by Purchaser or its
Subsidiaries or Affiliates in which such Business Employees are eligible to
participate after the Closing Date; provided, however, that, such service need
not be recognized to the extent that such recognition would result in any
duplication of benefits for the same period of service.

(h) During the calendar year in which the Closing occurs, Purchaser or its
Affiliates shall maintain Sellers’ vacation policy with respect to each Business
Employee and shall credit each such individual with all earned but unused
vacation as of the Closing Date with respect to any year prior to 2012, as
determined under any and all of Sellers’ time off policies. Each Business
Employee shall be entitled in 2012 to the greater of (i) such Business
Employee’s previously earned but unused vacation, determined as of the Closing
Date under Sellers’ vacation policy or (ii) the number of vacation days with
respect to calendar year 2012 to which such Business Employee is entitled under
Purchaser’s vacation policy, less any 2012 vacation days used by such Business
Employee prior to the Closing Date. No Business Employee will be allowed to
carry forward any unused vacation time beyond 2012 unless allowed under
Purchaser’s vacation policy. With respect to each year after 2012, Purchaser
shall consider each Business Employee’s prior full-time service with Sellers in
determining the amount of vacation the Business Employee will be eligible for
under Purchaser’s vacation policy.

(i) To the extent allowable by Law, Purchaser shall take any and all necessary
action to cause the trustee of a defined contribution plan of Purchaser or one
of its Affiliates, if requested to do so by a Business Employee, to accept a
“direct rollover” pursuant to Section 401(a)(31) of the Code of all or a portion
of such employee’s “eligible rollover distribution” (as defined in
Section 402(c)(4) of the Code) from the El Paso Corporation Retirement Savings
401(k) Plan; provided, however, that Purchaser shall be required to accept a
rollover of a Business Employee’s plan loans only if such Business Employee
rolls over one hundred percent (100%) of such Business Employee’s distribution
from such plan. Except for plan loans, all “direct rollovers” shall be made in
cash and shall be subject to such administrative terms determined by Purchaser,
including with respect to timing of any such “direct rollover.”

(j) With respect to each Business Employee who is not actively at work and who
is, as of the Closing Date, receiving any form of pay/wage continuation
(including short-term sickness, short-term disability, military leave or
vacation pay) or unpaid leave (including Family and Medical Leave Act of 1993
leave or military leave), Sellers or the appropriate ERISA Affiliate shall be
responsible for any such payments due prior to the Closing Date and Purchaser
shall be responsible for any payments due on or after the Closing Date.

(k) If a plant closing or a mass layoff occurs or is deemed to occur with
respect to the Business Employees at any time on or after the Closing, Purchaser
shall be solely responsible for providing all notices required under the WARN
Act and for taking all remedial measures, including the payment of all amounts,
penalties, liabilities, costs and expenses if such notices are not provided. On
the Closing Date, Sellers shall provide Purchaser with a schedule of all
Business Employees whose employment was terminated by Sellers in the ninety
(90) day period prior to the Closing Date and their dates of termination.

(l) None of Purchaser, the Companies, the Company Subsidiaries or any of their
respective Affiliates, shall assume or retain any Seller Employee Plans or any
Liability whatsoever related to Seller Employee Plans (other than the Companies
Employee Plans and, as contemplated by Section 5.11(c), the Severance Plans),
and Sellers shall retain sole responsibility for all Liabilities, claims, rights
and payments under each Seller Employee Plan (other than the Companies Employee
Plans and, as contemplated by Section 5.11(c), the Severance Plans).

 

66



--------------------------------------------------------------------------------

(m) Sellers shall provide, or cause to be provided, to Purchaser, on a timely
basis, all pertinent and requisite information reasonably requested by Purchaser
to effect the transactions contemplated by this Section 5.11 and to facilitate
the transition of the employment of Business Employees with Purchaser or its
Affiliates.

(n) Except as expressly provided in this Section 5.11, the Parties acknowledge
and agree that no provision of this Agreement shall be construed to: (i) create
any right to any compensation or benefits whatsoever on the part of any Business
Employee or other future, present or former employee of the Companies or the
Company Subsidiaries, Purchaser or its Affiliates; (ii) guarantee employment for
any period of time or preclude the ability of Purchaser to terminate any
employee, independent contractor or Business Employee for any reason at any
time; (iii) require Purchaser to continue any Purchaser Employee Plan, or other
employee compensation or benefit plans or arrangements, or prevent the
amendment, modification or termination thereof after the Closing Date or
(iv) constitute an amendment to any Seller Employee Plan, Purchaser Employee
Plan, or other employee benefit or compensation plan or arrangements.

(o) Nothing in this Section 5.11 or elsewhere in this Agreement shall be deemed
to make any current or former employee, officer, director or independent
contractor or any other individual associated therewith (including any
beneficiary or dependent thereof) a third-party beneficiary of this Agreement.

Section 5.12. Transition Committee and Transition Services Agreement. Sellers
and Purchaser agree to (i) as promptly as practicable after the date hereof,
establish a transition committee to take certain actions, each as further set
forth on Annex 2 and (ii) prior to Closing, cooperate in good faith to design
and implement a mutually agreeable transition plan with respect to the services
listed on the schedules to the Transition Services Agreement.

Section 5.13. Replacement of Bonds, Letters of Credit and Guarantees; Insurance.

(a) The Parties understand that none of the bonds, letters of credit and
guarantees, if any, posted by Sellers or any other Affiliate of the Companies
(including the Companies and the Company Subsidiaries to the extent Sellers or
their Affiliates (except the Companies and the Company Subsidiaries) provide
credit support for any such bonds, letters of credit or guarantees) with any
Governmental Authority or third Person and relating to the E&P Business are to
be transferred to Purchaser. On or before the Closing, Purchaser shall use its
commercially reasonable efforts to (i) obtain, or cause to be obtained in the
name of Purchaser, replacements for the bonds, letters of credit and guarantees
identified in Schedule 5.13 (which, for the avoidance of doubt, shall contain
letters of credit that are exclusive to the Companies or Company Subsidiaries
only, and not letters of credit that are shared between or among the Companies
or Company Subsidiaries and El Paso or any subsidiary other than the Companies
or Company Subsidiaries) and such other bonds, letters of credit and guarantees
posted (or supported) by Sellers or such Affiliates that may arise between the
Execution Date and Closing in the ordinary course of business consistent with
past practice that are disclosed in writing by Sellers to Purchaser at least
five (5) Business Days prior to the Closing Date (collectively, the “Financial
Guaranties”) (which, for the avoidance of doubt, shall contain letters of credit
that are exclusive to the Companies or Company Subsidiaries only, and not
letters of credit that are shared between or among the Companies or Company
Subsidiaries and El Paso or any subsidiary other than the Companies or the
Company Subsidiaries) and (ii) cause, effective as of the Closing, the
cancellation or return to Sellers of the Financial Guaranties, and Sellers shall
provide reasonable cooperation to Purchaser in connection

 

67



--------------------------------------------------------------------------------

therewith. Purchaser may also provide evidence that such replacements are not
necessary as a result of existing bonds, letters of credit or guarantees that
Purchaser has previously posted as long as such existing bonds, letters of
credit or guarantees are adequate to secure the release of those posted (or
supported) by Sellers. Schedule 5.13 identifies the bonds, letters of credit and
guarantees posted (or supported) by Sellers or any other Affiliate of the
Companies (including the Companies and the Company Subsidiaries to the extent
Sellers or their Affiliates (except the Companies and the Company Subsidiaries)
provide credit support for any such bonds, letters of credit or guarantees) with
respect to the E&P Business as of the date noted on such Schedule, which Sellers
may update through the Closing to include Financial Guaranties entered into
after the date hereof in compliance with Sections 5.3 and 5.4. Notwithstanding
anything to the contrary set forth herein, (i) neither the Company nor any
Company Subsidiary shall be responsible for any collateral currently provided by
Sellers under any shared insurance program and (ii) with respect to letters of
credit outstanding under any Third Party Loan facilities, Purchaser shall take
such action to replace, cash collateralize or provide third Person backstops so
as to enable a Debt Payoff Letter with respect the applicable Third Party Loan
to be received prior to Closing.

(b) If, as of the Closing, any one or more Financial Guaranties has neither been
released nor expired in accordance with its terms (the “Unreleased Financial
Guaranties”), then Purchaser shall, at Closing, execute and deliver to Sellers
for the benefit of Sellers and their Affiliates (to the extent Sellers and such
Affiliates are obligors under the Unreleased Financial Guaranties (the
“Obligors”)) an indemnity agreement in form and substance reasonably acceptable
to Sellers pursuant to which Purchaser, the Companies and the Wholly-Owned
Subsidiaries agree to indemnify the Obligors from and against all of their
obligations arising under the Unreleased Financial Guaranties except to the
extent such obligations are otherwise subject to Section 10.1(b). If all
Unreleased Financial Guaranties have not been so released or expired on or
before one (1) year from the Closing Date, or should the indemnitor under any
indemnity agreement delivered in connection with this Section 5.13(b) not have
and maintain a minimum investment grade rating on all of its outstanding senior
unsecured long-term debt of at least BBB-, as determined by Standard & Poor’s
Rating Agency Group, or Baa3, as determined by Moody’s Investors Service, Inc.,
or, in each case, any nationally-recognized successor thereto (“Investment
Grade”), Purchaser shall (i) cause an Affiliate of Purchaser or other third
Person that, in each case, has, and for the previous five (5) years has
maintained, an Investment Grade senior unsecured long-term debt rating, to
provide a guarantee in favor of Sellers that is in form and substance
substantially similar to the indemnity agreement provided by Purchaser at
Closing pursuant to this Section 5.13 or (ii) provide, or cause to be provided,
such other security for the obligations under the indemnity agreements that is
in form, substance, and amount reasonably satisfactory to Sellers. No such
provision of an indemnity agreement shall relieve any Purchaser or any other
Person providing an indemnity, guarantee, or other form of surety or security of
its obligations thereunder. Purchaser agrees that Sellers will not have an
adequate remedy at Law if Purchaser violates (or threatens to violate) any of
the terms of this Section 5.13. In such event, Sellers shall have the right, in
addition to any other they may have, to obtain injunctive relief to restrain any
breach or threatened breach of the terms of this Section 5.13.

(c) Purchaser acknowledges and agrees that, effective upon the Closing, all
insurance coverage provided with respect to the Companies and the Company
Subsidiaries pursuant to “claims made” or “claims first made” based policies
maintained by Sellers (or any of their Affiliates, other than any Company or
Company Subsidiary) shall not be available to the Companies or the Company
Subsidiaries under such policies but (subject to the terms of any relevant
policy or arrangement) without prejudice to any claims or accrued claims which
any Company or Company Subsidiary may have at or prior to the Closing or based
upon wrongful acts committed or alleged to be committed by any Company or
Company Subsidiary prior to the Closing. Each Company and Company Subsidiary
shall retain the benefit of each “occurrence” based policy, which is
underwritten and/or issued by any Person under which any Company or any Company
Subsidiary is an insured, hereinafter referred to as “Occurrence Based
Policies,” in relation to events occurring prior to Closing in respect of claims
for

 

68



--------------------------------------------------------------------------------

which it may have coverage thereunder, it being understood and agreed that such
coverage shall be without prejudice to the rights of Sellers (provided, however
that Sellers shall not, and shall cause their Affiliates not to, terminate or
amend or waive any of its rights under the Occurrence Based Policies), and other
current or former Affiliates (other than the Companies and the Company
Subsidiaries) to access and continue to retain the benefit of such Occurrence
Based Policies at and after the Closing as such policies were in effect on the
date prior to the Closing Date. From and after the Effective Date, at the
request of Purchaser, Sellers shall, and shall cause the Companies and the
Company Subsidiaries to, cooperate in the procurement of such named windstorm
insurance coverage with respect to the Companies, the Company Subsidiaries
and/or the E&P Business as may be requested by Purchaser; provided, however that
none of Sellers, the Companies or the Company Subsidiaries shall be required to
make any payment of any premium for such named windstorm coverage prior to
June 1, 2012. Promptly following any termination of this Agreement, if at all,
Purchaser shall reimburse Sellers for one hundred and fifty percent (150%) of
any actual and reasonable out of pocket costs incurred by Sellers under the
preceding sentence of this Section 5.13(c).

(d) Purchaser acknowledges and agrees that, following the Closing, El Paso
insurance coverage as set forth on Schedule 3.20 (less and except any Company or
Company Subsidiary policies in effect) (the “EPC Insurance Policies”) shall be
terminated or modified to exclude coverage of all or any portion of the
Companies or Company Subsidiaries by the Sellers, and, as a result, Purchaser
will need to, at or before Closing, obtain at its sole cost and expense
replacement insurance, including insurance required by any third party to be
maintained by any of the Companies or Company Subsidiaries. Purchaser further
acknowledges and agrees that Purchaser will need to provide to certain
Governmental Authorities and third parties evidence of such replacement or
substitute insurance coverage for the continued operations of the businesses of
the Companies or Company Subsidiaries following Closing. For avoidance of doubt,
the Companies and Company Subsidiaries, as applicable, shall have the right to
pursue claims or losses under such EPC Insurance Policies.

Section 5.14. Surviving Agreements. At or prior to the Closing, the applicable
Seller (or Affiliate of such Seller), on the one hand, and the applicable
Company (or applicable Company Subsidiary), on the other hand, shall terminate
all Affiliate Transactions pursuant to termination agreements in form and
substance reasonably acceptable to Purchaser, other than those agreements (the
“Surviving Agreements”) set forth in Schedule 5.14.

Section 5.15. Preferential Purchase Rights; Consents.

(a) Promptly after the Execution Date, Sellers shall prepare and send
(i) notices to the holders of any consents that are set forth in Schedule 5.15
requesting consents to the transactions contemplated by this Agreement and
(ii) notices to the holders of any applicable preferential rights to purchase,
rights of first negotiation or similar rights in compliance with the terms of
such rights and requesting waivers of such rights. Prior to Closing, the Parties
shall reasonably cooperate to cause such consents and waivers of preferential
rights to purchase or similar rights (or the exercise thereof) to be obtained
and delivered prior to Closing; provided, however that Sellers and their
Affiliates shall not be required to make payments or undertake obligations to or
for the benefit of the holders of such consent rights in order to obtain such
consents and waivers.

(b) Should the holder of any preferential purchase right set forth in Schedule
3.14 validly exercise the same (whether before or after Closing), then:

(i) the Company or Wholly-Owned Subsidiary owning the applicable asset of the
E&P Business shall transfer such asset to the holder of the preferential
purchase right on the terms and provisions set out in the applicable
preferential purchase right provision; and

 

69



--------------------------------------------------------------------------------

(ii) such Company or Wholly-Owned Subsidiary shall be entitled to the
consideration paid by such holder.

(c) Purchaser may, pursuant to a notice substantially in the form of a Title
Defect Notice (a “Consent Notice”), delivered on or before the Title Claim Date,
allege that the consents identified thereon (that are not set forth on Schedule
5.15), if not obtained or waived, would impair (or cause a defect in) any
Company’s or Company Subsidiary’s title to any Company Mineral Interest, Company
Well or Right of Way (each such consent, an “Alleged Required Consent”). With
respect to any Alleged Required Consent, Sellers may, pursuant to written notice
to Purchaser on or before the date that is ten (10) Business Days after their
receipt of a Consent Notice with respect thereto, agree or disagree that such
Alleged Required Consent, if not obtained or waived, would so impair or cause a
defect in such title (provided that, if Sellers do not respond within such
period, they shall be deemed to have disagreed that such Alleged Required
Consent, if not obtained or waived, would so impair or cause a defect in such
title). In the event that any consent has not been raised by Purchaser pursuant
to the foregoing provisions of this Section 5.15(c), this Section 5.15 (other
than Section 5.15(h)) shall no longer apply thereto, and such consent shall be
solely and exclusively covered by Sections 5.15(h), 10.1(a)(iii) and
10.1(b)(iv).

(d) All disputes as to whether an Alleged Required Consent would, if not
obtained or waived, impair (or cause a defect in) any Company’s or Company
Subsidiary’s title to any Company Mineral Interest, Company Well or Right of
Way, or whether, and to what extent, the rights of the holder of a Required
Consent have been barred under applicable Law (each such dispute, a “Required
Consent Dispute”), shall be determined by a Title Arbitrator pursuant to
Section 1.5(i) of Annex 1.

(e) In the event any (i) consent set forth on Schedule 5.15, (ii) Alleged
Required Consent that Sellers and Purchaser have agreed in writing would, if not
obtained or waived, impair (or cause a defect in) any Company’s or Company
Subsidiary’s title to any Company Mineral Interest, Company Well or Right of Way
or (iii) Alleged Required Consent that a Title Arbitrator has finally
determined, would, if not obtained or waived, impair (or cause a defect in) any
Company’s or Company Subsidiary’s title to any Company Mineral Interest, Company
Well or Right of Way (each consent described in the foregoing clauses (i),
(ii) and (ii), a “Required Consent”) is not obtained (in form and substance
reasonably acceptable to Purchaser) on or before the end of the Consent Period
and the rights of the holder of such Required Consent are not otherwise barred
pursuant to applicable Law, then Sellers shall pay to Purchasers promptly (but
in any event within five (5) Business Days after the end of the Consent Period
for the relevant Required Consent) an amount equal to (x) in the case of a
Company Mineral Interest or Company Well, the Allocated Value thereof (or
portion thereof affected by the Required Consent), or (y) in the case of a Right
of Way, the Damages actually incurred or suffered by the Companies or Company
Subsidiaries with respect to such Required Consent (such amount, the “Required
Consent Adjustment Amount”). For the avoidance of doubt, neither the Title
Threshold nor the Title Deductible, nor either of the limitations set forth in
Sections 10.1(d)(iv) and 10.4(c) shall apply to the determination of the
Required Consent Adjustment Amount. As used herein, the term “Consent Period”
means, with respect to each Required Consent, the later of (x) the date that is
nine (9) months after the Closing Date and (y) the date on which the Title
Arbitrator finally resolves Required Consent Dispute (if any) with respect to
such Required Consent in accordance with the provisions of Section 1.5(i) of
Annex 1; provided, however, that, if a lawsuit, arbitration or other proceeding
is pending with respect to any Required Consent, the Consent Period with respect
to such Required Consent may, at Sellers’ option, be extended until the end of
one (1) month after the final disposition of the same at Sellers’ sole cost,
risk, and expense.

(f) Except as set forth in Section 5.15(g), Section 10.1(a)(iii) and
Section 10.1(b)(iv) shall be the sole and exclusive remedy for all consent and
alleged consent requirements covering (or created under) a Company Mineral
Interest, Company Well or Right of Way that are not Required Consents. This
Section 5.15 shall be the sole and exclusive remedy of Purchaser with respect to
Required Consents.

 

70



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary herein, any consent right that
provides it may not be unreasonably withheld, shall not be subject to this
Section 5.15, Section 10.1(a)(iii) or Section 10.1(b)(iv).

(h) Purchaser hereby covenants and agrees to bear fifty percent (50%) of each
dollar of any Damages attributable to a claim for indemnity pursuant to
Section 10.1(b)(iv), until the total amount of such Damages (measured in the
aggregate and not as to the fifty percent (50%) for which Purchaser is liable
pursuant to this Section 5.15(h)) exceeds $15,000,000.

Section 5.16. Transfer of Certain Assets Not Held by the Companies or
Wholly-Owned Subsidiaries. At Closing, Sellers or any of their Affiliates, as
applicable, shall assign to Purchaser (or its designee) certain personal
property set forth in Schedule 5.16 (as may be modified by the agreement of the
Parties to reflect any matters that the Parties agree to between the Execution
Date and Closing) pursuant to an assignment substantially in the form set forth
on Exhibit E (the “Personal Property Assignment”). EXCEPT AS OTHERWISE PROVIDED
IN THE PERSONAL PROPERTY ASSIGNMENT, THE ASSIGNMENT OF SUCH PERSONAL PROPERTY
SHALL BE “AS IS, WHERE IS” WITH ALL FAULTS, AND ALL REPRESENTATIONS AND
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF CONDITION, QUALITY,
SUITABILITY, DESIGN, MARKETABILITY, INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR CONFORMITY TO MODELS OR SAMPLES OF MATERIALS ARE HEREBY
DISCLAIMED.

Section 5.17. Directors’ and Officers’ Indemnification.

(a) After Closing, the Organizational Documents of the Companies and the
Wholly-Owned Subsidiaries shall contain provisions no less favorable with
respect to indemnification than are set forth in their respective Organizational
Documents immediately prior to Closing and set forth in any indemnification
agreement currently in effect between any Seller, Company or Wholly-Owned
Subsidiary and any current or former officer or director of any Company or
Wholly-Owned Subsidiary or any current or former Business Employee, which
provisions shall not be amended, repealed or otherwise modified for a period of
six (6) years from the Closing Date in any manner that would affect adversely
the rights thereunder of individuals who, at or prior to the Closing Date, were
directors, officers, fiduciaries or agents of any Company or Wholly-Owned
Subsidiary or Business Employees; provided, that, in the event that any claim
for indemnification is asserted or made within such six (6) year period, all
rights to indemnification in respect of such claim shall continue until the
final disposition of such claim.

(b) This Section 5.17 is intended to be for the benefit of, and shall be
enforceable by, present or former directors and officers of each Company and
Wholly-Owned Subsidiary, their respective heirs and personal representatives and
shall be binding on Purchaser and its successors and assigns. In the event that
Purchaser or any of its successors or assigns (i) consolidates with or merges
into any other Person and is not the continuing or surviving corporation or
entity of such consolidation or merger or (ii) transfers or conveys all or
substantially all of its properties and assets to any Person (including by
dissolution), then, and in each such case, Purchaser shall cause proper
provision to be made so that the successors and assigns of Purchaser assume and
honor the obligations set forth in this Section 5.17. The agreements and
covenants contained herein shall not be deemed to be exclusive of any other
rights to which any such present or former director or officer is entitled,
whether pursuant to Law, Contract or otherwise. Nothing in this Agreement is
intended to, shall be construed to or shall release, waive or impair any rights
to directors’ and officers’ insurance claims under any policy that is or has
been

 

71



--------------------------------------------------------------------------------

in existence with respect to any Company or Wholly-Owned Subsidiary or their
respective officers and directors and Business Employees, it being understood
and agreed that the indemnification provided for in this Section 5.17 is not
prior to or in substitution for any such claims under any such policies.

Section 5.18. Title Matters. The Parties shall comply in all respects with the
provisions of Annex 1 and hereby agree that the rights and remedies of Purchaser
set forth in Annex 1 represent Purchaser’s sole and exclusive rights and
remedies with respect to any defect in title with respect to the Company
Properties.

Section 5.19. Financing.

(a) Purchaser shall use reasonable best efforts (taking into account the
expected timing of the Marketing Period) to take all actions and to do or cause
to be done all things necessary, proper or advisable to obtain the proceeds of
the Financing on the terms and conditions described in the Financing Letters
(provided, that Purchaser may (i) amend the Debt Commitment Letter to add
lenders, lead arrangers, bookrunners, syndication agents or similar entities who
had not executed the Debt Commitment Letter as of the date of this Agreement so
long as such Persons are reasonably acceptable to Sellers or (ii) otherwise
replace or amend the Debt Commitment Letter so long as such action would not
reasonably be expected to delay or prevent the Closing and the terms are not
materially less beneficial to Purchaser, with respect to conditionality, than
those in the Debt Commitment Letter as in effect on the date of this Agreement).
Purchaser shall not permit any amendment or modification to be made to, or any
waiver of any provision under, the Financing Letters without the prior written
consent of Sellers if such amendment, supplement, modification or waiver:

(i) with respect to the Financing Letters, reduces the aggregate amount of the
Financing (including by increasing the amount of fees to be paid or original
issue discount as compared to such fees and original issue discount contemplated
by the Debt Commitment Letter and related fee letters in effect on the date
hereof unless the Debt Financing or the Equity Financing is increased by such
amount);

(ii) (A) imposes new or additional conditions or (B) otherwise adversely
expands, amends or modifies any of the conditions precedent to the Financing, or
otherwise expands, amends or modifies any other provision of the Financing
Letters, in the case of clause (B), in a manner that would reasonably be
expected to prevent or materially delay the ability of Purchaser to consummate
the Closing on the Closing Date; or

(iii) would otherwise materially adversely impact the ability of Purchaser to
enforce its rights against other parties to the Financing Letters or otherwise
to timely consummate the transactions contemplated by this Agreement.

Purchaser shall promptly deliver to Sellers copies of any such amendment,
modification, waiver or replacement. For purposes of this Agreement, references
to “Financing” or “Debt Financing,” as applicable, shall include the financing
contemplated by the Financing Letters as permitted to be amended, modified or
replaced by this Section 5.19(a) or 5.19(c) and references to “Debt Commitment
Letter” shall include such documents as permitted to be amended, modified or
replaced by this Section 5.19(a) or 5.19(c).

(b) Purchaser shall use reasonable best efforts to:

(i) maintain in effect the Financing Letters;

 

72



--------------------------------------------------------------------------------

(ii) negotiate and enter into definitive agreements (which with respect to the
bridge facility documentation shall not be required until reasonably necessary
in connection with the funding of the Financing), and provide Sellers with
copies of all substantially final drafts of documents with respect to the Debt
Financing on the terms and conditions contained in the Debt Commitment Letter
(including the “flex” provisions contained in any related fee letter) or on
other terms in the aggregate materially no less favorable to Purchaser, as to
conditionality, than the terms and conditions in the Debt Commitment Letter;
provided, that in no event shall any such definitive agreement contain terms
(other than those included in the Debt Commitment Letter) that would reasonably
be expected to prevent or materially delay the Closing;

(iii) satisfy (or, if deemed advisable by Purchaser, seek the waiver of) on a
timely basis all conditions applicable to Purchaser that are within its control
as set forth in the Financing Letters and to comply with all of its material
obligations pursuant to the Debt Commitment Letter;

(iv) upon satisfaction of such conditions, cause the funding of the Debt
Financing at or prior to Closing (together with other sources of funds,
including the Equity Financing, with respect to amounts required to pay the
Required Amounts);

(v) enforce all of its rights under the Debt Commitment Letter (including, for
the avoidance of doubt, by instituting litigation in respect thereof); provided
that all of the conditions to Purchaser’s obligations under Section 6.2 (except
those to be satisfied at the Closing) have been satisfied or waived; and

(vi) give Sellers prompt notice of any material breach by any party to the Debt
Commitment Letters of which Purchaser has become aware or any termination of any
of the Commitment Letters. Purchaser shall keep the Company apprised of material
developments relating to the Financing and shall give the Company prompt notice
of any material adverse change with respect to such Financing. Without limiting
the foregoing, Purchaser agrees to notify Sellers promptly if at any time any
financing source that is a party to the Debt Commitment Letter notifies
Purchaser that such source no longer intends to provide financing on the terms
set forth therein.

Notwithstanding anything to the contrary in this Agreement, nothing contained in
this Section 5.19(b) shall require, and in no event shall the reasonable best
efforts of Purchaser be deemed or construed to require, Purchaser or any
Affiliate thereof to (i) seek the Equity Financing from any source other than
those counterparty to, or in any amount in excess of that contemplated by, the
Equity Funding Letter or (ii) pay any material fees in excess of those
contemplated by the Financing Letters (including pursuant to the “flex”
provisions contained in any fee letter relating to the Debt Financing).

(c) If any portion of the Debt Financing becomes unavailable on the terms and
conditions contemplated in the Debt Commitment Letter or the Debt Commitment
Letter is terminated or modified in a manner materially adverse to Purchaser for
any reason, Purchaser shall promptly notify Sellers in writing and shall use its
reasonable best efforts to arrange to obtain alternative financing from
alternative sources for such portion as promptly as practicable following such
event on terms no less favorable to Purchaser in any material respect as those
contained in the Debt Commitment Letter and in an amount sufficient, together
with the Equity Financing and cash on hand of the Companies, if any, to fund the
Required Amount (the “Alternate Financing”) and, if obtained, will provide
Sellers with a copy of, a new financing commitment that provides for at least
the same amount of financing as provided under the Debt Commitment Letter
originally issued, to the extent needed to fund the Required Amount, and on
terms and conditions (including all terms, termination rights, flex provisions
and funding conditions) no less favorable in any material respect to Purchaser
than those included in the Debt Commitment Letter (an “Alternate Debt Commitment
Letter”). Purchaser shall use

 

73



--------------------------------------------------------------------------------

its reasonable best efforts (taking into account the expected timing of the
Marketing Period) to take, or cause to be taken, all actions and things
necessary, proper or advisable to arrange promptly and consummate the Alternate
Financing on the terms and conditions described in any Alternate Debt Commitment
Letter, including by complying with its obligations under clause (b) above as
though the references therein to Debt Commitment Letter and Debt Financing were
instead references to the Alternate Financing and the Alternate Debt Commitment
Letter.

Notwithstanding anything to the contrary in this Agreement, Purchaser may enter
discussions regarding, and may enter into arrangements and agreements relating
to the Financing to add other equity providers, so long as in respect of any
such arrangements and agreements, the following conditions are met: (i) the
aggregate amount of the Equity Financing is not reduced; (ii) the arrangements
and agreements, in the aggregate, would not be reasonably likely to delay or
prevent the Closing and (iii) the arrangements and agreements would not diminish
or release the pre-closing obligations of the parties to the Equity Funding
Letter, adversely affect the rights of Purchaser to enforce its rights against
the other parties to the Equity Funding Letter, or otherwise constitute a waiver
or reduction of Purchaser’s rights under the Equity Funding Letter.

For the avoidance of doubt, in the event that (i) all or any portion of the Debt
Financing contemplated to be raised in lieu of the bridge financing contemplated
under the Debt Commitment Letter has not been consummated and (ii) the
conditions set forth in Article 6 have been satisfied or waived (and which are,
to the extent not satisfied or waived, at the time of the termination of this
Agreement, capable of being satisfied if the Closing were to occur at such time)
and (iii) all of the conditions set forth in the Debt Commitment Letters have
been satisfied or waived (other than those conditions which by their nature are
to be satisfied at Closing, but subject to the satisfaction of those
conditions), Purchaser shall use reasonable best efforts to cause the proceeds
of the bridge facility contemplated by the Debt Commitment Letters to be used to
cause the Closing to occur in accordance with the terms and conditions
hereunder.

(d) Prior to the Closing Date or as expressly provided for in subclause
(vi) below, Sellers shall use their respective reasonable best efforts to
provide, and shall cause each Company and each Company Subsidiary to use
reasonable best efforts to provide, and shall use reasonable best efforts to
cause its respective directors, officers, employees, consultants, agents,
financial advisors, attorneys, accountants or other representatives
(collectively, “Representatives”) to use reasonable best efforts to provide, to
Purchaser such cooperation as may be reasonably requested by Purchaser;
provided, that such requested cooperation does not materially and adversely
interfere with the E&P Business. Such cooperation shall include:

(i) as promptly as reasonably practical, (x) furnishing Purchaser and
Purchaser’s financing sources and their respective Representatives with the
Required Information; provided that Sellers shall provide to Purchaser, or shall
cause to be provided to Purchaser, the audited consolidated balance sheets and
related statements of income, stockholders’ equity and cash flows of the
Companies and Company Subsidiaries for 2011 no later than March 15, 2012 and
(y) inform Purchaser if the Companies or the Company Subsidiaries shall have
knowledge of any facts that would likely require the restatement of such
financial statements for such financial statements to comply with the Accounting
Principles;

(ii) participating in a reasonable number of meetings, presentations, road
shows, due diligence sessions, drafting sessions and sessions with rating
agencies in connection with the Financing and assisting Purchaser in obtaining
ratings as contemplated by the Debt Financing;

 

74



--------------------------------------------------------------------------------

(iii) assisting with the preparation of materials for rating agency
presentations, offering documents, private placement memoranda, bank information
memoranda, prospectuses and similar documents required in connection with the
Financing, including the execution and delivery of customary representation
letters in connection with bank information memoranda and reviewing and
commenting on Purchaser’s draft of a business description and “Management’s
Discussion and Analysis” of Seller’s financial statements to be included in
offering documents contemplated by the Debt Financing;

(iv) providing to Purchaser upon request a copy of each semi-annual proved oil
and gas reserves report, which may be prepared internally by petroleum engineers
who are employees of each Company and each Company Subsidiary, for the periods
ended December 31, 2011, together with audit reports prepared by third-party
independent petroleum engineering firms reasonably acceptable to Purchaser and
the debt financing sources in respect of any such reports prepared as of
December 31 of each year and six (6) months thereafter, and including consents
from such independent petroleum engineering firms to inclusion of such reports
in any offering documents, private placement memoranda, bank information
memoranda, prospectuses and similar documents in connection with the Financing;

(v) (A) using reasonable best efforts to obtain and provide customary
(x) reserve engineers’ “comfort” for Rule 144A high-yield offerings, internal
and audited oil and gas reserves reports and such other engineering reports
required to be provided by the Debt Financing (such reports, collectively, the
“Reserve Reports”) and (y) accountants’ comfort letters, and (B) using
commercially reasonable efforts to obtain and provide appraisals, and surveys,
and using reasonable best efforts to permit and/or facilitate environmental and
other inspections (including providing reasonable access to Purchaser and its
Representative to all properties of proved oil and gas reserves included in the
Reserve Reports and other owned or leased real property for such purposes),
title information, and other documentation and items relating to the Debt
Financing, as contemplated by the Debt Commitment Letter or reasonably requested
by Purchaser and, if requested by Purchaser, to cooperate with and assist
Purchaser in obtaining such documentation and items, with the understanding that
depending on the specific properties represented and the timing of the Closing
Date, additional technical work may be required before post-dated “comfort” can
be provided;

(vi) both before the Closing and, to the extent reasonably necessary to allow
Purchaser or any of its Affiliates to consummate a securities offering or comply
with SEC requirements, after the Closing, providing appropriate representations
in connection with the preparation of financial statements and other financial
data of each Company and each Company Subsidiary and requesting accountants’
consents in connection with the use of each Company’s and each Company
Subsidiary’s financial statements in offering documents, prospectuses, Current
Reports on Form 8-K and other documents to be filed with the SEC;

(vii) using reasonable best efforts to assist Purchaser in connection with the
preparation of pro forma financial information and financial statements to the
extent required by SEC rules and regulations or necessary (or reasonably
required by Purchaser’s financing sources) to be included in any offering
documents; provided that Purchaser shall have provided Sellers or the Companies
with information relating to the proposed debt and equity capitalization that is
required for such pro forma financial information in financial reports;

(viii) using reasonable best efforts to (x) provide monthly financial statements
(excluding footnotes) within fifteen (15) Business Days of the end of each month
prior to the Closing Date and (y) providing quarterly financial statements
within forty-five (45) days of the end of each fiscal quarter prior to the
Closing Date;

 

75



--------------------------------------------------------------------------------

(ix) executing and delivering as of the Closing any pledge and security
documents, other definitive financing documents, or other certificates, legal
opinions or documents as may be reasonably requested by Purchaser (including a
certificate of the chief financial officer of any of the Companies or Company
Subsidiaries with respect to solvency matters in the form set forth as an annex
to the Debt Commitment Letter and otherwise facilitating the pledging of
collateral (including cooperation in connection with the pay-off of existing
Indebtedness to the extent contemplated by this Agreement and the release of
related Liens and termination of security interest);

(x) using reasonable best efforts to assist Purchaser in obtaining waivers,
consents, estoppels and approvals from other parties to material leases, other
than leases constituting Company Mineral Interests, rights of way and other
encumbrances and Company Contracts to which any Company or any Company
Subsidiary is a party and to arrange discussions among Purchaser, the Equity
Providers and the Debt Providers and their respective Representatives with other
parties to material leases, rights of way and other encumbrances and Contracts
as of the Closing;

(xi) taking all commercially reasonable actions necessary to (A) permit the
prospective lenders involved in the Debt Financing (through any Debt Provider)
and the Debt Providers to evaluate the Companies’ and the Company Subsidiaries’
current assets, cash management and accounting systems, policies and procedures
relating thereto for the purposes of establishing collateral arrangements as of
the Closing and to assist with other collateral audits and due diligence
examinations reasonable and customary for oil and gas industry reserve-based
financing) and (B) establish bank and other accounts and blocked account
agreements and lock box arrangements to the extent necessary in connection with
the Debt Financing;

(xii) taking all corporate actions, subject to the occurrence of the Closing,
reasonably requested by Purchaser that are necessary or customary to permit the
consummation of the Debt Financing, including any high yield financing, and to
permit the proceeds thereof, together with the cash at each Company and each
Company Subsidiary, if any (not needed for other purposes), to be made available
on the Closing Date to consummate the transactions contemplated by this
Agreement; and

(xiii) providing all documentation and other information about the Companies and
the Company Subsidiaries as is required by applicable “know your customer” and
anti-money laundering rules and regulations including without limitation the USA
PATRIOT Act to the extent reasonably requested at least five (5) Business Days
prior to the anticipated Closing Date;

provided, that no obligation of any Company or any Company Subsidiary, or any
Lien on any of their respective assets, in connection with the Financing shall
be effective until the Closing; no Company or any Company Subsidiary or any
Representatives of any of the foregoing shall be required to pay any commitment
or other fee or incur any other liability in connection with the Financing prior
to the Closing; and no director or officer of any Company or any Company
Subsidiary shall be required to execute any agreement, certificate, document or
instrument with respect to the Financing that would be effective prior to the
Closing.

(e) Sellers shall, and shall cause the Companies to, use reasonable best efforts
to periodically update any Required Information provided to Purchaser as may be
necessary so that such Required Information is (i) Compliant, (ii) meets the
applicable requirements set forth in the definition of “Required Information”
and (iii) would not, after giving effect to such update(s), result in the
Marketing Period to cease to be deemed to have commenced. For the avoidance of
doubt, Purchaser may, to most effectively access the financing markets, require
the cooperation of any Company under Section 5.19(d) at any time, and from time
to time and on multiple occasions, between the date hereof and the Closing.;
provided that, for the avoidance of doubt, the Marketing Period shall not be
applicable as to

 

76



--------------------------------------------------------------------------------

each attempt to access the markets. El Paso shall timely (taking into account
any extensions permitted by the applicable SEC rules) file SEC documents and
other materials with the SEC to the extent required by the SEC in accordance
with Law to the extent such SEC documents relate specifically to any Company or
any Company Subsidiary. In addition, if, in connection with a marketing effort
contemplated by the Debt Commitment Letter, Purchaser reasonably requests
Sellers to file a Current Report on Form 8-K pursuant to the Exchange Act that
contains material non-public information with respect to each Company and each
Company Subsidiary, which Purchaser reasonably determines (in consultation with
Sellers) to include in a customary offering memorandum for the Debt Financing,
then, upon Sellers’ review of and reasonable satisfaction with such filing,
Sellers shall file such Current Report on Form 8-K.

(f) Sellers hereby consent to the use of their logos in connection with the
Financing; provided, that such logos are used solely in a manner that is not
intended to or reasonably likely to harm or disparage Sellers or the reputation
or goodwill of Sellers.

(g) Purchaser shall promptly, upon request by Sellers, reimburse Sellers, the
Company or any Company Subsidiary, as applicable, for all reasonable and
documented out-of-pocket costs and expenses (including reasonable attorneys’
fees) incurred by such Person in connection with its cooperation contemplated by
this Section 5.19.

(h) Purchaser shall indemnify and hold harmless Sellers, the Companies and the
Company Subsidiaries and their respective Representatives from and against any
and all liabilities, losses, damages, claims, costs or expenses suffered or
incurred by any of them in connection with the Financing (other than information
provided in writing specifically for use by or on behalf of any Seller, any
Company or any Company Subsidiary), in each case other than to the extent any of
the foregoing arises from the bad faith, gross negligence or willful misconduct
of, or material breach of this Agreement by, any of the Companies, any of the
Company Subsidiaries or any of their respective Affiliates and Representatives.

Section 5.20. Confidentiality. After the Closing, each Seller shall hold and
shall cause each of its Affiliates to hold, and each Seller shall use its
reasonable best efforts to cause its and its Affiliates’ respective
Representatives to hold, in confidence, unless compelled to disclose by judicial
or administrative process, Order or by other requirements of Law, all
confidential documents and information concerning each Company and each of the
Company Subsidiaries or their respective businesses, except to the extent that
such information (a) was or is in the public domain through no fault of such
Seller or its Affiliate, (b) was or is later lawfully acquired by such Seller
from sources other than those related to its prior ownership of any of the
Companies or any of the Company Subsidiaries or (c) is permitted to be disclosed
pursuant to Section 5.2.

Section 5.21. Release. Effective as of the Closing, (i) each Seller, on its own
behalf and on behalf of its Affiliates and their respective heirs, estate,
executors, administrators, successors and assigns, hereby unconditionally and
irrevocably releases and waives any claims that such Seller or any of its
Affiliates has or may in the future have, in its capacity as an equity holder,
member, manager, director, officer, employee or similar capacity, against any of
the Companies, their subsidiaries, the JV Entity or any of their respective
directors, officers, employees, Affiliates or equity holders, in each case
arising out of, resulting from or relating to actions, omissions, facts or
circumstances occurring, arising or existing at or prior to the Closing, in each
case, other than with respect to claims under this Agreement or any Surviving
Agreement and (ii) Purchaser shall cause each Company, each of its subsidiaries,
on its own behalf and on behalf of its Affiliates or their respective heirs,
estate, executors, administrators and the JV Entity, successors and assigns, to
unconditionally release and waive any claims that such Company or any of its
subsidiaries or the JV Entity has or may in the future have against any Seller
or any of their respective directors, officers, employees, Affiliates or equity
holders in such Seller’s capacity as an equity

 

77



--------------------------------------------------------------------------------

holder, member, manager or similar capacity of any Company, in each case arising
out of, resulting from or relating to actions, commissions, facts or
circumstances occurring, arising or existing at or prior to the Closing, in each
case, other than with respect to claims under this Agreement or any Surviving
Agreement.

Section 5.22. Seismic Transfer. Until a date that is one hundred eighty
(180) days after the Closing, Sellers and Purchaser shall use commercially
reasonable efforts to obtain replacement licenses in the name of Purchaser (or
its designee), or approval for transfer of the existing licenses, for seismic
data relating solely to the Company Properties which Sellers, the Companies, or
the Company Subsidiaries hold under license and the transfer of which is
prohibited or subjected to payment of a fee or other consideration in connection
with the transactions contemplated by this Agreement. All costs of such
replacement licenses or license transfers shall be borne by Purchaser. Purchaser
and Sellers shall reasonably cooperate with each other in this effort; provided,
however, that Sellers (and, until the Closing, Companies and Company
Subsidiaries) shall not be required to pay any fee, or undertake any obligations
for the benefit of any third Person pursuant to the foregoing.

Article 6

CONDITIONS TO CLOSING

Section 6.1. Conditions of Sellers to Closing. The obligations of Sellers to
consummate the transactions contemplated by this Agreement are subject, at the
option of Sellers, to the satisfaction on or prior to Closing of each of the
following conditions:

(a) Representations. The representations and warranties of Purchaser set forth
in Article 4 shall be true and correct in all material respects as of the
Execution Date and as of the Closing Date (other than representations and
warranties that refer to a specified date, which need only be true and correct
on and as of such specified date) as though made on and as of the Closing Date,
except for any failures that would not be expected to have more than an
immaterial adverse impact on Sellers or their benefit of the transactions
contemplated by this Agreement;

(b) Performance. Purchaser shall have performed and observed all covenants and
agreements to be performed or observed by it under this Agreement prior to or on
the Closing Date, except for any such failures as are not material in the
aggregate in the context of the transactions contemplated by this Agreement;

(c) No Order or Law. On the Closing Date, no injunction, Order or Law
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement shall have been issued and remain in
force;

(d) Governmental Consents. All consents and approvals of any Governmental
Authority that are set forth on Schedule 6.1(d) shall have been granted without
condition and any waiting periods (including those required under the Antitrust
Laws) applicable to the transactions contemplated hereby shall have expired (or
the early termination thereof shall have been granted); and

(e) Kinder Morgan Merger. Either (A) (i) all of the conditions to closing set
forth in Article VI of the Agreement and Plan of Merger, dated as of October 16,
2011 (the “Kinder Morgan Merger Agreement”), among Kinder Morgan, Inc. (“Kinder
Morgan”), Sherpa Merger Sub, Inc., Sherpa Acquisition, LLC, Sirius Holdings
Merger Corporation, Sirius Merger Corporation and El Paso Corporation (“El
Paso”) shall have been satisfied or waived (other than those conditions that by
their nature are to be satisfied at the closing of the Kinder Morgan Merger)
(ii) Kinder Morgan is and has irrevocably confirmed in writing to El Paso that
it is ready, willing and able to close the Kinder Morgan

 

78



--------------------------------------------------------------------------------

Merger immediately following the Closing and (iii) Kinder Morgan and its
Financing Source (as defined in the Kinder Morgan Merger Agreement) have
irrevocably committed in writing to El Paso to effect the closing of the Kinder
Morgan Merger immediately following the Closing or (B) the consummation of the
Kinder Morgan Merger shall have occurred; provided, however, that the condition
set forth in this Section 6.1(e) shall no longer be applicable if Sellers
properly waive the automatic termination of this Agreement pursuant to
Section 9.1(ii).

Section 6.2. Conditions of Purchaser to Closing. The obligations of Purchaser to
consummate the transactions contemplated by this Agreement are subject, at the
option of Purchaser, to the satisfaction on or prior to Closing of each of the
following conditions:

(a) Representations. The representations and warranties of Sellers (i) set forth
in Article 3 (other than Seller Fundamental Representations) shall be true and
correct as of the Execution Date and as of the Closing Date as though made on
and as of the Closing Date (other than representations and warranties that refer
to a specified date, which need only be true and correct on and as of such
specified date), except for such breaches, if any, of representations and
warranties as would not individually or in the aggregate reasonably be expected
to have a Material Adverse Effect (except to the extent such representation or
warranty is qualified by its terms by materiality or Material Adverse Effect,
such qualification in its terms shall be inapplicable for purposes of this
Section 6.2(a)) and (ii) set forth in Article 3 that are Seller Fundamental
Representations shall be true and correct as of the Execution Date and as of the
Closing Date (other than representations and warranties that refer to a
specified date, which need only be true and correct on and as of such specified
date), except for any failures that would not be expected to have more than an
immaterial adverse impact on Purchaser or its benefit of the transactions
contemplated by this Agreement(except to the extent such representation or
warranty is qualified by its terms by materiality or Material Adverse Effect,
such qualification in its terms shall be inapplicable for purposes of this
Section 6.2(a));

(b) Performance. Sellers shall have performed and observed all covenants and
agreements to be performed or observed by them under this Agreement prior to or
on the Closing Date, except for any such failures as are not material in the
aggregate in the context of the transactions contemplated by this Agreement;

(c) No Order or Law. On the Closing Date, no injunction, Order or Law
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement shall have been issued and remain in
force;

(d) Governmental Consents. All consents and approvals of any Governmental
Authority that are set forth on Schedule 6.1(d) shall have been granted without
condition and any waiting periods (including those required under the Antitrust
Laws) applicable to the transactions contemplated hereby shall have expired (or
the early termination thereof shall have been granted);

(e) Debt Payoff Letters. Each payee (or agent or trustee therefor) of a
Third-Party Loan (other than any Loan that, in accordance with Section 5.8(b),
is not required to be repaid by the Closing) shall have executed and delivered a
Debt Payoff Letter to the applicable payor Company or Wholly-Owned Subsidiary
and the Debt Payoff Amount stated in each Debt Payoff Letter so delivered;

(f) FIRPTA Affidavits. New EPE shall have delivered to Purchaser a non-foreign
affidavit dated as of the Closing Date, sworn under penalty of perjury and in
form and substance required under Treasury Regulations issued pursuant to
Section 1445 of the Code stating that New EPE is not a “foreign person” as
defined in Section 1445 of the Code, and Sellers shall have caused EP Production
International Cayman Company to have delivered to Purchaser an affidavit dated
as of the

 

79



--------------------------------------------------------------------------------

Closing Date in form and substance reasonably acceptable to Purchaser stating
that neither the quotas nor the assets of the BrazilCos constitute a “United
States real property interest” as defined in Section 897(c)(1) of the Code
(together the “Tax Affidavits”);

(g) Restructuring. Sellers shall have effected the restructuring steps described
in Section 8.10(a) and shall have provided evidence, reasonably satisfactory to
Purchaser, that such restructuring steps have been effected; and

(h) No Material Adverse Effect. Since December 31, 2010, no change, event,
circumstance, development, state of facts, or condition has occurred (or
existed, as applicable), that would, individually or in the aggregate, be
reasonably expected to have a Material Adverse Effect

Article 7

CLOSING

Section 7.1. Time and Place of Closing. The consummation of the purchase and
sale of the Shares contemplated by this Agreement (the “Closing”) shall, unless
otherwise agreed to in writing by Purchaser and Sellers, take place at a law
firm located in New York, New York, as mutually agreed upon by the Parties or,
if the Parties cannot mutually agree, at the office of Simpson Thatcher &
Bartlett LLP, located at 425 Lexington Avenue, New York, New York (a) at such
time as may be mutually agreed by the Parties on a date after May 9, 2012 that
all conditions set forth in Article 6 have been satisfied or waived, which time
shall be immediately prior to the consummation of the Kinder Morgan Merger if
the condition in Section 6.1(e) remains in effect (but not prior to the third
(3rd) Business Day after the date that all conditions set forth in Article 6
have been satisfied or waived, other than those that, by their nature, are to be
satisfied only on the Closing Date, but subject to the satisfaction or waiver of
such conditions on the Closing Date), subject to the provisions of Article 9;
provided, that if the Marketing Period has not ended at the time of the
satisfaction or waiver of all of the conditions set forth in Article 6 (other
than those that by their nature are to be satisfied or waived at the Closing,
but subject to the satisfaction or waiver in writing of those conditions),
notwithstanding the satisfaction or waiver of such conditions, Purchaser shall
not be required to effect the Closing until the earlier of (i) a date during the
Marketing Period specified by Purchaser on not less than two (2) Business Days’
notice to Sellers and (ii) the third (3rd) Business Day immediately following
the final day of the Marketing Period (subject, in each case, to the
satisfaction or waiver in writing of all of the conditions set forth in Article
6 as of the date determined pursuant to this proviso), or (b) at such other time
and date as shall be agreed upon in writing between Purchaser and Sellers. The
date on which the Closing occurs is referred to herein as the “Closing Date.”

Section 7.2. Obligations of Sellers at Closing. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Purchaser of its obligations pursuant to Section 7.3, Sellers
shall deliver or cause to be delivered to Purchaser the following:

(a) valid instruments of assignment of the Shares(in form and substance
reasonably acceptable to Purchaser) to Purchaser, free and clear of all Liens,
duly executed by the applicable Sellers;

(b) a certificate duly executed by an authorized corporate officer of each
Seller, dated as of the Closing, certifying on behalf of each Seller that the
conditions set forth in Section 6.2(a) and Section 6.2(b) have been fulfilled;

 

80



--------------------------------------------------------------------------------

(c) a certificate duly executed by the secretary or any assistant secretary of
each Seller, dated as of the Closing, (i) attaching and certifying on behalf of
such Seller complete and correct copies of (A) the Organizational Documents of
such Seller, each as in effect as of the Closing, (B) the resolutions of the
Board of Directors or other governing body of such Seller authorizing the
execution, delivery, and performance by such Seller of this Agreement and the
transactions contemplated hereby and (C) any required approval by the
stockholders or members, as applicable, of such Seller of this Agreement and the
transactions contemplated hereby and (ii) certifying on behalf of such Seller
the incumbency of each officer of such Seller executing this Agreement or any
document delivered in connection with the Closing;

(d) where notices of approval are received by any Seller pursuant to a filing or
application under Section 5.6, copies of those notices of approval;

(e) counterparts of (i) a transition services agreement by and among Sellers,
Purchaser and the other parties thereto substantially in the form attached here
to as Exhibit C (the “Transition Services Agreement”), duly executed by the
Sellers and (ii) a lease agreement by and among EPEC Realty, Inc. and EP Energy
in the form attached hereto as Exhibit D (the “Lease”), duly executed by EPEC
Realty, Inc.;

(f) counterparts of the Personal Property Assignment, duly executed by Sellers
and/or any Affiliates of Sellers (other than any Company or Company Subsidiary);

(g) the Tax Affidavits, duly executed by an authorized corporate officers of New
EPE and EP Production International Cayman Company; and

(h) all other documents and instruments reasonably requested by Purchaser from
Sellers to transfer the Shares to Purchaser.

Section 7.3. Obligations of Purchaser at Closing. At the Closing, upon the terms
and subject to the conditions of this Agreement, and subject to the simultaneous
performance by Sellers of their obligations pursuant to Section 7.2, Purchaser
shall deliver or cause to be delivered to Sellers the following:

(a) a wire transfer of the Closing Payment in same day funds to New EPE for the
account of Sellers;

(b) a certificate by an authorized corporate officer of Purchaser, dated as of
the Closing, certifying on behalf of Purchaser that the conditions set forth in
Section 6.1(a) and Section 6.1(b) have been fulfilled;

(c) a certificate duly executed by the secretary or any assistant secretary of
Purchaser, dated as of the Closing, (i) attaching and certifying on behalf of
Purchaser complete and correct copies of (A) the Organizational Documents of
Purchaser, each as in effect as of the Closing, (B) the resolutions of the Board
of Directors or other governing body of Purchaser authorizing the execution,
delivery, and performance by Purchaser of this Agreement and the transactions
contemplated hereby and (C) any required approval by the stockholders of
Purchaser of this Agreement and the transactions contemplated hereby and
(ii) certifying on behalf of Purchaser the incumbency of each officer of
Purchaser executing this Agreement or any document delivered in connection with
the Closing;

(d) where notices of approval are received by Purchaser pursuant to a filing or
application under Section 5.6, copies of those notices of approval;

 

81



--------------------------------------------------------------------------------

(e) evidence of replacement bonds, guarantees and letters of credit pursuant to
Section 5.13, to the extent obtained prior to the Closing;

(f) counterparts of (i) the Transition Services Agreement, duly executed by
Purchaser and (ii) the Lease, duly executed by EP Energy; and

(g) counterparts of the Personal Property Assignment, duly executed by the
Purchaser and/or any of its Affiliates (including any of the Companies or the
Company Subsidiaries).

Article 8

TAX MATTERS

Section 8.1. Liability for Taxes.

(a) Tax Indemnification by Sellers. Subject to Section 8.1(d), Section 8.8 and
Section 10.4(d), from and after Closing, Sellers shall be liable for, and shall,
jointly and severally, indemnify and hold harmless Purchaser, the Companies, the
Company Subsidiaries, and their respective Affiliates (each a “Tax Indemnified
Purchaser Party” and collectively, the “Tax Indemnified Purchaser Parties”) from
and against any and all liabilities, losses, damages, claims, costs, expenses,
interest, awards, judgments and penalties (including, without limitation,
reasonable fees for outside counsel, outside consultants and outside
accountants) (each a “Tax Loss” and collectively, the “Tax Losses”) incurred by
a Tax Indemnified Purchaser Party arising out of (without duplication) (i) any
Income Taxes imposed on, relating to, or incurred by any Company or Company
Subsidiary attributable to a Pre- Closing Period (“Pre-Closing Income Taxes”);
(ii) any Non-Income Taxes imposed on, relating to, or incurred by any Company or
Company Subsidiary attributable to a Pre-Effective Time Period (“Pre-Effective
Time Non-Income Taxes,” and together with Pre-Closing Income Taxes, “Sellers
Indemnified Taxes”); (iii) any Taxes of a Person other than a Company or Company
Subsidiary for which any Company or Company Subsidiary is liable by virtue of
any affiliation, merger or other event occurring prior to the Closing (including
pursuant to Treasury Regulations Sections 1.1502-6 or 1.1502-78 (or any similar
provision of state, local or non-U.S. law)); (iv) any breach of a Seller
Fundamental Tax Representation or Seller Fundamental Tax Covenant (provided,
that (A) for purposes of this Section 8.1(a)(iv) only, any breach of any such
Seller Fundamental Tax Representation or Seller Fundamental Tax Covenant shall
be determined without reference to any materiality qualifier with respect
thereto , and (B) to the extent that a breach of any covenant or agreement set
forth in Section 5.4(m) gives rise to a Post-Effective Time Period Non-Income
Tax, the Tax Loss relating to such Post-Effective Time Period Non-Income Tax
shall be reduced by the amount that such Post-Effective Time Period Non-Income
Tax would have been had no such breach occurred); (v) the restructuring steps
described in Section 8.10(a) or the actions of Sellers or their Affiliates
pursuant to Section 5.7; and (vi) any withholding Taxes relating to the sale of
the Brazilian Shares hereunder. Notwithstanding the preceding sentence, Sellers
shall have no obligation to indemnify the Tax Indemnified Purchaser Parties from
and against, and Purchaser hereby waives any claims against, and releases,
Sellers from any Tax Losses relating to, or suffered or incurred by, any
EgyptCo. Subject to Section 8.1(d), Section 8.8 and Section 10.4(d), Sellers
shall pay the Tax Indemnified Purchaser Parties with respect to a Tax Loss under
this Section 8.1(a) promptly in cleared funds no later than the later of (i) two
(2) Business Days before the date on which the relevant Taxes (if applicable)
are required to be paid and (ii) five (5) Business Days after Sellers’ receipt
of notice and supporting work papers (or other appropriate documentation) from
Purchaser of Sellers’ liability therefor.

(b) Tax Indemnification by Purchaser. Subject to Section 8.8, from and after
Closing, Purchaser shall be liable for, and shall indemnify and hold harmless
each Seller and its Affiliates (other than the Companies and Company
Subsidiaries) (each, a “Tax Indemnified Seller Party”) from and against all Tax
Losses incurred by a Tax Indemnified Seller Party arising out of (i) any Income

 

82



--------------------------------------------------------------------------------

Taxes imposed on, relating to, or incurred by a Company or Company Subsidiary
and attributable to any Post-Closing Period and any Non-Income Taxes imposed on,
relating to, or incurred by a Company or Company Subsidiary and attributable to
any Post-Effective Time Period (in each case, other than any such Taxes (A) for
which such Company or Company Subsidiary is liable by virtue of any affiliation,
merger or other event occurring prior to the Closing (including pursuant to
Treasury Regulations Sections 1.1502-6 or 1.1502-78 (or any similar provision of
state, local or non-U.S. law)), (B) that result from a breach of a Seller
Fundamental Tax Representation or a Seller Fundamental Tax Covenant (provided,
that for purposes of this Section 8.1(b)(i)(B) only, any breach of any such
Seller Fundamental Tax Representation or Seller Fundamental Tax Covenant shall
be determined without reference to any materiality qualifier with respect
thereto), (C) that result from the restructuring steps described in
Section 8.10(a) or (D) that are withholding Taxes relating to the sale of the
Brazilian Shares hereunder)) (“Purchaser Indemnified Taxes”) and (ii) any
Transfer Taxes required to be borne by Purchaser pursuant to Section 11.3.
Subject to Section 8.8, Purchaser shall pay Sellers or their Affiliates with
respect to a Tax Loss under this Section 8.1(b) promptly in cleared funds no
later than the later of (i) two (2) Business Days before the date on which the
relevant Taxes (if applicable) are required to be paid and (ii) five
(5) Business Days after Purchaser’s receipt of notice and supporting work papers
(or other appropriate documentation) from Sellers of Purchaser’s liability
therefor.

(c) Straddle Period Taxes. Whenever it is necessary for purposes of this
Agreement to determine the portion of any Taxes of or with respect to any
Company or Company Subsidiary for a Straddle Income Period which is allocable to
the Pre-Closing Period or the Post- Closing Period or for a Straddle Non-Income
Period which is allocable to the Pre-Effective Time Period or the Post-Effective
Time Period, as the case may be, the determination shall be made as if each of
the Companies and the Company Subsidiaries was not a member of its respective
Seller’s consolidated, affiliated, combined or unitary group for Tax purposes.
Any Income Taxes attributable to a Straddle Income Period will be allocated
between the Pre-Closing Period and the Post-Closing Period based on an interim
closing of the books (such Taxes allocable to the Pre-Closing Period being
determined as if such taxable period ended as of the Closing Date). Any
Non-Income Taxes attributable to a Straddle Non-Income Period will be allocated
between the Pre-Effective Time Period and the Post-Effective Time Period based
upon the number of days in the applicable period falling on or before, or after,
December 31, 2011. To the extent necessary, a Seller shall estimate Taxes based
on Seller’s liability for Taxes with respect to the same or similar Tax item in
the immediately preceding year. Notwithstanding anything to the contrary herein,
(i) any franchise Tax paid or payable with respect to each Company or Company
Subsidiary shall be allocated to the taxable period during which the income,
operations, assets or capital comprising the base of such Tax is measured,
regardless of whether the right to do business for another taxable period is
obtained by the payment of such franchise Tax, (ii) any ad valorem or property
Taxes paid or payable with respect to the assets of the E&P Business shall be
allocated to the taxable period applicable to the ownership of the assets of the
E&P Business regardless of when such Taxes are assessed and (iii) any severance,
production and similar Taxes based upon or measured by the quantity of or the
value of the production of Hydrocarbons shall be apportioned between Sellers and
Purchaser based on the number of units or value of production actually produced
and subject to Tax, as applicable, on or before, and after, December 31, 2011
and any such Taxes shall be deemed attributable to the period during which the
relevant production occurred.

(d) Survival of Tax Indemnification. The right to assert an indemnification
claim pursuant to this Section 8.1 shall survive Closing and remain in full
force and effect until the date which is sixty (60) days after the date upon
which liability to which any such claim may relate is barred by all applicable
statutes of limitations (including all periods of extension, whether automatic
or permissive).

 

83



--------------------------------------------------------------------------------

Section 8.2. Preparation and Filing of Company or Company Subsidiary Tax
Returns.

(a) Subject to Section 8.2(b), with respect to each Tax return, declaration,
report, claim for refund or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof (a “Tax Return”) that is required to be filed for, by or with respect to
a Company or Company Subsidiary after the Closing Date, Purchaser shall cause
such Tax Return to be prepared and, subject to Sellers’ obligations under
Section 8.1, shall cause each Company to file timely such Tax Return with the
appropriate Governmental Authority and pay timely the amount of Taxes shown to
be due on such Tax Return. Subject to Section 8.8, Sellers shall pay Purchaser
or its designee in cleared funds an amount equal to all Sellers Indemnified
Taxes due in respect of such Tax Returns no later than the later of (i) three
(3) Business Days prior to the due date (including extensions) for such Tax
Returns and (ii) five (5) Business Days after Sellers’ receipt of notice and
supporting work papers (or other appropriate documentation) from Purchaser of
Sellers’ liability therefor).

(b) With respect to each Tax Return relating to Income Taxes that is required to
be filed after the Closing Date for, by or with respect to any consolidated,
combined or unitary group of which a Company or Company Subsidiary is a member
(but the parent thereof is not a Company or Company Subsidiary), Sellers shall
cause such Tax Return to be prepared and shall cause such Tax Return to be
timely filed with the appropriate Governmental Authority and pay timely the
amount of Taxes shown to be due on such Tax Return.

(c) Any Tax Return to be prepared pursuant to Section 8.2(a) in respect of a
Pre-Effective Time Period (or, in the case of a Tax Return relating to Income
Taxes, in respect of a Pre-Closing Period) and any Tax Return to be prepared
pursuant to Section 8.2(b) shall, in each case, shall be prepared in a manner
consistent with practices, elections, and methods of accounting followed in
prior years with respect to similar Tax Returns for the applicable entity,
except for changes required by applicable Law, subject to the return preparer’s
ethical and legal obligations under applicable Laws.

(d) With respect to Tax Returns of a Company or Company Subsidiary for a
Pre-Effective Time Period or Pre-Closing Period to be filed after the Closing
Date, if Sellers may be liable for any portion of the Tax payable in connection
with such Tax Return, Purchaser shall prepare and deliver to Sellers a copy of
such return and any schedules, work papers and other documentation then
available that are relevant to the preparation of the portion of such return for
which Sellers are or may be liable under this Agreement not later than
forty-five (45) days before the date on which the Tax Return is due to be filed
(taking into account any valid extensions) (the “Due Date”) (or, in the case of
ad valorem property Taxes, within thirty (30) days of receipt of the bill for
such ad valorem property Taxes from the applicable Governmental Authority) or,
in the case of any such Tax Returns due within sixty (60) days after the Closing
Date, as soon as reasonably practicable. Purchaser shall not file such return or
cause such return to be filed until the earlier of either the receipt of written
notice from Sellers indicating Sellers’ consent thereto, or the Due Date. If
Sellers dispute any item on such Tax Return, they shall notify Purchaser of such
disputed item (or items) and the basis for their objection. The Parties shall
act in good faith to resolve any such dispute prior to the date on which such
Tax Return is required to be filed. If the Parties cannot resolve any disputed
item, the item in question shall be resolved by an independent accounting firm
mutually acceptable to Sellers and Purchaser. The fees and expenses of such
accounting firm shall be borne equally by Sellers and Purchaser.

(e) Notwithstanding any other provision of this Agreement to the contrary,
Purchaser and its Affiliates shall be entitled to prepare and file all Tax
Returns, and to conduct all Tax audits, adjustments, claims, examinations,
assessments or other proceedings, with respect to their operations, assets, and
activities for any Tax period beginning after the Closing Date or with respect
to

 

84



--------------------------------------------------------------------------------

any consolidated, combined or unitary group of which Purchaser or any of its
Affiliates is a member in such manner as Purchaser may determine in Purchaser’s
sole discretion; provided, however, that this Section 8.2 shall not limit
Purchaser’s liability under this Agreement for breaches of covenants or
agreements contained in Sections 2.2(b), 8.7 or 10.1(h).

Section 8.3. Tax Sharing Agreement. Effective as of December 31, 2011 (in
respect of Non-Income Taxes) and the Closing Date (in respect of Income Taxes),
any tax indemnity, sharing, allocation or similar agreement or arrangement (a
“Tax Sharing Agreement”) that may be in effect between or among a Company or
Company Subsidiary, on the one hand, and its Seller or any of its Affiliates
(other than the Companies and the Company Subsidiaries), on the other hand,
shall be extinguished in full as the Tax Sharing Agreement relates to such
Company or Company Subsidiary, and any liabilities or rights existing under any
such agreement or arrangement by or with respect to a Company or Company
Subsidiary shall cease to exist and shall no longer be enforceable as to all
past, present and future taxable periods.

Section 8.4. Access to Information.

(a) From and after Closing, each Seller shall grant to Purchaser (or its
designees) reasonable access at all reasonable times to the information, books
and records relating to a Company or Wholly-Owned Subsidiary within the
possession of such Seller (including work papers and correspondence with taxing
authorities), and shall afford Purchaser (or its designees) the right (at
Purchaser’s expense) to take extracts therefrom and to make copies thereof, to
the extent reasonably necessary to permit Purchaser (or its designees) to
prepare Tax Returns, to conduct negotiations with Tax authorities, and to
implement the provisions of, or to investigate or defend any claims between the
Parties arising under, this Agreement.

(b) From and after Closing, Purchaser shall grant to Sellers (or Sellers’
designees) reasonable access at all reasonable times to the information, books
and records relating to the Companies or Wholly-Owned Subsidiaries within the
possession of Purchaser, the Companies or Wholly-Owned Subsidiaries (including
work papers and correspondence with taxing authorities, but excluding work
product of and attorney-client communications with any of Purchaser’s legal
counsel and personnel files), and shall afford Sellers (or Sellers’ designees)
the right (at Sellers’ expense) to take extracts therefrom and to make copies
thereof, to the extent reasonably necessary to permit Sellers (or Sellers’
designees) to prepare Tax Returns, to conduct negotiations with, or contest
deficiencies asserted by, Tax authorities, and to implement the provisions of,
or to investigate or defend any claims between the Parties arising under, this
Agreement.

(c) Each of the Parties hereto will preserve and retain all schedules, work
papers and other documents within the Party’s possession relating to any Tax
Returns of or with respect to Taxes of the Companies or Wholly-Owned
Subsidiaries or to any claims, audits or other proceedings affecting the
Companies or Wholly-Owned Subsidiaries until the expiration of the statute of
limitations (including extensions) applicable to the taxable period to which
such documents relate or until the final determination of any controversy with
respect to such taxable period, and until the final determination of any
payments that may be required with respect to such taxable period under this
Agreement.

(d) At either Purchaser’s or Sellers’ request, the other Party shall provide
reasonable access to Purchaser’s or Sellers’, as the case may be, and their
respective Affiliates’ (including the Companies’ and Wholly-Owned Subsidiaries’)
personnel who have knowledge of the information described in this Section 8.4.
In addition, at Sellers’ request, Purchaser shall provide to Sellers in a timely
manner such information and assistance as Purchaser may reasonably request
(including pro forma Tax Returns and supporting information and documentation
related thereto) so as to permit Sellers to accurately prepare and timely file
any Tax Returns of Sellers or their Affiliates that include tax attributes of
any Company or Company Subsidiary.

 

85



--------------------------------------------------------------------------------

(e) In the case of any Tax Return to be prepared pursuant to the provisions of
this Article 8, if the Party that is not preparing the Tax Return (or any of its
Affiliates) is required to pay any Taxes shown on the Tax Return, then the Party
preparing the Tax Return shall provide the Party not preparing the Tax Return
with appropriate documentation and computations reasonably requested by such
latter Party supporting the determinations made by the Party preparing the Tax
Return as to the amount of Tax so due by the Party not preparing the Tax Return
(or any of its Affiliates).

(f) Any information obtained under this Section 8.4 or Section 8.9 shall be kept
confidential, except as may be otherwise necessary in connection with the filing
of Tax Returns or in the conduct of a Tax Audit or other Tax proceeding.

Section 8.5. Contest Provisions.

(a) From and after Closing, each of Purchaser, on the one hand, and Sellers, on
the other hand (the “Tax Indemnified Person”), shall notify the chief tax
officer (or other appropriate person) of New EPE or Purchaser, as the case may
be, in writing within fifteen (15) days of receipt by the Tax Indemnified Person
of written notice of any pending or threatened audits, adjustments, claims,
examinations, assessments or other proceedings with respect to a Company or
Wholly-Owned Subsidiary (a “Tax Audit”) which are likely to affect the liability
for Taxes of such other Party. If the Tax Indemnified Person fails to give such
timely notice to the other Party, it shall not be entitled to indemnification
for any Taxes arising in connection with such Tax Audit to the extent such
failure to give notice actually and materially adversely affects the other
Party.

(b) If such Tax Audit relates solely to Taxes for which Purchaser is indemnified
under Section 8.1(a), Sellers shall, at their expense, conduct and control the
defense and settlement of such Tax Audit, but Purchaser shall have the right to
participate in such Tax Audit at its own expense, and Sellers shall not be able
to settle, compromise and/or concede any portion of such Tax Audit that is
reasonably likely to affect the Tax liability of Purchaser, a Company or a
Company Subsidiary for any post-Closing Period without the consent of Purchaser,
which consent shall not be unreasonably withheld, delayed or conditioned;
provided, that if Sellers fail to assume control of the conduct of any such Tax
Audit within a reasonable period following the receipt by Sellers of notice of
such Tax Audit, Purchaser shall have the right to assume control of such Tax
Audit and shall be able to settle, compromise and/or concede such Tax Audit in
its sole discretion. If such Tax Audit relates to Taxes for which Purchaser is
indemnified under Section 8.1(a) and Taxes for which Purchaser is not
indemnified under Section 8.1(a), Purchaser shall control the conduct of such
Tax Audit, but Sellers shall have the right to participate in such Tax Audit at
their own expense, and Purchaser shall not settle, compromise and/or concede
such Tax Audit without the consent of Sellers, which consent shall not be
unreasonably withheld, delayed or conditioned. If such Tax Audit relates solely
to Taxes for which Purchaser is not indemnified under Section 8.1(a), Purchaser
shall conduct and control the defense and settlement of such Tax Audit.

Section 8.6. Post-Closing Actions Which Affect Sellers’ Tax Liability. Except to
the extent required by applicable Laws, neither Purchaser, on the one hand, nor
Sellers, on the other hand, shall and they shall not permit their respective
Affiliates, including the Companies and the Company Subsidiaries, to amend any
Tax Return of the Companies or the Company Subsidiaries with respect to a
Pre-Effective Time Period without the prior written consent of the other (such
consent not to be unreasonably withheld, delayed or conditioned) if such amended
Tax Return would materially increase the amount of Taxes for which the other
Party is responsible.

 

86



--------------------------------------------------------------------------------

Section 8.7. Refunds. Purchaser agrees to pay to Sellers any refund received
together with any interest thereon from a Governmental Authority after the
Closing by Purchaser or its Affiliates, including the Companies and the Company
Subsidiaries in respect of any Non-Income Taxes of any Company or Company
Subsidiary for a Pre-Effective Time Period and any Income Taxes of any Company
or Company Subsidiary for a Pre-Closing Period (in both cases, other than any
refund resulting from the carryback of a net operating loss or other Tax
attribute from a period beginning after the Closing Date to a period ending on
or prior to the Closing Date, which refund shall be for the account of
Purchaser) to the extent not taken into account in determining the Effective
Time Net Working Capital. Any such refund received by Purchaser, its Affiliates,
a Company or Company Subsidiary shall be paid to Sellers, reduced by any Taxes
imposed thereon and net of any reasonable costs or expenses incurred by
Purchaser or its Affiliates in procuring such refund, within thirty (30) days
after such refund is received. Purchaser agrees to notify Sellers within ten
(10) days upon receipt of any such refund. Purchaser shall be entitled to any
refund received (whether by payment, credit, offset or otherwise, and together
with any interest thereon), with respect to or relating to any of the Companies
or Wholly-Owned Subsidiaries, other than those to which Sellers are entitled
pursuant to this Section 8.7.

Section 8.8. No Duplication. Notwithstanding anything to the contrary in this
Article 8, (i) Sellers shall not have any liability for, and shall not be
required to pay to Purchaser, any amounts pursuant to this Article 8 in respect
of any Taxes to the extent such Taxes were taken into account in determining the
Effective Time Net Working Capital and (ii) Purchaser shall not have any
liability for, and shall not be required to pay to Sellers, any amounts pursuant
to this Article 8 in respect of any Taxes to the extent such Taxes were taken
into account in determining any adjustments to the Unadjusted Purchase Price
described in Section 2.3, in each case, as ultimately determined pursuant to
Article 2.

Section 8.9. Cooperation.

(a) Each Party shall provide the other Party with such cooperation and
information as it reasonably may request with respect to the Companies and
Wholly-Owned Subsidiaries in filing any Tax Return, amended Tax Return or claim
for refund, determining a liability for Taxes or a right to a refund of Taxes or
participating in or conducting any audit or other proceeding in respect of
Taxes. Each Party shall bear its own expenses in complying with the foregoing
provisions.

(b) Purchaser and Sellers further agree, upon request, to use their reasonable
efforts to obtain any certificate or other document from any Governmental
Authority or any other Person as may be necessary to mitigate, reduce or
eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).

Section 8.10. Intended U.S. Federal Income Tax Treatment of Transaction.

(a) Prior to Closing, (i) EP Energy Corporation, a Delaware corporation, formed
New EPE, as a direct wholly owned Subsidiary, (ii) New EPE formed El Paso EPE
Merger Company, a Delaware corporation (“Merger EPE”), (iii) Merger EPE merged
with and into EP Energy Corporation with EP Energy Corporation surviving (and
shares of EP Energy Corporation stock previously held by El Paso were converted
into shares of New EPE), (iv) EP Energy Corporation then converted into a
Delaware limited liability company (referred to in this Agreement as “EPE LLC”)
and became a disregarded entity for United States federal Tax purposes and
corresponding state income Tax laws, (v) El Paso Exploration & Production
Management, Inc., a Delaware corporation, converted into a Delaware limited
liability company and became a disregarded entity for United States federal Tax
purposes and corresponding state income Tax laws (referred to in this Agreement
as “EP E&P Management”), (vi) MBOW Four Star Corporation, a Delaware
corporation, converted into a Delaware limited liability company and became a
disregarded entity for United States federal Tax purposes and

 

87



--------------------------------------------------------------------------------

corresponding state income Tax laws, (vii) El Paso Preferred Holdings Company, a
Delaware corporation, converted into a Delaware limited liability company and
became a disregarded entity for United States federal Tax purposes and
corresponding state income Tax laws (“EP Preferred Holding LLC”), (viii) EP
Preferred Holdings LLC distributed its preferred shares in EP Production
International Cayman Company and EP Egypt to EPE LLC, (ix) EPE LLC distributed
its common and preferred shares in EP Production International Cayman Company
and EP Egypt and distributed all intercompany receivables associated with the
Brazil and Egypt projects to New EPE (as further described on Schedule 3.5) and
(x) EP Brazil, each of the BrazilCos and each of the EgyptCos (other than EP
Egypt) has previously made a check-the-box election to be a disregarded entity
for United States federal Tax purposes.

(b) Accordingly, the Parties intend for the United States federal Tax purposes
and for relevant state income Tax purposes, (i) EPE LLC and each of its United
States Wholly-Owned Subsidiaries that is classified as a corporation for United
States federal Tax purposes will be treated as completely liquidated in a
nontaxable transaction pursuant to Sections 332 and 337 of the Code, (ii) the
purchase and sale hereunder of the EPE LLC Membership Interests as a
single-member limited liability company will be treated as a taxable sale by New
EPE of the assets of EPE LLC and its United States Wholly-Owned Subsidiaries to
Purchaser, and the purchase of such assets by Purchaser from New EPE, for the
applicable portion of the Purchase Price and the assumption of liabilities
allocable to the EPE LLC Membership Interests, (iii) this Agreement is a plan of
complete liquidation of EPE LLC and each of its United States Wholly-Owned
Subsidiaries that is classified as a corporation for United States federal Tax
purposes pursuant to Section 332 of the Code, (iv) the purchase and sale
hereunder of the BrazilCos Shares for United States federal income Tax purposes
will be treated as a taxable sale by EP Production International Cayman Company
(a controlled foreign corporation wholly-owned by New EPE) of the assets of the
BrazilCos and the purchase of such assets by Purchaser from EP Production
International Cayman Company for the applicable portion of the Purchase Price
and the assumption of liabilities allocable to the BrazilCos Shares and (v) the
purchase and sale hereunder of the EP Egypt Shares for United States federal
income tax purposes will be treated as a taxable sale by New EPE of the EP Egypt
Shares.

(c) The Parties agree not to take any position inconsistent with such intended
Tax consequences.

Section 8.11. Section 754 Election. The parties agree to cause each subsidiary
of a Company or Company Subsidiary that is treated as a partnership for U.S.
federal income tax purposes to make a valid election under Section 754 of the
Code for the taxable year which includes the Closing Date.

Section 8.12. Conflict. In the event of a conflict between the provisions of
this Article 8 and any other provision of this Agreement, this Article 8 shall
control.

Article 9

TERMINATION AND AMENDMENT

Section 9.1. Termination. This Agreement may be terminated at any time prior to
Closing:

(i) by the mutual prior written consent of the Parties;

(ii) without any additional action by any Party at the end of the tenth
(10th) Business Day following termination of the Kinder Morgan Merger Agreement
unless Sellers elect to waive such automatic termination by providing Purchaser
with written notice of such election before the expiration of such ten
(10) Business Day period;

 

88



--------------------------------------------------------------------------------

(iii) by Sellers (other than in the case of a Funding Failure) or Purchaser, by
written notice to Purchaser or Sellers, respectively, if Purchaser or if any
Seller, respectively, is in breach of any representation or covenant in this
Agreement, which breach would give rise to the failure of a condition set forth
in Article 6 to be satisfied and is incapable of being cured, or is not cured,
by such breaching Party within the earlier of (A) thirty (30) days following
receipt of written notice from the non-breaching Party of such breach or such
longer period reasonably required to cure such breach and (B) the End Date;

(iv) by Sellers or Purchaser, by written notice to the other Party, if Closing
has not occurred on or before the End Date;

(v) by Sellers or Purchaser, by written notice to the other Party, pursuant to
the terms of Section 1.7 of Annex 1; or

(vi) by Sellers, by written notice to Purchaser, if a Funding Failure shall have
occurred;

provided, however, that (A) neither Sellers nor Purchaser shall be entitled to
terminate this Agreement under Section 9.1(iii) or 9.1(iv) if, in the case of
Section 9.1(iii), at the time such termination right arises, or, in the case of
Section 9.1(iv), the Closing has failed to occur, in each case, such Party is in
breach of any of its representations, warranties or covenants in this Agreement
and such breach would give rise to the failure of a condition set forth in
Article 6 to be satisfied and (B) no one Seller may terminate this Agreement
pursuant to this Section 9.1 unless all of Sellers terminate this Agreement (and
elect to exercise such right to terminate this Agreement). As used in this
Agreement, the term “End Date” means October 1, 2012; provided, however, that if
the Marketing Period has commenced prior to the End Date and has not been
completed by the End Date, the End Date shall be extended to the third
(3rd) Business Day after the date on which the Marketing Period is completed,
and, in the event of such an extension, such date shall be the “End Date” for
purposes of the foregoing; provided, further, however, that, if all of the
conditions to Closing set forth in Section 6.1(a), 6.1(b), 6.1(c) and 6.1(d)
have been satisfied, and the Closing shall not have occurred as of such time,
Purchaser shall have the right to elect to extend the End Date until the
termination date set forth in the Kinder Morgan Merger Agreement (including as
such termination date may be further extended thereunder), and in the event of
such an execution, such date shall be the “End Date” for purposes of the
foregoing.

Section 9.2. Effect of Termination.

(a) If this Agreement is terminated pursuant to Section 9.1, this Agreement
shall become void and of no further force or effect (except for the provisions
of Section 1.2, Section 3.15, Section 4.10, Section 5.2, Section 5.5,
Section 5.9, Article 9, Section 11.1, Section 11.2, Section 11.4, Section 11.7,
Section 11.8, Section 11.9, Section 11.10, Section 11.11, Section 11.12,
Section 11.13, Section 11.14, Section 11.15, Section 11.16, Section 11.17,
Section 11.18, Section 11.19 and Section 11.20 and of the Confidentiality
Agreement, all of which shall continue in full force and effect). In such event,
no Party shall have any liability except as expressly provided in this
Section 9.2.

(b) Certain Termination Fees Payable by Purchaser. In the event this Agreement
is terminated:

(i) by Sellers pursuant to Section 9.1(iii), then Purchaser shall pay, or cause
to be paid (x) to Sellers an amount equal to the total Transaction Costs and
Expenses incurred by Sellers and (y) to Kinder Morgan an amount equal to the KM
Transaction Costs and Expenses; or

 

89



--------------------------------------------------------------------------------

(ii) by Sellers pursuant to Section 9.1(vi), then Purchaser shall pay, or cause
to be paid, to Sellers the Purchaser Termination Fee.

For the avoidance of doubt, in no event shall Purchaser be required to pay the
amount of any Transaction Costs and Expenses incurred by Sellers, the KM
Transaction Costs and Expenses, the amount of the Purchaser Termination Fee, or
any amounts under Section 9.2(d) as applicable, on more than one occasion or be
required to pay any amounts under more than one of Sections 9.2(b)(i),
9.2(b)(ii) or 9.2(d). Payment of the amount of any Transaction Costs and
Expenses incurred by Sellers, or the amount of the Purchaser Termination Fee, as
applicable, by Purchaser shall be made by wire transfer of same day funds
promptly after termination of this Agreement (and, in any event, within five
(5) Business Days thereof) to the account or accounts designated by Sellers.

(c) Certain Termination Fees Payable by Kinder Morgan. In the event this
Agreement is terminated:

(i) pursuant to Section 9.1(ii), then Kinder Morgan shall pay, or cause to be
paid, to Purchaser, substantially simultaneously with such termination, an
amount equal to the Seller Termination Fee by wire transfer of same day funds to
the account or accounts designated by Purchaser;

(ii) by Purchaser pursuant to Section 9.1(iii), then Kinder Morgan shall,
jointly and severally, pay, or cause to be paid, to Purchaser an amount equal to
the Debt Financing Expenses plus the total amount of all Transaction Costs and
Expenses incurred by Purchaser, by wire transfer of same day funds promptly
after termination of this Agreement (and, in any event, within five (5) Business
Days thereof) to the account or accounts designated by Purchaser;

(iii) by either Party pursuant to Section 9.1(iv), then, if, at the time of such
termination all of the conditions to Closing set forth in Sections 6.1(a),
6.1(b), 6.1(c) and 6.1(d) have been satisfied and Purchaser stands ready,
willing and able to consummate the Closing, then Kinder Morgan shall pay, or
cause to be paid, to Purchaser an amount equal to the Seller Termination Fee by
wire transfer of same day funds promptly after termination of this Agreement
(and, in any event, within five (5) Business Days thereof) to the account or
accounts designated by Purchaser; or

(iv) by either Party pursuant to Section 9.1(v), then Kinder Morgan shall,
jointly and severally, pay, or cause to be paid, to Purchaser an amount equal to
the Debt Financing Expenses plus the total Transaction Costs and Expenses
incurred by Purchaser, by wire transfer of same day funds promptly after
termination of this Agreement (and, in any event, within five (5) Business Days
thereof) to the account or accounts designated by Purchaser.

For the avoidance of doubt, in no event shall Kinder Morgan be required to pay
the Seller Termination Fee (or, if applicable, the amount of Transaction Costs
and Expenses incurred by Purchaser or the Debt Financing Expenses) or any
amounts under Section 9.2(d) on more than one occasion or be required to pay any
amounts under more than one of Sections 9.2(c)(i), 9.2(c)(ii), 9.2(c)(iii),
9.2(c)(iv) or 9.2(d).

(d) Willful and Material Breaches. In lieu of the payment of the amounts owed
pursuant to Section 9.2(b) or 9.2(c), as applicable, as a result of the
termination of this Agreement contemplated by Sections 9.2(b) and 9.2(c), as
applicable, Purchaser or Sellers may assert a claim for Willful and Material
Breach in accordance with the definition thereof by the other Party(ies), and,
solely in the case of a final determination of a Willful and Material Breach by
a court of competent jurisdiction, the Party that has successfully asserted such
Willful and Material Breach shall be paid by the Party that has committed such
Willful and Material Breach, an amount equal to $200,000,000 (which shall not

 

90



--------------------------------------------------------------------------------

constitute liquidated damages or place any other limitation on full recovery of
monetary damages set forth below, subject to Section 9.2(e)) (plus, if the
demanding Party is Purchaser, an amount equal to the Debt Financing Expenses)
(the “Willful and Material Breach Fee”), in which case, such Party shall in
addition be entitled to pursue all legal remedies available to it at law to
recover from the Party that has committed such Willful and Material Breach all
actual damages incurred by it with respect to such Willful and Material Breach
less the amount of the Willful and Material Breach Fee previously paid to the
Party that successfully asserted such Willful and Material Breach, subject to
the limitations set forth in Section 9.2(e) below.

(e) Effect of Payment; Limitations.

(i) Except for the Purchaser Guarantors (but only to the extent set forth in the
Parent Guarantees), no current, former or future directors, officers, general or
limited partners, stockholders, members, managers, partners, controlling
persons, Affiliates, agents, employees or Representatives of Purchaser (or any
Affiliates of any of the foregoing) shall have any liability for any obligation
or liability of the Parties or for any claim for any loss suffered as a result
of any breach of this Agreement, the Parent Guarantees or the Financing Letters
(including any Willful and Material Breach or any Funding Failure), or the
failure of the transactions contemplated hereby or thereby to be consummated, or
in respect of any oral representation made or alleged to have been made in
connection herewith or therewith, whether in equity or at Law, in contract, in
tort or otherwise.

(ii) The maximum aggregate monetary liability of the Purchaser Parties for any
loss suffered by Sellers as a result of any breach of this Agreement that causes
this Agreement to terminate, the Parent Guarantees or the Financing Letters
(including any Funding Failure), the failure of the transactions contemplated
hereby or thereby to be consummated or in respect of any oral representation
made or alleged to have been made in connection herewith or therewith, whether
in equity or at Law, in contract, in tort or otherwise, shall, in each case, be
limited to an amount equal to (I) in circumstances where a termination fee under
Section 9.2(b) is elected, (A) the amount set forth in Section 9.2(b), plus
(B) the amount of any payment obligations pursuant to Sections 5.5, 5.9, 5.13(c)
or 5.19(g) plus (C) the amount of all court costs and attorneys’ fees of Sellers
incurred to recover any such amount or (II) in circumstances where a Willful and
Material Breach has been finally determined to have occurred pursuant to
Section 9.2(d), an amount equal to $3,000,000,000 (subject to the terms and
conditions set forth in the Parent Guarantees). In no event shall any Seller
seek to recover any money damages (including consequential, indirect or punitive
damages) in excess of such respective foregoing amounts.

(iii) If the amount determined pursuant to Section 9.2(e)(ii) has been paid,
then neither Purchaser nor the Purchaser Guarantors (nor any other Purchaser
Party) shall have any further liability or obligation relating to or arising out
of this Agreement, the Parent Guarantees or the Financing Letters, or the
failure of the transactions contemplated hereby or thereby to be consummated, or
in respect of any oral representation made or alleged to have been made in
connection herewith or therewith, whether in equity or at Law, in contract, in
tort or otherwise, and in such event, no Seller nor any of its Representatives
or Affiliates shall seek to recover (or shall obtain) any money damages
(including consequential, indirect or punitive damages, or damages on account of
a Willful and Material Breach, if applicable) or obtain any equitable relief
from any Purchaser Party.

(iv) Except for the El Paso Guarantor (but only to the extent set forth in the
El Paso Guarantee), no current, former or future directors, officers, general or
limited partners, stockholders, members, managers, partners, controlling
persons, Affiliates (other than Sellers themselves), agents, employees or
Representatives of a Seller shall have any liability for any obligation or
liability of the other Parties or for any claim for any loss suffered as a
result of any breach of this Agreement (including any Willful and Material
Breach), or the failure of the transactions contemplated hereby to be
consummated, or in respect of any oral representation made or alleged to have
been made in connection herewith or therewith, whether in equity or at Law, in
contract, in tort or otherwise.

 

91



--------------------------------------------------------------------------------

(v) The maximum aggregate monetary liability of Sellers and the El Paso
Guarantor for any loss suffered by Purchaser as a result of any breach of this
Agreement that causes this Agreement to terminate or the El Paso Guarantee, the
failure of the transactions contemplated hereby or thereby to be consummated or
in respect of any oral representation made or alleged to have been made in
connection herewith or therewith, whether in equity or at Law, in contract, in
tort or otherwise, shall, in each case, be limited to an amount equal to (I) in
circumstances where a termination fee under Section 9.2(c) is elected, (A) the
amount set forth in Section 9.2(c) plus (B) the amount of all court costs and
attorneys’ fees of Purchaser incurred to recover any such amount or (II) in
circumstances where a Willful and Material Breach has been finally determined to
have occurred pursuant to Section 9.2(d), an amount equal to $3,000,000,000
(subject, if applicable, to the terms and conditions set forth in the El Paso
Guarantee). In no event shall Purchaser seek to recover any money damages
(including consequential, indirect or punitive damages) in excess of such
respective foregoing amounts.

(vi) If the amount determined pursuant to Section 9.2(e)(v), along with any
court costs and attorneys’ fees of Purchaser incurred to recover any such
amount, has been paid, then neither Sellers nor the El Paso Guarantor shall have
any further liability or obligation relating to or arising out of this Agreement
or the failure of the transactions contemplated hereby to be consummated, or in
respect of any oral representation made or alleged to have been made in
connection herewith or therewith, whether in equity or at Law, in contract, in
tort or otherwise, and in such event, neither Purchaser nor any of its
Representatives of Affiliates shall seek to recover (or shall obtain) any money
damages (including consequential, indirect or punitive damages) or obtain any
equitable relief from any Seller or the El Paso Guarantor.

Article 10

INDEMNIFICATION; LIMITATIONS

Section 10.1. Indemnification.

(a) From and after Closing, Purchaser shall indemnify, defend and hold harmless
Sellers and their current and former Affiliates (other than the Companies and
any Wholly-Owned Subsidiary) and its and their respective officers, directors,
employees, shareholders, members, partners and agents from and against all
Damages incurred or suffered by such Persons:

(i) caused by or arising out of or resulting from Purchaser’s breach of any of
Purchaser’s covenants or agreements contained in this Agreement;

(ii) caused by or arising out of or resulting from any breach of any
representation or warranty made by Purchaser contained in this Agreement or the
failure of any representation or warranty made by Purchaser contained in this
Agreement to be true and correct as of the Closing (other than any
representation or warranty that refers to a specified date, which need only be
true and correct on and as of such specified date); or

(iii) resulting from Purchaser’s breach of its obligations set forth in
Section 5.15(h).

but excepting in each of clauses (i) and (ii) above, Damages against which any
Seller would be required to indemnify Purchaser under Section 10.1(b) at the
time the claim notice is presented by Purchaser.

 

92



--------------------------------------------------------------------------------

(b) From and after Closing, Sellers shall, jointly and severally, indemnify,
defend and hold harmless Purchaser, its current and former Affiliates
(including, for the avoidance of doubt, the Companies and the Company
Subsidiaries) and its and their respective officers, directors, employees,
shareholders, members, partners and agents against and from all Damages incurred
or suffered by such Persons:

(i) caused by or arising out of or resulting from any Seller’s breach of any of
such Seller’s covenants or agreements contained in this Agreement;

(ii) caused by or arising out of or resulting from any breach of any
representation or warranty made by any Seller contained in this Agreement (other
than the representations and warranties contained in Section 3.10), or the
failure of any representation or warranty made by any Seller (except as they may
relate to the representations and warranties contained in Section 3.10) to be
true and correct as of the Closing (other than any representation or warranty
that refers to a specified date, which need only be true and correct on and as
of such specified date);

(iii) with respect to any Excluded Asset;

(iv) subject to Section 10.4(c), with respect to any consent (other than any
Required Consent) referred to in any Consent Claim Notice received by either
Party, any Company, any Company Subsidiary or any of their respective Affiliates
on or prior to the date that is nine (9) months after the Closing Date; or

(v) with respect to the failure of Sellers to obtain any consent from ANP that
is necessary or advisable in connection with the transactions contemplated
hereby.

Sellers have no obligation to indemnify Purchaser, its current and former
Affiliates and its and their respective officers, directors, employees and
agents against and from, and Purchaser hereby waives any claims against, and
releases, Sellers from, any liability, loss, cost, expense, claim, award or
judgment suffered or incurred by any EgyptCo, except to the extent any Damages
related thereto are suffered or incurred by any Company or any Subsidiary of any
Company thereof other than any EgyptCo.

(c) Notwithstanding anything to the contrary contained in this Agreement (other
than Article 8), from and after Closing, Sellers’ and Purchaser’s exclusive
remedy for money damages against each other with respect to breaches of the
representations, warranties, covenants and agreements of the Parties contained
in Article 3, Article 4 and Article 5, the affirmations of such representations,
warranties, covenants and agreements contained in the certificates delivered by
each Party at Closing pursuant to Section 7.2(b) or Section 7.3(b), as
applicable, and any consent referred to in any Consent Claim Notice referred to
in Sections 10.1(a)(iii) and 10.1(b)(iv), is set forth in this Article 10;
provided, however, that with respect to a claim for indemnification for the
breach of any representation or warranty set forth in Article 3 that resulted
from intentional fraud on the part of any Seller (A) the limitation set forth in
clause (iv) of the final sentence of the definition of “Damages” shall not be
applicable, (B) the limitation on the time period for asserting an
indemnification claim as set forth in Section 10.4(a) shall not be applicable,
(C) the limitation set forth in Section 10.4(b) shall not be applicable, (D) the
limitation set forth in Section 10.4(c) shall not be applicable and (E) the
limitation set forth in Section 10.4(e) shall not be applicable. Without
limiting the generality of the preceding sentence, (i) Purchaser agrees that
from and after Closing its only remedy with respect to any Seller’s breach of
its representations, warranties, covenants and agreements set forth in Article 3
and Article 5 shall be the indemnities of Sellers in Section 10.1(b), as limited
by the terms of this Article 10 and (ii) each Seller agrees that from and after
the Closing its only remedy with respect to Purchaser’s breach of its
representations and warranties, covenants and agreements set forth in Article 4
and Article 5 shall be the indemnities of Purchaser in Section 10.1(a), as
limited by the terms of this Article 10.

 

93



--------------------------------------------------------------------------------

(d) “Damages” means the amount of any actual liability, loss, cost, expense,
claim, award, judgment, settlement, obligation, damage, injury, Tax, fine, lien,
penalty or deficiency incurred or suffered by any Indemnified Person arising out
of or resulting from the indemnified matter, whether attributable to personal
injury or death, property damage, Contract claims, torts or otherwise, including
reasonable fees and expenses of attorneys, consultants, accountants or other
agents and experts reasonably incident to matters indemnified against, and the
costs of investigation and/or monitoring of such matters, and the costs of
enforcement of the indemnity. Notwithstanding the foregoing, Purchaser and
Sellers shall not be entitled to indemnification under this Section 10.1 for,
and Damages shall not include, (i) Tax Losses; (ii) loss of profits, whether
actual or consequential, or other consequential damages suffered by the Party
claiming indemnification, or any punitive damages (other than loss of profits,
consequential damages or punitive damages suffered by third Persons for which
responsibility is allocated between the Parties); (iii) any liability, loss,
cost, expense, claim, award or judgment to the extent resulting from or
increased by the actions of any Indemnified Person after the Closing; (iv) only
in the case of claims under Section 10.1(b)(ii) (other than with respect to the
Seller Fundamental Representations), any liability, loss, cost, expense, claim,
award, judgment, settlement, obligation, damage, injury, Tax, fine, lien,
penalty or deficiency that does not individually exceed $1,000,000 (less any
amount in respect of any individual item that is incurred as described in
Section 2.3(g) in connection with curing or attempting to cure the applicable
breach of representation of warranty) and (v) any effects of a breach of
representation or warranty in this Agreement that have been cured at the time of
Closing for which there is no continuing Damage.

(e) Any claim for indemnity under this Section 10.1 by any current or former
Affiliate, director, officer, employee or agent must be brought and administered
by the applicable Party to this Agreement. No Indemnified Person other than
Sellers and Purchaser shall have any rights against any Seller or Purchaser
under the terms of this Section 10.1 except as may be exercised on its behalf by
Purchaser or Sellers, as applicable, pursuant to this Section 10.1(e). Each of
Sellers and Purchaser may elect to exercise or not exercise indemnification
rights under this Section 10.1(e) on behalf of the other Indemnified Persons
affiliated with it in its sole discretion and shall have no liability to any
such other Indemnified Person for any action or inaction under this
Section 10.1(e).

(f) The conduct of any environmental investigation, material remediation or
other response action (and communication or negotiation with any Governmental
Authority regarding same) with respect to any claimed Damages under this
Section 10.1 or relating to a breach of Sellers’ representation or warranty
pursuant to Section 3.11 or any Claim relating to the subject matter of such
representation or warranty shall be subject to the following:

(i) Sellers and Purchaser agree that no environmental investigation, material
remediation or other response action with respect to any claimed Damages shall
be undertaken unless required by Environmental Laws, a Governmental Authority, a
Contract in effect as of the Closing or as otherwise agreed to by the Parties;

(ii) Sellers and Purchaser agree to take all reasonable actions to avoid and
minimize damages that would otherwise be subject to indemnification under this
Section 10.1, including not causing, soliciting or importuning any Governmental
Authority to require any environmental action, investigation, monitoring or
remediation not required by Environmental Laws;

(iii) From and following the Closing, Purchaser shall not conduct (or have
conducted on its behalf) any environmental investigation, material remediation
or other response action

 

94



--------------------------------------------------------------------------------

that includes invasive testing or could reasonably be expected to result in a
claim for damages without first giving Sellers notice of such action with
reasonable detail at least thirty (30) days prior thereto (or such shorter
period of time as shall be required by any Governmental Authority or as may be
necessary to address an emergency that Purchaser in good faith believes presents
a reasonably likelihood of material property damage and/or any risk to human
health of safety). Sellers shall have the option to observe such investigation,
remediation, or response operations. With respect to any investigation,
remediation or other response action subject to the provisions of this
Section 10.1(f), Purchaser agrees to provide Sellers with copies of all reports
submitted to the overseeing Governmental Authority and all results of sampling
and analysis activities after such results have been subject to reasonable
quality assurance and quality control; provided, however, that, with respect to
any samples taken, Purchaser shall take split samples and provide one of such
samples, properly labeled and identified, to Sellers free of charge.

(iv) Any remediation activities undertaken with respect to the assets of the E&P
Business for which any Seller may have responsibility shall be reasonable in
extent and cost effective and shall be designed or implemented in such a manner
as to achieve the least stringent risk-based closure or remediation standard
applicable to the property in question under Environmental Laws, subject to the
approval of any Governmental Authority with jurisdiction over such remediation
activities, and to the extent either Party has legal capacity to do so,
Purchaser and the applicable Seller agree to impose reasonable environmental
deed or use restrictions that reduce the cost of any such remediation
activities; provided, however, that nothing in this Section 10.1(f)(iv) shall be
construed to require a closure or remediation standard that would pose an
ongoing risk or hazard to any operator or occupant of the affected property,
that would violate the terms of any existing agreement pertaining to the
property, or that would cause Purchaser to be subject to a materially increased
risk of a claim by a third-party for Damages; and

(v) No Indemnifying Person shall have any obligation to indemnify any
Indemnified Person under this Section 10.1 for any Damages constituting costs of
any remedial, removal or other response action taken in order to meet a more
stringent cleanup standard (in comparison to the standard in effect as of the
Closing Date) triggered by a change by any Indemnified Person in land use from
such use in effect as of the Closing Date (unless such change in use was
required by any agreement in effect as of the Closing Date), or from a change in
applicable Environmental Law after the Closing Date. In connection with any
remedial, removal or other response action required in connection with any such
change in use not already required as of the Closing Date, the Indemnifying
Person shall be responsible for Damages to achieve the original standard in
effect as of the Closing Date and the Indemnified Person shall be responsible
for all incremental additional Damages, if any, necessary to achieve the more
stringent standard.

(g) After becoming aware of any fact, event, circumstance or condition that has
given rise to or would reasonably be expected to give rise to any Damages, the
Indemnified Persons shall use commercially reasonable efforts to mitigate
damages, for which efforts such Indemnified Persons are entitled or may be
entitled to indemnification under this Section 10.1. In connection with each
Indemnified Person’s obligation to use commercially reasonable efforts to
mitigate Damages, none of the Parties shall knowingly or intentionally take any
action that would be expected to provoke a Governmental Authority or other
Person to take any action that would materially exacerbate any damages, taking
into consideration the situation as a whole.

(h) The Parties shall treat, for Tax purposes, any amounts paid under Article 8
or this Article 10 as an adjustment to the Purchase Price, which adjustment
shall be reflected in the Share Unadjusted Purchase Price Allocation and
applicable Asset Unadjusted Purchase Price Allocation(s) in the same manner as
provided in Section 2.2.

 

95



--------------------------------------------------------------------------------

Section 10.2. Indemnification Actions. All claims for indemnification under
Section 10.1 shall be asserted and resolved as follows:

(a) For purposes of this Article 10, the term “Indemnifying Person” when used in
connection with particular Damages means the Person having an obligation to
indemnify another Person or Persons with respect to such Damages pursuant to
this Article 10 and the term “Indemnified Person” when used in connection with
particular Damages means a Person having the right to be indemnified with
respect to such Damages pursuant to this Article 10 (including those Persons
identified in Section 10.1(e)).

(b) To make a claim for indemnification under Section 10.1, an Indemnified
Person shall notify the Indemnifying Person of its claim, including the
reasonably specific details of and reasonably specific basis under this
Agreement for its claim (the “Claim Notice”). In the event that the claim for
indemnification is based upon a claim by a third Person against the Indemnified
Person (a “Claim”), the Indemnified Person shall provide its Claim Notice
promptly after the Indemnified Person has actual knowledge of the Claim and
shall enclose a copy of all papers (if any) served with respect to the Claim;
provided that the failure of any Indemnified Person to give notice of a Claim as
provided in this Section 10.2 shall not relieve the Indemnifying Person of its
obligations under Section 10.1 except to the extent such failure actually
prejudices the Indemnifying Person’s ability to defend against the Claim. In the
event that the claim for indemnification is based upon an inaccuracy or breach
of a representation, warranty, covenant or agreement, the Claim Notice shall
specify the representation, warranty, covenant or agreement that was inaccurate
or breached.

(c) In the case of a claim for indemnification based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to notify the Indemnified Person whether it admits or denies its
obligation to defend the Indemnified Person against such Claim under this
Article 10. The Indemnified Person may, during such thirty (30) day period and
upon ten (10) days prior written notice to the Indemnifying Person, file any
motion, answer or other pleading that it shall deem necessary or appropriate to
protect its interests or those of the Indemnifying Person and that is not
prejudicial to the Indemnifying Person.

(d) If the Indemnifying Person admits its obligation, it shall have the right
and obligation to defend, at its sole cost and expense, and with counsel
reasonably satisfactory to the Indemnified Person, the Claim. The Indemnifying
Person shall have full control of such defense and proceedings, including any
compromise or settlement thereof (subject to the penultimate sentence of this
Section 10.2(d)) and, in the event the Indemnified Person settles any claim over
the objection of the Indemnifying Person, the Indemnified Person shall be deemed
to have waived any right to indemnity therefor. If requested by the Indemnifying
Person, the Indemnified Person agrees to reasonably cooperate, at the
Indemnifying Person’s sole cost and expense, in contesting any Claim which the
Indemnifying Person elects to contest (provided, however, that the Indemnified
Person shall not be required to bring any counterclaim or cross-complaint
against any Person). The Indemnified Person may participate in, but not control,
any defense or settlement of any Claim controlled by the Indemnifying Person
pursuant to this Section 10.2(d). Notwithstanding an Indemnifying Person’s
election to assume the defense of a Claim, the Indemnified Person shall have the
right to employ separate counsel and to participate in the defense of such
Claim, and the Indemnifying Person shall bear the reasonable fees, costs and
expenses of such separate counsel if: (i) the use of such counsel chosen by the
Indemnifying Person to represent the Indemnified Person would present such
counsel with a conflict of interest; (ii) the actual or potential defendants in,
or targets of, any such claim include both the Indemnifying Person and the
Indemnified Person, and the Indemnified Person shall have reasonably concluded
that there may be legal defenses available to it which are different from or
additional to those available to the Indemnifying Person (in which case the
Indemnifying Person shall not have the right to assume the defense of such claim
on the

 

96



--------------------------------------------------------------------------------

Indemnified Person’s behalf); (iii) the Indemnifying Person shall not have
employed counsel reasonably satisfactory to the Indemnified Person to represent
the Indemnified Person within a reasonable time after notice of the institution
of such claim or (iv) the Indemnifying Person shall authorize the Indemnified
Party to employ separate counsel at the Indemnifying Party’s expense. An
Indemnifying Person shall not, without the written consent of the Indemnified
Person, settle any Claim or consent to the entry of any judgment with respect
thereto that (i) does not result in a final resolution of the Indemnified
Person’s liability with respect to the Claim (including, in the case of a
settlement, an unconditional written release of the Indemnified Person from all
further liability in respect of such Claim) or (ii) provides for relief other
than monetary damages that are to be paid in full by the Indemnifying Person or
(iii) includes or contains a finding or admission of any violation of Law or has
any effect on any other Claims that may be made against the Indemnified Person.
In the event an Indemnifying Party assumes the defense of a claim, such
Indemnifying Party shall defend such claim vigorously and in good faith.

(e) If the Indemnifying Person does not admit its obligation or admits its
obligation but fails to defend or settle the Claim, then the Indemnified Person
shall have the right to defend against the Claim (at the sole cost and expense
of the Indemnifying Person, if the Indemnified Person is entitled to
indemnification hereunder), with counsel of the Indemnified Person’s choosing,
subject to the right of the Indemnifying Person to admit its obligation to
indemnify the Indemnified Person and assume the defense of the Claim at any time
prior to settlement or final determination thereof. If the Indemnifying Person
has not yet admitted its obligation to indemnify the Indemnified Person, the
Indemnified Person shall send written notice to the Indemnifying Person of any
proposed settlement and the Indemnifying Person shall have the option for ten
(10) days following receipt of such notice to (i) admit in writing its
obligation for indemnification with respect to such Claim and (ii) if its
obligation is so admitted, assume the defense of the Claim, including the power
to reject and accept the obligation with respect to the proposed settlement. If
the Indemnified Person settles any Claim over the objection of the Indemnifying
Person after the Indemnifying Person has timely admitted its obligation for
indemnification in writing and assumed (and continues) the defense of the Claim,
the Indemnified Person shall be deemed to have waived any right to indemnity
therefor.

(f) In the case of a claim for indemnification not based upon a Claim, the
Indemnifying Person shall have thirty (30) days from its receipt of the Claim
Notice to (i) fully cure the Damages complained of, if such Damages are capable
of being fully cured within such period, (ii) admit its obligation to provide
indemnification with respect to such Damages or (iii) dispute the claim for such
Damages. If the Indemnifying Person does not notify the Indemnified Person
within such thirty (30) day period that it has fully cured the Damages or that
it disputes the claim for such Damages, the Indemnifying Person shall be
conclusively deemed obligated to provide indemnification hereunder.

Section 10.3. Casualty and Condemnation. If, after the Execution Date but prior
to the Closing Date, any portion of the assets of the E&P Business is destroyed
or damaged by fire or other casualty or is expropriated or taken in condemnation
or under right of eminent domain, Purchaser shall nevertheless be required to
comply with the covenants in Article 7 and attend the Closing if all conditions
to Closing set forth in Section 6.2 are satisfied. In the event of any such
casualty or taking after the Execution Date but prior to the Closing Date, the
applicable Seller shall cause to be transferred to the applicable Company or
Wholly-Owned Subsidiary all sums paid to such Seller or its Affiliates (other
than the Companies or their Wholly-Owned Subsidiaries) by third Persons by
reason of the casualty or taking of such assets of the E&P Business, including
any sums paid pursuant to any policy or agreement of insurance or indemnity, and
shall assign, transfer and set over unto such Company or Wholly-Owned Subsidiary
all of the rights, title and interest of Sellers or its Affiliates (other than
the Companies or their Wholly-Owned Subsidiaries) in and to any claims, causes
of action, unpaid proceeds or other payments from third Persons, including any
policy or agreement of insurance or indemnity, arising out of such casualty or
taking.

 

97



--------------------------------------------------------------------------------

Section 10.4. Limitation on Actions.

(a) The right to assert an indemnification claim pursuant to Section 10.1 with
respect to the representations and warranties of Sellers and Purchaser in
Article 3 and Article 4 and the corresponding representations and warranties
given in the certificates delivered at Closing pursuant to Section 7.2(b) or
Section 7.3(b), as applicable, shall survive the Closing for twelve (12) months
except that (i) the right to assert an indemnification claim pursuant to
Section 10.1 with respect to Seller Fundamental Representations or the Purchaser
Fundamental Representations, as applicable, shall survive the Closing without
time limit and (ii) there shall be no post-Closing right to indemnification
pursuant to Section 10.1 with respect to the diminution or loss of value in the
EgyptCos or the EP Egypt Shares arising as a result of a breach of the
representations and warranties of Sellers relating to the EP Egypt Shares or E&P
Business of the EgyptCos. The right to assert an indemnification claim pursuant
to Section 10.1 for the breach of (x) covenants requiring performance on or
prior to the Closing shall survive the Closing for twelve (12) months and
(y) covenants requiring performance after the Closing shall survive the Closing
for twelve (12) months following the date on which any such covenant expires in
accordance with its terms or after the applicable statute of limitations period,
if shorter.

Representations, warranties, covenants and agreements shall be of no further
force and effect after the date of the expiration of a right to assert an
indemnification claim with respect thereto, provided that there shall be no
termination of any claim asserted pursuant to this Agreement with respect to
such a representation, warranty, covenant or agreement prior to the applicable
expiration date.

(b) The indemnities in Section 10.1(a)(i), Section 10.1(a)(ii),
Section 10.1(b)(i) and Section 10.1(b)(ii) shall terminate as of the termination
date of each respective representation, warranty, covenant or agreement that is
subject to indemnification, except in each case as to matters for which a
specific written claim for indemnity has been delivered to the Indemnifying
Person on or before such termination date. The indemnities in Sections
10.1(a)(iii) and 10.1(b)(iv) shall survive the Closing for a period of nine
(9) months, except with respect to any Damages with respect to any of the
consents referred to in any Consent Claim Notice received by any Party, any
Company or any Company Subsidiary prior to the date that is nine (9) months
after the Closing Date, with respect to which such indemnities shall survive
until such matters are fully and finally resolved. Section 10.1(b)(v) shall
survive the Closing without time limit.

(c) No Seller shall have any liability for any indemnification under
Section 10.1(b)(ii) (other than with respect to the Seller Fundamental
Representations) until and unless the aggregate amount of the liability for all
Damages for which Claim Notices are delivered by Purchaser exceed two percent
(2.0%) of the Unadjusted Purchase Price, and then only to the extent such
Damages exceed two percent (2.0%) of the Unadjusted Purchase Price. Sellers
shall be required to bear (and indemnify Purchaser from and against) (i) fifty
percent (50%) of each dollar of any Damages attributable to a claim for
indemnity pursuant to Section 10.1(b)(iv) until the total amount of such Damages
exceeds $15,000,000, in the aggregate and (ii) one hundred percent (100%) of any
Damages suffered or incurred by the Companies and/or the Company Subsidiaries
and attributable to claims for indemnity pursuant to Section 10.1(b)(iv) after
the Companies and/or the Company Subsidiaries have suffered or incurred an
amount equal to $7,500,000 with respect to such Damages.

(d) No Seller shall have any liability for any Brazil Tax Loss until and unless
the aggregate amount of the liability for all Brazil Tax Losses exceeds
$15,000,000, and then only to the extent such aggregate amount exceeds
$15,000,000.

(e) Notwithstanding anything to the contrary contained elsewhere in this
Agreement, no Seller shall be required to indemnify Purchaser under
Section 10.1(b)(ii) (other than with respect to the Seller Fundamental
Representations and the indemnity in Section 10.1(b)(iv)) for aggregate Damages
in excess of ten percent (10%) of the Unadjusted Purchase Price.

 

98



--------------------------------------------------------------------------------

(f) For purposes of determining Damages subject to indemnification pursuant to
this Article 10 (but not, for the avoidance of doubt, for purposes of
determining whether any representation and warranty has been breached or is true
and correct, other than the representations and warranties set forth in
Section 3.5 (No Undisclosed Liabilities) and Section 3.12 (Compliance with Laws,
but solely to the extent arising out of or related to compliance with Laws that
are in existence on the Execution Date), in each case, for which the
representations and warranties contained therein shall be deemed to have been
made, for purposes of indemnification pursuant to this Article 10, without any
qualifications as to materiality, Material Adverse Effect, specified dollar
thresholds or similar qualifications for purposes of determining whether any
such representation or warranty has been breached or is true and correct), the
representations and warranties contained in this Agreement shall be deemed to
have been made without any qualifications as to materiality, Material Adverse
Effect, specified dollar thresholds or similar qualifications; provided,
however, that for purposes of determining whether a representation or warranty
in Section 3.6 (Labor Matters), Section 3.7 (Employee Benefits), Section 3.9
(Litigation), Section 3.11 (Environmental Laws) or Section 3.19 (Assets of the
E&P Business) has been breached or is true and correct as of the Closing for
purposes of indemnification pursuant to this Article 10, any reference in such
representation or warranty to “Material Adverse Effect” shall instead be deemed
to be a reference to an adverse effect on the E&P Business or the ownership,
assets, operations or financial condition of the Company and Company
Subsidiaries, taken as a whole, that would result in Damages of at least
$62,500,000; provided, further, however, that for purposes of determining
whether a representation or warranty in Section 3.8 (Accuracy of Data) has been
breached or is true and correct as of the Closing for purposes of
indemnification pursuant to this Article 10, any reference in such
representation or warranty to “Material Adverse Effect” shall instead be deemed
to be a reference to an adverse effect on the E&P Business or the ownership,
assets, operations or financial condition of the Company and Company
Subsidiaries, taken as a whole, that would result in Damages of at least
$25,000,000.

(g) The amount of any Damages for which an Indemnified Person is entitled to
indemnity under this Article 10 shall be reduced by the amount of insurance
proceeds actually realized by the Indemnified Person or its Affiliates with
respect to such Damages (net of any collection costs and associated premium
increases, and excluding the proceeds of any insurance policy issued or
underwritten by the Indemnified Person or its Affiliates, any retrospective
insurance policies and any captive insurance policies). In the event that an
Indemnified Person is entitled to any insurance, indemnification or other
recovery from any third Person with respect to any Damages for which such
Indemnified Person seeks indemnification, such Indemnified Person shall use
commercially reasonable efforts to obtain any such indemnification or recovery,
as the case may be. In the event that any insurance proceeds or other amounts
from any third Person are actually recovered or realized by an Indemnified
Person subsequent to receipt by such Indemnified Person of any indemnification
payment hereunder in respect of the claims to which such insurance proceeds or
other amounts relate, a portion of such indemnification payment equal to the net
amounts so recovered or realized shall promptly be refunded to the Indemnifying
Person.

Article 11

MISCELLANEOUS

Section 11.1. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original instrument, but all such counterparts
together shall constitute but one agreement. Delivery of an executed counterpart
signature page by facsimile is as effective as executing and delivering this
Agreement in the presence of the other Parties to this Agreement.

 

99



--------------------------------------------------------------------------------

Section 11.2. Notices. All notices that are required or may be given pursuant to
this Agreement shall be sufficient in all respects if given in writing, in
English and delivered personally, by telecopy or by recognized courier service,
as follows:

 

If to any Seller:    EP Energy Holding Company    1001 Louisiana Street   
Houston, Texas 77002    Attention: General Counsel    Telecopy: (713) 420-5043
with a copy to:    Locke Lord LLP    600 Travis, Suite 2800    Houston, Texas
77002    Attention: Joe Perillo    Telephone: (713) 226-1284    Telecopy: (713)
229-2610 If to Purchaser:    EPE Acquisition, LLC    c/o Apollo Management, L.P.
   9 West 57th Street    New York, New York 10019    Attention: Sam Oh   
Telephone: (212) 822-0629    Telecopy: (646) 417-6651 with a copy to:    Paul,
Weiss, Rifkind, Wharton & Garrison LLP    1285 Avenue of Americas    New York,
NY 10019-6064    Attention: John M. Scott    Telephone: (212) 373-3574   
Telecopy: (212) 492-0574 with a further copy to:    Vinson & Elkins LLP    666
Fifth Avenue, 26th Floor    New York, NY 10103-0040    Attention: James J. Fox
   Telephone: (212) 237-0131    Telecopy: (917) 849-5328

Either Party may change its address for notice by notice to the other in the
manner set forth above. All notices shall be deemed to have been duly given at
the time of receipt by the Party to which such notice is addressed.

Section 11.3. Sales or Use Tax, Recording Fees and Similar Taxes and Fees.
Notwithstanding anything to the contrary in Article 8, Purchaser shall be solely
responsible for any and all sales, use, excise, real property transfer,
registration, documentary, stamp or transfer Taxes, recording fees and similar
Taxes and fees incurred and imposed upon, or with respect to, the property
transfers to Purchaser contemplated hereby (other than Section 1.3), except to
the extent incurred as a result of the restructuring steps described in
Section 8.10(a) (“Transfer Taxes”). Should any Seller, Company or Affiliate of
any of them pay prior to Closing, or should any Seller or any continuing
Affiliate of any Seller pay after Closing, any amount for which Purchaser is
liable under this Section 11.3, Purchaser

 

100



--------------------------------------------------------------------------------

shall, promptly following Closing and receipt of such Seller’s invoice,
reimburse the amount paid. Sellers shall provide reasonable assistance to
Purchaser in establishing the applicability of any exemption from sales, use,
real property transfer or any other Transfer Taxes that is based wholly or
partially on facts and information related to Sellers, including, providing
Purchaser and taxing authorities access to books and records establishing the
lack of prior similar sales activity and the ability of a particular Seller to
separately establish income and expenses attributable to assets being
transferred to Purchaser.

Section 11.4. Expenses. Except as provided in Section 5.6, Section 5.19 and
Section 11.3, all expenses incurred by Sellers (or by any Company or
Wholly-Owned Subsidiary) in connection with or related to the authorization,
preparation or execution of this Agreement, and the Exhibits and Schedules
hereto and thereto, and all other matters related to the Closing, including all
fees and expenses of counsel, accountants and financial advisers employed by
Sellers, shall be borne solely and entirely by Sellers, and all such expenses
incurred by Purchaser shall be borne solely and entirely by Purchaser.

Section 11.5. Company Records.

(a) As soon as reasonably practicable after the Closing Date, each Seller shall
deliver or cause to be delivered to Purchaser any Company Records that are in
its possession (or under its control), subject to Section 11.5(b).

(b) Sellers may retain the Excluded Company Records and the originals of those
Company Records relating to Tax and accounting matters and provide Purchaser
with copies of such Company Records that pertain to (i) Non-Income Tax matters
solely related to the Companies or (ii) non-unitary state Income Tax Returns to
the extent such Tax Returns are reasonably necessary to satisfy Purchaser’s Tax
Return filing obligations under Section 8.2. Sellers may retain copies of any
other Company Records.

(c) Purchaser, for a period of seven (7) years following the Closing (and
subject to Purchaser’s additional obligations under Section 8.4) shall:

(i) retain copies of the Company Records;

(ii) provide Sellers, their Affiliates, and their respective officers, employees
and representatives with access to the Company Records during normal business
hours for review and copying at Sellers’ expense; and

(iii) provide Sellers, their Affiliates, and their respective officers,
employees and representatives with access, during normal business hours, to
materials received or produced after Closing relating to:

(A) Sellers’ obligations under Article 8 (including to prepare Tax Returns and
to conduct negotiations with Tax Authorities); or

(B) The facts concerning the existence of any claim for indemnification made
under Section 10.1 of this Agreement (excluding, however, attorney work product
and attorney-client communications with respect to any such claim being brought
by Purchaser under this Agreement);

for review and copying at Sellers’ expense and to the Companies’ and their
Affiliates’ personnel for the purpose of discussing any such matter or claim.

 

101



--------------------------------------------------------------------------------

Section 11.6. Name Change. On the Closing Date, or as soon as practicable
thereafter, Purchaser shall make the filings required in each Company’s and
Wholly-Owned Subsidiary’s jurisdiction of organization to eliminate the name “El
Paso” and any variant thereof from the name of each Company and Wholly-Owned
Subsidiary. As promptly as practicable, but in any case within two hundred and
seventy (270) days after the Closing Date, Purchaser shall (i) make all other
filings (including assumed name filings) required to reflect the change of name
in all applicable records of Governmental Authorities and (ii) use commercially
reasonable efforts to eliminate the use of the name “El Paso” and any variant
thereof from the assets of the E&P Business and the E&P Business, and, except
with respect to such grace period for eliminating existing usage, shall have no
right to use any logos, trademarks or trade names belonging to any Seller or any
of its Affiliates. Purchaser shall be solely responsible for any direct or
indirect costs or expenses resulting from the change in use of name, and any
resulting notification or approval requirements. Notwithstanding anything to the
contrary set forth in this Section 11.6, the use by Purchaser and its Affiliates
(which for the avoidance of doubt shall include any Company and any Company
Subsidiary) of “EP Resources” or “EP Energy” shall not be restricted hereunder.

Section 11.7. Governing Law. THIS AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE
PARTIES (INCLUDING ANY CLAIMS MADE IN CONTRACT, TORT OR OTHERWISE RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY) SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD DIRECT THE APPLICATION OF THE LAWS
OF ANOTHER JURISDICTION.

Section 11.8. Dispute Resolution.

(a) The Parties agree that irreparable damage would occur if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that each of
the Parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement exclusively in the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware). Each Party consents to
personal jurisdiction in any action brought in the Delaware Court of Chancery
(or, if jurisdiction is not available in the Delaware Court of Chancery, to
personal jurisdiction in any action brought in the state or federal courts
located in the State of Delaware) with respect to any dispute, claim or
controversy arising out of or in relation to or in connection with this
Agreement (including any claims made in Contract, tort or otherwise relating to
this Agreement or the transactions contemplated hereby), and each of the Parties
agrees that any action instituted by it against the other with respect to any
such dispute, controversy or claim (except to the extent a dispute, controversy,
or claim arising out of or in relation to or in connection with the allocation
of the Purchase Price pursuant to Section 2.2(b) or the determination of the
final Purchase Price pursuant to Section 2.4(b) is referred to an expert
pursuant to those Sections and subject to the provisions of Annex 1) will be
instituted exclusively in the Delaware Court of Chancery (or, if jurisdiction is
not available in the Delaware Court of Chancery, then exclusively in the state
or federal courts located in the State of Delaware). The Parties hereby waive
trial by jury in any action, proceeding or counterclaim brought by any Party
against another in any matter whatsoever arising out of or in relation to or in
connection with this Agreement.

(b) Limitation on Suits Against Financing Providers. Notwithstanding anything
herein to the contrary, each of the Parties agrees that it will not bring or
support any action, cause of action, claim, cross-claim or third-party claim of
any kind or description, whether in Law or in

 

102



--------------------------------------------------------------------------------

equity, whether in contract or in tort or otherwise, against the Equity
Providers or the Debt Providers and their respective current, former or future
directors, officers, general or limited partners, stockholders, members,
managers, controlling persons, Affiliates, employees or Representatives in any
way relating to this Agreement or any of the transactions contemplated by this
Agreement, including any dispute arising out of or relating in any way to the
Financing Letters or the performance thereof, in any forum other than the
Supreme Court of the State of New York, County of New York, or, if under
applicable law exclusive jurisdiction is vested in the federal courts, the
United States District Court for the Southern District of New York (and
appellate courts thereof). Each of the Parties irrevocably agrees to waive trial
by jury in any action, cause of action, claim, cross-claim or third-party claim
referred to in this paragraph.

(c) Notwithstanding anything herein to the contrary, Sellers shall be entitled
to specific performance to cause Purchaser to draw down the Equity Financing or
to consummate the Closing only if:

(i) all conditions in Section 6.2 (other than those conditions that by their
nature are to be satisfied at the Closing, but subject to those conditions being
capable of being satisfied) have been satisfied;

(ii) Purchaser has failed to complete the Closing by the date the Closing is
required to occur pursuant to Section 7.1;

(iii) the Debt Financing has been funded or is expected to be funded at the
Closing if the Equity Financing is funded at the Closing (provided, that
Purchaser shall not be required to draw down the Equity Financing or to
consummate the Closing if the Debt Financing is not in fact funded at the
Closing); and

(iv) Sellers have irrevocably confirmed in writing to Purchaser that if specific
performance is granted and the Equity Financing and Debt Financing are funded,
then the Closing will occur.

(d) Notwithstanding anything herein to the contrary, Sellers shall be entitled
to specific performance to cause Purchaser to draw down the Debt Financing (or
any Alternate Financing) only if the Closing will occur substantially
simultaneously with such draw down.

Section 11.9. Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

Section 11.10. Waivers. Any failure by any Party to comply with any of its
obligations, agreements or conditions herein contained may be waived by the
Party to whom such compliance is owed by an instrument signed by the Party to
whom compliance is owed and expressly identified as a waiver, but not in any
other manner. No waiver of, or consent to a change in, any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of, or consent to a
change in, other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver unless otherwise expressly provided.

Section 11.11. Assignment. No Party shall assign or otherwise transfer all or
any part of this Agreement, nor shall any Party delegate any of its rights or
duties hereunder, without the prior written consent of the other Party and any
transfer or delegation made without such consent shall be void; provided,
however, that each Party shall have the right to assign its rights under this
Agreement to any of its Affiliates or as collateral to any lender (or agent or
trustee therefor) in connection with any bona fide financing arrangement,
including in the case of Purchaser the Debt Financing; provided, further,
however,

 

103



--------------------------------------------------------------------------------

that no such assignment shall relieve such Party of its obligations hereunder in
the event of the failure of performance by such assignee. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective successors and assigns.

Section 11.12. Entire Agreement. The Confidentiality Agreement, this Agreement
and the documents to be executed hereunder (including the Transition Services
Agreement, the Lease and the Personal Property Assignment) and the Exhibits and
Schedules attached hereto constitute the entire agreement among the Parties
pertaining to the subject matter hereof, and supersede all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties pertaining to the subject matter hereof.

Section 11.13. Amendment. This Agreement may be amended or modified only by an
agreement in writing signed by Sellers and Purchaser and expressly identified as
an amendment or modification.

Section 11.14. No Third-Person Beneficiaries. Nothing in this Agreement shall
entitle any Person other than Purchaser and Sellers to any claim, cause of
action, remedy or right of any kind, except the rights expressly provided to the
Persons described in Section 5.17, Section 9.2 and Section 11.20 and except that
the Debt Providers and their respective current, former or future directors,
officers, general or limited partners, stockholders, members, managers,
controlling persons, Affiliates, employees or Representatives shall be third
party beneficiaries of Sections 9.2, 11.7, 11.8(a), 11.8(b), 11.8(d) and this
Section 11.14.

Section 11.15. Guarantees. Simultaneously with execution of this Agreement,
(i) Purchaser has caused those certain entities party thereto (the “Purchaser
Guarantors”) to deliver to Sellers guarantees each in substantially the form
attached hereto as Exhibit A (each a “Parent Guarantee”) and (ii) Sellers have
caused El Paso (the “El Paso Guarantor”) to deliver to Purchaser a guarantee in
substantially the form attached hereto as Exhibit B (the “El Paso Guarantee”).

Section 11.16. Headings. Headings have been provided for the sections of this
Agreement, the Schedules and Exhibits for convenience of reference only and
shall not affect in any way the meaning or interpretation of this Agreement.

Section 11.17. References. In this Agreement:

(a) references to any gender includes a reference to all other genders;

(b) references to the singular includes the plural, and vice versa;

(c) reference to any Article or Section means an Article or Section of this
Agreement;

(d) reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made a part of this Agreement;

(e) unless expressly provided to the contrary, “hereunder,” “hereof,” “herein”
and words of similar import are references to this Agreement as a whole and not
any particular Section or other provision of this Agreement;

(f) unless expressly provided to the contrary, the word “or” is not exclusive;

 

104



--------------------------------------------------------------------------------

(g) references to “$” or “Dollars” means United States Dollars; and

(h) “include” and “including” means include or including without limiting the
generality of the description preceding such term.

Section 11.18. Construction. Purchaser is capable of making such investigation,
inspection, review and evaluation of the assets of the E&P Business as a prudent
purchaser would deem appropriate under the circumstances, including with respect
to all matters relating to the assets of the E&P Business and their value,
operation and suitability. Each of Sellers and Purchaser has had the opportunity
to exercise business discretion in relation to the negotiation of the details of
the transaction contemplated hereby. This Agreement is the result of
arm’s-length negotiations from equal bargaining positions. It is expressly
agreed that this Agreement shall not be construed against any Party, and no
consideration shall be given or presumption made, on the basis of who drafted
this Agreement or any particular provision thereof; it being further understood
and agreed that nothing in this Section 11.18 shall limit any representation,
warranty, covenant or indemnity contained herein or in any certificate delivered
pursuant hereto.

Section 11.19. Time of Essence. This Agreement contains a number of dates and
times by which performance or the exercise of rights is due, and the Parties
intend that each and every such date and time be the firm and final date and
time, as agreed. For this reason, each Party hereby waives and relinquishes any
right it might otherwise have to challenge its failure to meet any performance
or rights election date applicable to it on the basis that its late action
constitutes substantial performance, to require the other Party to show
prejudice, or on any equitable grounds. Without limiting the foregoing, time is
of the essence in this Agreement. If the date specified in this Agreement for
giving any notice or taking any action is not a Business Day (or if the period
during which any notice is required to be given or any action taken expires on a
date which is not a Business Day), then the date for giving such notice or
taking such action (and the expiration date of such period during which notice
is required to be given or action taken) shall be the next day which is a
Business Day.

Section 11.20. Non-Recourse. None of Kinder Morgan (except with respect to its
obligations under Section 9.2(c)(i) or Section 9.2(c)(iii)) (or its current or
future Affiliates, other than Sellers, the Companies and the Company
Subsidiaries), the Purchaser Guarantors (or any of their respective Affiliates,
other than Purchaser), any of the Affiliated Apollo Persons (or any of their
respective Affiliates, other than Purchaser) or any of the Affiliated Riverstone
Persons (or any of their respective Affiliates, other than Purchaser) (the
foregoing described persons, the “Covered Persons”), nor any past, present or
future director, officer, employee, incorporator, agent, attorney or
representative of any of the Covered Persons or, other than Purchaser and
Sellers, any member, partner or stockholder of any of the Covered Persons, shall
have any liability (whether in contract or in tort) for any obligations or
liabilities arising under, in connection with or related to this Agreement or
for any claim based on, in respect of, or by reason of, the transactions
contemplated hereby; provided, however, that nothing in this Section 11.20 shall
limit (i) any liability of the Parties for breaches of this Agreement, (ii) any
liability of the Purchaser Guarantors provided for in the Parent Guarantee or
(iii) any liability of the El Paso Guarantor provided for in the El Paso
Guarantee.

SIGNATURE PAGE FOLLOWS

 

105



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed by each of the Parties as of
the Execution Date.

 

SELLER:   EP ENERGY CORPORATION   By:  

/s/ Brent J. Smolik

  Name:   Brent J. Smolik   Title:   President SELLER:   EP ENERGY HOLDING
COMPANY   By:  

/s/ Brent J. Smolik

  Name:   Brent J. Smolik   Title:   President SELLER:   EL PASO BRAZIL, L.L.C.
  By:  

/s/ Antonio de Pinho

  Name:   Antonio de Pinho   Title:   VP Western & International Divisions
PURCHASER:   EPE ACQUISITION, LLC   By:  

/s/ Sam Oh

  Name:   Sam Oh   Title:   Vice President

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

THE UNDERSIGNED IS EXECUTING THIS AGREEMENT SOLELY FOR PURPOSES OF
SECTION 9.2(c) AND ARTICLE XI AND FOR NO OTHER PURPOSE. KINDER MORGAN, INC.

By:

 

/s/ David D. Kinder

Name:

 

David D. Kinder

Title:

 

Vice President

Signature Page to Purchase and Sale Agreement



--------------------------------------------------------------------------------

ANNEX 1

TITLE MATTERS

Section 1.1 Title. The rights and remedies of Purchaser set forth in (i) this
Annex 1, (ii) Sections, 3.10, 3.12, 3.13, 3.14, 3.22 and 3.23 of the Agreement
(and the indemnities related thereto), (iii) Section 2.3(h) of the Agreement
with respect to any of the matters described therein and (iv) Section 5.15 of
the Agreement and the indemnity set forth in Section 10.1(b)(iv) of the
Agreement, shall be Purchaser’s sole and exclusive rights and remedies with
respect to any defect in title with respect to the Company Properties, including
with respect to the Companies’ or the Company Subsidiaries’, as applicable,
title to the wells, recompletions, proved undeveloped locations, probable
undeveloped locations, possible undeveloped locations and other undeveloped
acreage shown on Exhibit C-1, Part 1 (each, a “Well” and, collectively, the
“Wells”), the leases and other interests listed on Exhibit C-1, Part 2 (the
“Michigan Undeveloped Leases” and together with the Wells, the “Reserve Assets”)
and all of the Companies’ and Company Subsidiaries’ other real property
interests used in connection with the ownership, development or operation of, or
the marketing, transportation or other disposition of production from, the
Company Properties, other than the Major Midstream Assets (the “Other Real
Property Interests” and together with the Reserve Assets, the “Title Assets”);
provided, however, that, for the avoidance of doubt, this Annex 1 shall not
cover the Major Midstream Assets, and any defect or deficiency in title with
respect thereto (or the right of use thereof) shall not be the basis for, or
otherwise contribute to, any Title Defect or Title Defect Amount pursuant to
this Annex 1. Capitalized terms used, but not defined, in this Annex 1 shall
have the meanings ascribed to them in that certain Purchase and Sale Agreement,
dated as of February 24, 2012, between EP Energy Holding Company, EP Energy
Corporation, El Paso Brazil, L.L.C. and EPE Acquisition, LLC, to which this
Annex 1 is annexed.

Section 1.2 Definition of Defensible Title.

(a) As used in this Annex 1, the term “Defensible Title” means that title (other
than to the Major Midstream Assets) of the Companies and the Company
Subsidiaries, which, subject to the Permitted Encumbrances (with respect to
Company Properties other than Other Real Property Interests) or RE Permitted
Encumbrances (with respect to the Other Real Property Interests), as applicable,
as of the Execution Date:

(i) entitles the Companies and/or the Company Subsidiaries, as applicable, to
receive, in the case of any Well (after satisfaction of all royalties,
overriding royalties, nonparticipating royalties, net profits interests or
similar burdens on or measured by production of Hydrocarbons), not less than the
applicable net revenue interest share shown in Exhibit C-1, Part 1 of all
Hydrocarbons produced, saved and marketed from such Well (from the formation(s)
denoted for such Well in Exhibit C-1, Part 1 if a formation(s) is listed in
Exhibit C-1, Part 1 with respect to such Well) throughout the duration of the
productive life of such Well, or, in the case of any Michigan Undeveloped Lease
(after satisfaction of all royalties, overriding royalties, nonparticipating
royalties, net profits interests or similar burdens on or measured by production
of Hydrocarbons), not less than the net revenue interest share set forth in
Exhibit C-1, Part 2 for such Michigan Undeveloped Lease of all Hydrocarbons
produced, saved and marketed from the lands covered by such Michigan Undeveloped
Lease throughout the duration of the productive life of such Michigan
Undeveloped Lease, in each case, except (A) decreases in connection with those
operations in which the Companies or any Company Subsidiary may elect after the
Execution Date to be a nonconsenting co-owner, (B) decreases resulting from
reversions of interests to co-owners with respect to operations in which such
co-owners elect, after the Execution Date, not to consent, (C) decreases
resulting from pooling or unitization after the Execution Date and (D) decreases
required to allow other working interest owners to make up past underproduction
or pipelines to make up past under deliveries;

 

Annex 1 - 1



--------------------------------------------------------------------------------

(ii) as to any Well, obligates the Companies and/or the Company Subsidiaries, as
applicable, to bear a percentage of the costs and expenses for the maintenance
and development of, and operations relating to, such Well throughout the
duration of the productive life of such Well not greater than the working
interest shown in Exhibit C-1, Part 1 for such Well (with respect to the
formation(s) denoted for such Well in Exhibit C-1, Part 1 if a formation(s) is
listed in Exhibit C-1, Part 1 with respect to such Well) without increase,
except (A) as expressly stated in Exhibit C-1, Part 1 or Exhibit C-2,
(B) increases resulting from contribution requirements with respect to defaults
by co-owners after the Execution Date and (C) increases that are accompanied by
at least a proportionate increase in the Companies’ or Company Subsidiaries’, as
applicable, applicable net revenue interest in such Well above that shown in
Exhibit C-1, Part 1 for such Well;

(iii) as to any Michigan Undeveloped Lease, covers a number of Net Mineral Acres
not less than the number of Net Mineral Acres specified therefor in the “Net Ac”
column in Exhibit C-1, Part 2;

(iv)(A) as to any Michigan Undeveloped Lease and any other lease related to the
Wells listed on Exhibit C-1 that is not held by production or held by
operations, the primary term of such Michigan Undeveloped Lease or other lease,
(1) if stated on Exhibit C-1 or Exhibit C-2, as applicable, is correct or
(2) will expire after September 30, 2012 and (B) as to any Title Asset, title to
which is pursuant to a seismic option or other option to acquire any lease, the
end of the period of time in which such option may be exercised (1) if stated on
Exhibit C-1 or Exhibit C-2, as applicable, is correct or (2) will expire after
September 30, 2012;

(v) as to any Other Real Property Interest, is good and indefensible record
title or is a lease or other similar agreement in favor of a Company or a
Company Subsidiary that is in full force and effect in all material respects and
constitutes the legal, valid and binding obligation of the owner of the property
covered thereby; and

(vi) as to any Title Asset, is free and clear of all Liens.

(b) As used in this Annex 1:

(i) the term “Title Defect” means any Lien, charge, encumbrance, obligation or
defect affecting any Title Asset (including, with respect to a Reserve Asset, a
discrepancy in net revenue interest or working interest) that causes the
Companies or the Company Subsidiaries not to have Defensible Title to such Title
Asset;

(ii) the term “Title Benefit” means (A) any right, circumstance or condition
that operates to increase the applicable net revenue interest in any Reserve
Asset above that shown in Exhibit C-1, Part 1 or Exhibit C-1, Part 2,
respectively, for such Reserve Asset, without causing a greater than
proportionate increase in the working interest in any such Reserve Asset that is
a Well above that shown in Exhibit C-1, Part 1, for such Well or (B) any
increase in the number of Net Mineral Acres covered by any Michigan Undeveloped
Lease above the number of Net Mineral Acres set forth for such Michigan
Undeveloped Lease in the “Net Ac” column in Exhibit C-1, Part 2; and

(iii) the term “Net Mineral Acres” means, with respect to any Michigan
Undeveloped Lease, the total number of surface acres covered by such Michigan
Undeveloped Lease multiplied by the fractional or percentage interest in the
minerals underlying such surface acreage covered by such Michigan Undeveloped
Lease multiplied by the undivided interest of the Companies or the Company
Subsidiaries, as applicable, in such Michigan Undeveloped Lease.

 

Annex 1 - 2



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the following shall not be considered Title
Defects:

(i) defects based solely on a lack of information in Sellers’, any Company’s or
any Company Subsidiary’s files;

(ii) alleged defects in the authorization, execution, delivery, acknowledgment
or approval of any instrument, unless Purchaser provides evidence that such
defect results in a third Person’s superior claim of title to the relevant
Company Property;

(iii) with respect to Company Mineral Interests from any Governmental Authority
(which, for the avoidance of doubt, for the purposes of this Annex 1, includes
any tribal authority and the Bureau of Indian Affairs, the Bureau of Land
Management, the Minerals Management Service and the Bureau of Ocean Energy
Management, or any successor agency thereto), defects based on a gap in any
chain of title in the records of any such Person if the applicable chain of
title is reflected in the applicable county or parish;

(iv) defects or irregularities in the chain of title consisting of the failure
to recite marital status in documents or omissions or lack of heirship,
succession or probate proceedings, unless Purchaser provides evidence that such
defects or irregularities results in a third Person’s superior claim of title;

(v) with respect to (i) Wells that have been producing and in “pay” status
(other than interruptions in the ordinary course of business arising from the
transfer in ownership thereof) since January 1, 2002 and (ii) non-producing
Title Assets that have common title with any such producing Wells, defects based
on alleged gaps in production from such Wells that occurred prior to January 1,
2002; provided that, upon request of Purchaser, in each case, Sellers have
provided to Purchaser a certificate, in form and substance reasonably
satisfactory to the Parties, representing and warranting that, as of the date
thereof, no claim has been made or threatened by any third Person with respect
thereto, which such representation and warranty shall survive for a period of
twelve (12) months after Closing (it being understood and agreed that any breach
of such representation or warranty shall be subject to the Title Threshold and
Title Deductible as though such breach constituted a Title Defect with respect
to the applicable Title Asset);

(vi) defects arising solely out of lack of survey, overlapping survey, or lack
of metes and bounds descriptions, unless one is required by Law;

(vii) defects that have been cured by applicable Laws of limitations or
prescription, including adverse possession, the doctrine of laches, and deemed
marketable record title;

(viii) defects arising from any change in applicable Laws after the Execution
Date;

(ix) defects arising from prior expired oil and gas leases that are not
surrendered or released of record;

(x) defects with respect to which the true owner of the applicable Company
Property is another Company or Company Subsidiary;

 

Annex 1 - 3



--------------------------------------------------------------------------------

(xi) defects based on Purchaser’s change (or desired change) in the surface or
bottom hole location, borehole or drainhole path, well or operational plan,
operational technique (including completion or stimulation technique) of any
Title Asset;

(xii) defects arising out of production payments that have expired of their own
terms;

(xiii) defects based on a claim that none of the Companies or the Company
Subsidiaries has title to a Company Property (other than a Reserve Asset), if
any of the Companies or the Company Subsidiaries has a valid right to use such
Company Property for the purposes for which it is being used;

(xiv) defects based solely on Sellers’ failure to have a title insurance policy
or survey on any Company Property;

(xv) defects based upon an Impaired Reserve Asset to the extent the basis on
which such defect is asserted is any defect or deficiency with respect to the
Major Midstream Assets; and

(xvi) defects arising out of mortgages or liens that are unenforceable under
applicable statutes of limitations.

(d) The Parties acknowledge and agree that any reference in this Annex 1 to the
net revenue interest of any Michigan Undeveloped Lease as set forth in Exhibit
C-1, Part 2 shall be a reference to a percentage (expressed as a decimal) equal
to the product of (i) one hundred percent (100%) minus the sum (expressed as a
percentage) of the amounts set forth in the “Royalty Burden” column and “ORRI
Burden” column on Exhibit C-1, Part 2 for such Michigan Undeveloped Lease, as
applicable, multiplied by (ii) a fraction, the numerator of which is the number
set forth in the “NET AC” column in Exhibit C-1, Part 2 for such Michigan
Undeveloped Lease and the denominator of which is the number set forth in the
“GR AC” column in Exhibit C-1, Part 2 for such Michigan Undeveloped Lease.

Section 1.3 Definition of Permitted Encumbrances. As used in this Annex 1, the
term “Permitted Encumbrances” means any or all of the following:

(a) all Lessors’ royalties and any overriding royalties, reversionary interests,
net profits interests, production payments and other burdens to the extent that
they do not, individually or in the aggregate, reduce the applicable net revenue
interest in any Reserve Asset below that shown in Exhibit C-1, Part 1 or Exhibit
C-1, Part 2, respectively, for such Reserve Asset, or increase the working
interest in any Reserve Asset that is a Well above that shown in Exhibit C-1,
Part 1, for such Well, without a corresponding increase in the applicable net
revenue interest in such Well above that shown in Exhibit C-1 for such Well;

(b) all leases, unit agreements, pooling agreements, operating agreements,
farmout agreements, production sales contracts, division orders and other
contracts, agreements and instruments applicable to the Company Properties,
including provisions for penalties, suspensions or forfeitures contained
therein, to the extent that they do not, in the absence of non-consent elections
or default, individually or in the aggregate, reduce the applicable net revenue
interest in any Reserve Asset below that shown in Exhibit C-1, Part 1 or Exhibit
C-1, Part 2, respectively, for any Reserve Asset, or increase the working
interest in any Reserve Asset that is a Well above that shown in Exhibit C-1,
Part 1, for such Well, without a corresponding increase in the applicable net
revenue interest in such Well above that shown in Exhibit C-1 for such Well;

 

Annex 1 - 4



--------------------------------------------------------------------------------

(c) all rights of first refusal, preferential purchase rights and similar rights
with respect to the Company Properties;

(d) all third-party consent requirements and similar restrictions;

(e) all liens for Taxes or assessments not yet delinquent or, if delinquent,
that are being contested in good faith by appropriate actions and for which
appropriate reserves have been established on the applicable Company’s or
Company Subsidiary’s financial statements in accordance with the Accounting
Principles;

(f) all materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the ordinary course of
business for amounts not yet delinquent (including any amounts being withheld as
provided by Law), or if delinquent, that are being contested in good faith by
appropriate actions and for which appropriate reserves have been established on
the applicable Company’s or Company Subsidiary’s financial statements in
accordance with the Accounting Principles;

(g) all rights to consent, required notices to, filings with, or other actions
by Governmental Authorities in connection with the sale or conveyance of oil and
gas leases or rights or interests therein if they are customarily obtained
subsequent to the sale or conveyance of assets and properties similar to the
Title Assets;

(h) all rights of reassignment arising upon final intention to abandon or
release the Company Properties or any of them;

(i) all easements, rights-of-way, covenants, servitudes, permits, surface leases
and other rights in respect of surface operations to the extent they do not,
individually or in the aggregate, (i) reduce the applicable net revenue interest
in any Reserve Asset below that shown in Exhibit C-1, Part 1 or Exhibit C-1,
Part 2, respectively, for any Reserve Asset, or increase the working interest in
any Reserve Asset that is a Well above that shown in Exhibit C-1, Part 1, for
such Well, without a corresponding increase in the net revenue interest in such
Well above that shown in Exhibit C-1 for such Well or (ii) materially detract
from the value of or materially interfere with the use, ownership or operation
of the Company Properties subject thereto or affected thereby as currently used,
owned or operated;

(j) all calls on production; provided that the holder of such right must pay an
index-based price that adjusts on a monthly (or more frequent) basis for any
production purchased by virtue of such call on production;

(k) all rights reserved to or vested in any Governmental Authorities to control
or regulate any of the Company Properties in any manner or to assess Tax with
respect to any of the Company Properties, the ownership, use or operation of any
of the Title Assets, or the revenue, income or capital gains with respect
thereto, and all obligations and duties under all applicable Laws of any such
Governmental Authority or under any franchise, grant, license or permit issued
by any Governmental Authority, provided that none of the foregoing have the
effect, individually or in the aggregate, of reducing the applicable net revenue
interest in any Reserve Asset below that shown in Exhibit C-1, Part 1 or Exhibit
C-1, Part 2, respectively, for such Reserve Asset, or increasing the working
interest in any Reserve Asset that is a Well above that shown in Exhibit C-1,
Part 1, for such Well, without a corresponding increase in the applicable net
revenue interest in such Well above that shown in Exhibit C-1 for such Well;

 

Annex 1 - 5



--------------------------------------------------------------------------------

(l) all Liens on or affecting the Company Properties which are expressly waived
(by Purchaser), assumed, bonded or paid at or prior to Closing or which is
discharged at or prior to Closing (in each case, at no cost to the Companies or
any Company Subsidiary);

(m) any Lien or trust arising in connection with workers’ compensation,
unemployment insurance, pension or employment Laws;

(n) any failure to record leases issued by any Governmental Authority in the
real property, conveyance, or other records of the county or parish in which
such leases are located or, in the case of Reserve Assets located in the United
States Outer Continental Shelf, the county or parish to which such Reserve
Assets are adjacent;

(o) any matters specifically shown on Exhibit C-1 or C-2 or Schedule 3.9(a);

(p) “most favored nations” and similar clauses that have not been triggered
prior to Closing (and are not triggered by the Closing);

(q) legal highways and zoning and building Laws, which (i) affect Other Real
Property Assets and (ii) do not materially interfere with the use by the
Companies and the Company Subsidiaries of the applicable Other Real Property
Asset in the ordinary course of the E&P Business; and

(r) any other Liens (i) that do not, individually or in the aggregate,
materially detract from the value of or materially interfere with the ownership,
use (or use contemplated by the Companies or Company Subsidiaries) or present or
contemplated operation (if contemplated by the Companies or Company
Subsidiaries) of the Company Properties subject thereto or affected thereby and
(ii) that would be accepted by a reasonably prudent purchaser engaged in the
business of owning and operating oil and gas properties similar to the Company
Properties.

Section 1.4 Allocated Values. The “Allocated Value” for (a) any Well shall be
equal to the portion of the Unadjusted Purchase Price allocated to such Well on
Exhibit C-1, Part 1 and (b) for each Michigan Undeveloped Lease shall be equal
to the number of Net Mineral Acres covered by such Lease as set forth in Exhibit
C-1, Part 2, multiplied by $300. Sellers have accepted such Allocated Values for
purposes of this Annex 1, but make no representation or warranty as to the
accuracy of such value.

Section 1.5 Notice of Title Defects; Defect Adjustments.

(a) To assert a Title Defect, Purchaser must deliver a claim notice or notices
to Sellers with respect thereto on or before the date that is seventy-five
(75) days following the Execution Date (the “Title Claim Date”); provided that
Purchaser agrees to use reasonable efforts to provide Sellers with periodic (but
in no event less frequently than once every two (2) weeks) updates in writing
concerning the progress of Purchaser’s title due diligence. Each notice of Title
Defect shall be in writing and shall include (each such notice, a “Title Defect
Notice”):

(i) a reasonably detailed description of the alleged Title Defect(s);

(ii) the Title Asset(s) affected;

(iii) the Allocated Values of the Title Asset(s) subject to or affected by the
alleged Title Defect(s); and

 

Annex 1 - 6



--------------------------------------------------------------------------------

(iv) the amount by which Purchaser reasonably believes the Allocated Values of
those Title Assets are reduced by the alleged Title Defect(s) and the
computations and information upon which Purchaser’s belief is based.

Purchaser shall provide Sellers documentation available to Purchaser supporting
Purchaser’s asserted Title Defect(s). Purchaser shall be deemed to have waived
all defects in title to the Company Properties (other than as described in
Section 1.1 of this Annex 1) of which Sellers have not been given written notice
from Purchaser on or before the Title Claim Date.

(b) Should Purchaser discover any Title Benefit on or before the Title Claim
Date, Purchaser shall deliver to Sellers on or before the Title Claim Date a
written notice including:

(i) a description of the Title Benefit;

(ii) the Title Asset(s) affected;

(iii) the Allocated Values of the Title Asset(s) subject to such Title Benefit;
and

(iv) the amount by which Purchaser reasonably believes the Allocated Value of
those Title Assets is increased by the Title Benefit(s) and the computations and
information upon which Purchaser’s belief is based.

Sellers shall have the right, but not the obligation, to deliver to Purchaser an
equivalent notice on or before the date that is the Title Claim Date with
respect to each Title Benefit discovered by Sellers. Sellers shall be deemed to
have waived all Title Benefits of which no Party has given notice on or before
the Title Claim Date, except to the extent Purchaser has failed to give a
written notice which it was obligated to give under this Section 1.5(b). If
Sellers deliver such notice to Purchaser, Sellers shall provide Purchaser
documentation available to Sellers supporting Sellers’ asserted Title
Benefit(s).

(c) Sellers shall have the right, but not the obligation, to attempt, at
Sellers’ sole cost, to cure or remove on or before sixty (60) days after the
Closing Date, any Title Defects of which Sellers have been advised by Purchaser.
Purchaser shall reasonably cooperate with Sellers in Sellers’ efforts to cure
Title Defects during such period; provided, however that, the Parties agree that
the foregoing shall not require Purchaser (or, after Closing, any Company or
Company Subsidiary) to incur any costs or expenses (or waive any rights it may
have) with respect thereto. No reduction shall be made in the Unadjusted
Purchase Price with respect to a Title Defect for purposes of Closing if Sellers
have provided written notice to Purchaser of Sellers’ intent to attempt to cure
such Title Defect on or before the Closing Date. If the Title Defect is not
cured as agreed by Sellers and Purchaser or if Sellers and Purchaser cannot
agree, and it is determined by the Title Arbitrator that such Title Defect is
not cured at the end of the sixty (60) day post-Closing period, the adjustment
to the Unadjusted Purchase Price required under this Annex 1 shall be made
pursuant to Section 2.3 of the Agreement. Sellers’ election to attempt to cure a
Title Defect shall not constitute a waiver of Sellers right to dispute the
existence, nature or value of, the Title Defect.

(d) With respect to each Title Asset affected by a Title Defect reported under
Section 1.5(a), the Unadjusted Purchase Price shall be reduced by an amount (the
“Title Defect Amount”) equal to the reduction in the Allocated Value for such
Title Asset(s) caused by such Title Defects, as determined pursuant to Sections
1.5(g) and 1.5(i). Notwithstanding the foregoing provisions of this
Section 1.5(d), no adjustment to the Unadjusted Purchase Price shall be made
with respect to any Title Defect that is cured within sixty (60) days after the
Closing.

 

Annex 1 - 7



--------------------------------------------------------------------------------

(e) With respect to each Title Asset affected by a Title Benefit reported under
Section 1.5(b) (or which Purchaser should have reported under Section 1.5(b)),
the Unadjusted Purchase Price shall be increased by an amount (the “Title
Benefit Amount”) equal to the increase in the Allocated Value for such Title
Asset caused by such Title Benefits, as determined pursuant to Sections 1.5(h)
and 1.5(i); provided, however that, in no event will the aggregate adjustments
to the Unadjusted Purchase Price as a result of Title Benefits exceed the
aggregate adjustments to the Unadjusted Purchase Price due to Title Defects.

(f) This Annex 1, Sections 3.9, 3.10, 3.12, 3.13, 3.14, 3.22 and 3.23 of the
Agreement (and the indemnities related thereto), Section 2.3(h) of the Agreement
with respect to any of the matters described therein and Section 5.15 of the
Agreement and the indemnity set forth in Section 10.1(b)(iv) of the Agreement,
shall be the sole and exclusive right and remedy of Purchaser with respect to
any defect in title with respect to any of the Company Properties; provided,
however, that Section 3.22(b) shall be the sole and exclusive right and remedy
of Purchaser with respect to the Major Midstream Assets. In this regard and
notwithstanding anything to the contrary in the Agreement, if any Title Defect
with respect to any of the Company Properties results from any matter which
could also result in the breach of any representation or warranty of a Seller as
set forth in Article 3 of the Agreement (other than Sections 3.9, 3.10, 3.12,
3.13, 3.14, 3.22 and 3.23 of the Agreement), then Purchaser shall only be
entitled to assert such matter prior to the Title Claim Date as a Title Defect
to the extent permitted by this Annex 1 and shall be precluded from also
asserting such matter as the basis of the breach of any such representation or
warranty. Except as provided in this Annex 1 (and Sections 3.9, 3.10, 3.12,
3.13, 3.14, 3.22 and 3.23 of the Agreement (and the indemnities related
thereto), Section 2.3(h) of the Agreement with respect to any of the matters
described therein and Section 5.15 of the Agreement and the indemnity set forth
in Section 10.1(b)(iv) of the Agreement), Purchaser releases, remises and
forever discharges Sellers and their current and former Affiliates and all such
parties’ stockholders, officers, directors, employees, agents, advisors and
representatives from any and all suits, legal or administrative proceedings,
claims, demands, damages, losses, costs, liabilities, interest or causes of
action whatsoever, in law or in equity, known or unknown, which Purchaser might
now or subsequently may have, based on, relating to or arising out of, any Title
Defect, or other deficiency in title with respect to any of the Company
Properties.

(g) The Title Defect Amount (calculated in the case of a Title Defect that
affects multiple Title Assets, as a single aggregate amount for all Title Assets
affected thereby and not as a separate amount of each of the individual Title
Assets affected thereby) resulting from a Title Defect shall be determined as
follows:

(i) if Purchaser and Sellers agree on the Title Defect Amount, that amount shall
be the Title Defect Amount;

(ii) if the Title Defect is a lien, encumbrance, or other charge which is
undisputed and liquidated in amount, then the Title Defect Amount shall be the
amount necessary to be paid to remove the Title Defect from the relevant
Company’s or Company Subsidiary’s interest in the affected Title Asset;

(iii) if the Title Defect represents a discrepancy between (A) the net revenue
interest for any Reserve Asset and (B) the net revenue interest for such Reserve
Asset shown in Exhibit C-1, Part 1 or Exhibit C-1, Part 2, respectively, then
the Title Defect Amount shall be the product of the Allocated Value of such
Reserve Asset multiplied by a fraction, the numerator of which is such net
revenue interest decrease and the denominator of which is the net revenue
interest for such Reserve Asset shown in Exhibit C-1, Part 1 or Exhibit C-1,
Part 2, respectively, provided that if the Title Defect does not affect such
Reserve Asset throughout its entire productive life, the Title Defect Amount
determined under this Section 1.5(g)(iii) shall be reduced to take into account
the applicable time period only;

 

Annex 1 - 8



--------------------------------------------------------------------------------

(iv) if the Title Defect results from the failure of any of the Companies or the
Company Subsidiaries to have title to the number of Net Mineral Acres set forth
in the “Net Ac” column in Exhibit C-1, Part 2 for any Michigan Undeveloped
Lease, then the Title Defect Amount shall be $300 per Net Mineral Acre
multiplied by the amount of such Net Mineral Acre shortfall;

(v) if the Title Defect represents an obligation, encumbrance, burden or charge
upon or other defect in title to the affected Title Asset of a type not
described in subsections (i), (ii), (iii) or (iv) above, then the Title Defect
Amount shall be determined by taking into account the Allocated Value of the
Title Asset(s) so affected, the portion of the relevant Company’s or Company
Subsidiary’s interest in the Title Asset(s) affected by the Title Defect, the
legal effect of the Title Defect, the potential economic effect of the Title
Defect over the life of the affected Title Asset or Title Assets, the age of the
factual matters causing or constituting the alleged Title Defect, and such other
factors as are necessary to make a proper evaluation;

(vi) notwithstanding anything to the contrary in this Annex 1, (A) a claim for a
Title Defect for which notice is given prior to the Title Claim Date shall only
generate an adjustment to the Unadjusted Purchase Price if the Title Defect
Amount (calculated in the case of a Title Defect that affects multiple Title
Assets, as a single aggregate amount for all Title Assets affected thereby and
not as a separate amount for each Title Asset affected thereby) with respect
thereto exceeds $1,000,000 (the “Title Threshold”), (B) the aggregate Title
Defect Amounts attributable to the effects of all Title Defects upon any given
Title Asset shall not exceed the Allocated Value of such Title Asset (it being
understood that in the case of a Title Defect affecting multiple Title Assets,
the Title Defect Amount will be allocated among affected Title Assets in a fair
and equitable manner) and (C) there shall be no adjustment to the Unadjusted
Purchase Price for Title Defects unless and until the aggregate amount of all
Title Defect Amounts for which an adjustment to the Unadjusted Purchase Price
would be permitted pursuant to Section 1.5(g)(vi)(A) exceeds $85,000,000 (the
“Title Deductible”), and then only to the extent that such aggregate amount of
all such Title Defect Amounts exceeds the Title Deductible;

(vii) if the Title Defect affects an Other Real Property Interest and the loss
of such Other Real Property Interest will materially and adversely affect the
development, operation or production of one or more Reserve Assets (each an
“Impaired Reserve Asset”), then such Title Defect shall be considered to affect
the applicable Impaired Reserve Assets and the Title Defect Amount shall take
into account the decrease in the Allocated Value for the applicable Impaired
Reserve Assets; and

(viii) without limitation of Purchaser’s right to aggregate all Title Defect
Amounts attributable to the same Title Defect for purposes of determining if the
Title Threshold has been met with respect to such Title Defect, the Title Defect
Amount with respect to a Title Defect shall be determined without duplication of
any costs or losses included in another Title Defect Amount hereunder, or for
which Purchaser otherwise receives credit in the calculation of the Purchase
Price.

(h) The Title Benefit Amount for any Title Benefit shall be: (i) in the case of
a Title Benefit affecting any Title Asset, the product of the Allocated Value of
the affected Title Asset multiplied by a fraction, the numerator of which is the
net revenue interest increase and the denominator of which is the applicable net
revenue interest in such Title Asset shown in Exhibit C-1, Part 1 or Exhibit
C-1, Part 2, respectively and (ii) in the case of a Title Benefit affecting a
Michigan Undeveloped Lease, $300 multiplied by the amount of the increase in the
number of Net Mineral Acres for such Michigan Undeveloped Lease above the number
of Net Mineral Acres set forth for such Michigan Undeveloped Lease in Exhibit
C-1, Part 2, provided that, in each case above, (x) if a Title Benefit affects
multiple Title

 

Annex 1 - 9



--------------------------------------------------------------------------------

Assets, then the Title Benefit Amount shall be calculated as a single aggregate
amount for all Title Assets affected thereby and not as a separate amount for
each Title Asset affected thereby and (y) if the Title Benefit does not affect a
Title Asset throughout the entire life of the Title Asset, then the Title
Benefit Amount determined under this Section 1.5(h) shall be reduced to take
into account the applicable time period only. Notwithstanding anything to the
contrary in this Annex 1, an individual claim for a Title Benefit which is
reported under Section 1.5(b) (or which Purchaser should have reported under
Section 1.5(b)) prior to the Title Claim Date shall only generate an adjustment
to the Unadjusted Purchase Price if the aggregate of all Title Benefit Amounts
with respect to all Title Assets affected thereby exceeds the Title Threshold.

(i) Sellers and Purchaser shall attempt to agree on all (i) Title Defects, Title
Benefits, Title Defect Amounts and Title Benefit Amounts within thirty (30) days
after the Title Claim Date and (ii) Alleged Required Consents within thirty
(30) days after the delivery of the Consent Notice with respect thereto (which
such thirty (30) day period, for the avoidance of doubt, shall be inclusive of
the ten (10) Business Day period described in Section 5.15(c) of the Agreement).
The Title Defects, Title Benefits, Title Defect Amounts and Title Benefit
Amounts that Sellers and Purchaser are unable to agree with respect to by such
date, and all Required Consent Disputes submitted to arbitration pursuant to
Section 5.15(d) of the Agreement, shall be exclusively and finally resolved by
arbitration pursuant to this Section 1.5(i), and, if the Closing Date occurs
prior to the final resolution of any such matters, then, to the extent such
unresolved matters relate to a Title Defect, Title Benefit, Title Defect Amount
or Title Benefit Amount, Sellers’ good faith estimate shall be used to determine
the Closing Payment pursuant to Section 2.4(a) of the Agreement. During the ten
(10) day period following the expiration of the applicable thirty (30) day
period, all Title Defects, Title Benefits, Title Defect Amounts and Title
Benefit Amounts in dispute, or, if applicable, all Required Consent Disputes,
shall be submitted (a) with respect to any disputes regarding Title Defects,
Title Benefits, Title Defect Amounts or Title Benefit Amounts, to a title
attorney with at least ten (10) years’ experience in oil and gas titles in the
state or other jurisdiction in which the Title Assets with the largest aggregate
Allocated Value of all of the Title Assets in question are located (provided,
however, for this purpose, the Title Assets located in the United States outer
continental shelf shall be deemed to be located in the state adjacent to which
the applicable Title Assets are located, determined pursuant to the
currently-existing administrative boundaries for the Gulf of Mexico Region of
the Outer Continental Shelf published by the Bureau of Ocean Energy Management),
as selected by mutual agreement of Purchaser and Sellers or absent such
agreement during the ten (10) day period, by the Houston office of the American
Arbitration Association or (b) with respect to any Required Consent Dispute, to
a title attorney with at least ten (10) years’ experience in oil and gas titles
as selected by mutual agreement of Purchaser and Sellers or absent such
agreement during the ten (10) day period, by the Houston office of the American
Arbitration Association (each title attorney selected with respect to each of
the foregoing described disputes, a “Title Arbitrator”). Likewise, if by the end
of the sixty (60) day post-Closing cure period under Section 1.5(c), Sellers
have failed to cure any Title Defects which it provided notice prior to Closing
that it would attempt to cure, and Sellers and Purchaser have been unable to
agree on the Title Defect Amounts for such Title Defects, the Title Defect
Amounts in dispute shall be submitted to the applicable Title Arbitrator. No
Title Arbitrator shall have worked as an employee or outside counsel for either
Party or its Affiliates during the five (5) year period preceding the
arbitration or have any financial interest in the dispute. In connection with
the engagement of a Title Arbitrator, each of Sellers and Purchaser shall
execute such engagement, indemnity and other agreements as such Title Arbitrator
shall require as a condition to such engagement. The arbitration proceeding
shall be held in Houston, Texas and shall be conducted in accordance with the
Commercial Arbitration Rules of the American Arbitration Association, to the
extent such rules do not conflict with the terms of this Section 1.5(i). Each
Title Arbitrator’s determination shall be made within forty-five (45) days after
submission of the matters in dispute and shall be final and binding upon the
Parties, without right of appeal. In making his determination, each Title
Arbitrator shall be bound by (y) with respect to any disputes regarding Title
Defects, Title Benefits, Title Defect Amounts or Title Benefit Amounts, the
rules

 

Annex 1 - 10



--------------------------------------------------------------------------------

set forth in this Annex 1 and (z) with respect to any Required Consent Dispute,
the provisions of Section 5.15 of the Agreement, and, in each case, may consider
such other matters as in the opinion of such Title Arbitrator are necessary or
helpful to make a proper determination. Additionally, each Title Arbitrator may
consult with and engage disinterested third Persons to advise the arbitrator,
including title attorneys from other states and petroleum engineers. Each Title
Arbitrator shall act as an expert for the limited purpose of determining the
specified disputed matters submitted to it pursuant to this Section 1.5(i) (or,
with respect to any Required Consent Dispute, pursuant to Section 5.15 of the
Agreement) and, except in the case of any Required Consent Dispute, may not
award damages, interest or penalties to any Party with respect to any matter.
Sellers and Purchaser shall each bear its own legal fees and other costs of
presenting its case to a Title Arbitrator. Purchaser shall bear one-half of the
costs and expenses of each Title Arbitrator, and Sellers shall be responsible
for the remaining one-half of the costs and expenses of each Title Arbitrator.
Notwithstanding anything to the contrary set forth herein (or in the Agreement),
(1) if any lawsuit, arbitration or other proceeding with respect to any Required
Consent is pending at the time such Required Consent becomes the subject of a
Required Consent Dispute or (2) if during the determination by any Title
Arbitrator of any Required Consent Dispute the Required Consent that is the
subject matter of such Required Consent Dispute becomes the subject matter of
any lawsuit, arbitration or other proceeding, then, the provisions of this
Section 1.5(i) shall, in the situation described in clause (1), not apply to
such Required Consent Dispute and, in the situation described in clause (2),
immediately cease to apply to such Required Consent Dispute, in each case, until
such time as such lawsuit, arbitration or other proceeding is finally
determined.

Section 1.6 Limitations on Applicability. The right of Purchaser or Sellers to
assert a Title Defect or Title Benefit, respectively, under this Agreement shall
terminate on the Title Claim Date; provided there shall be no termination of
Purchaser’s or Sellers’ rights under Section 1.5 with respect to any bona fide
Title Defect or Title Benefit claim properly reported on or before the Title
Claim Date (or which should have been reported by Sellers or Purchaser pursuant
to Sections 1.5(a) or 1.5(b), respectively).

Section 1.7 Termination. The Agreement, including this Annex 1, may be
terminated prior to Closing by either Purchaser or Sellers, upon written notice
to the other Party, in the event that the sum of the Title Defect Amounts
properly asserted by Purchaser in good faith less the sum of all Title Benefit
Amounts, after giving effect to the Title Threshold and the Title Deductible, as
may be applicable thereto, equal or exceed fifteen percent (15%) of the
Unadjusted Purchase Price.

 

Annex 1 - 11